Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of May 28, 2004

 

BEAZER HOMES USA, INC.,

The Lenders Party Thereto,

BANK ONE, NA

As Agent,

and

BNP PARIBAS,
GUARANTY BANK
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agents

and

THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agent

and

PNC BANK, NATIONAL ASSOCIATION,
SUNTRUST BANK
and
WASHINGTON MUTUAL BANK, FA,
as Managing Agents

and

COMERICA BANK
and
KEYBANK NATIONAL ASSOCIATION,
as Co-Agents
BANC ONE CAPITAL MARKETS, INC.,
Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------

 

$550,000,000 REVOLVING CREDIT FACILITY

and

$200,000,000 TERM LOAN FACILITY

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

Table of Contents

 


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


 


 


 


 


SECTION 1.01


DEFINED TERMS


 


SECTION 1.02


ACCOUNTING TERMS


 


 


 


 


ARTICLE II


AMOUNTS AND TERMS OF THE FACILITIES


 


 


 


 


SECTION 2.01


THE FACILITIES.


 


SECTION 2.02


REDUCTIONS OF AND INCREASES IN AGGREGATE REVOLVING CREDIT COMMITMENT.


 


SECTION 2.03


NOTICE AND MANNER OF BORROWING


 


SECTION 2.04


NON-RECEIPT OF FUNDS BY AGENT


 


SECTION 2.05


DETERMINATION OF APPLICABLE MARGINS AND APPLICABLE COMMITMENT RATE


 


SECTION 2.06


CONVERSIONS AND RENEWALS


 


SECTION 2.07


INTEREST


 


SECTION 2.08


INTEREST RATE DETERMINATION


 


SECTION 2.09


FEES


 


SECTION 2.10


NOTES


 


SECTION 2.11


PREPAYMENTS


 


SECTION 2.12


METHOD OF PAYMENT


 


SECTION 2.13


USE OF PROCEEDS


 


SECTION 2.14


YIELD PROTECTION


 


SECTION 2.15


CHANGES IN CAPITAL ADEQUACY REGULATIONS


 


SECTION 2.16


AVAILABILITY OF LIBOR LOANS


 


SECTION 2.17


FUNDING INDEMNIFICATION


 


SECTION 2.18


LENDER STATEMENTS; SURVIVAL OF INDEMNITY


 


SECTION 2.19


EXTENSION OF REVOLVING CREDIT TERMINATION DATE


 


SECTION 2.20


EXTENSION OF TERM LOAN MATURITY DATE


 


SECTION 2.21


REPLACEMENT OF CERTAIN LENDERS


 


SECTION 2.22


SWING LINE


 


SECTION 2.23


FACILITY LETTERS OF CREDIT.


 


 


 


 


ARTICLE III


CONDITIONS PRECEDENT


 


 


 


 


SECTION 3.01


CONDITIONS PRECEDENT TO INITIAL LOANS


 


SECTION 3.02


CONDITIONS PRECEDENT TO ALL LOANS


 


 


 


 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

 

 

Section 4.01

Incorporation, Formation, Good Standing, and Due Qualification

 

Section 4.02

Power and Authority

 

Section 4.03

Legally Enforceable Agreement

 

Section 4.04

Financial Statements

 

Section 4.05

Labor Disputes and Acts of God

 

 

i

--------------------------------------------------------------------------------


 

Section 4.06

Other Agreements

 

Section 4.07

Litigation

 

Section 4.08

No Defaults on Outstanding Judgments or Orders

 

Section 4.09

Ownership and Liens

 

Section 4.10

Subsidiaries and Ownership of Stock

 

Section 4.11

ERISA

 

Section 4.12

Operation of Business

 

Section 4.13

Taxes

 

Section 4.14

Laws; Environment

 

Section 4.15

Investment Company Act

 

Section 4.16

Public Utility Holding Company Act

 

Section 4.17

OFAC

 

Section 4.18

Accuracy of Information

 

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

 

 

 

Section 5.01

Maintenance of Existence

 

Section 5.02

Maintenance of Records

 

Section 5.03

Maintenance of Properties

 

Section 5.04

Conduct of Business

 

Section 5.05

Maintenance of Insurance

 

Section 5.06

Compliance with Laws

 

Section 5.07

Right of Inspection

 

Section 5.08

Reporting Requirements

 

Section 5.09

Subsidiary Reporting Requirements

 

Section 5.10

Environment

 

Section 5.11

Use of Proceeds

 

Section 5.12

Ranking of Obligations

 

Section 5.13

Taxes

 

Section 5.14

Wholly-Owned Status

 

Section 5.15

New Subsidiaries

 

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

 

 

 

 

Section 6.01

Liens

 

Section 6.02

Secured Debt

 

Section 6.03

Mergers, Etc

 

Section 6.04

Leases

 

Section 6.05

Sale and Leaseback

 

Section 6.06

Sale of Assets

 

Section 6.07

Investments

 

Section 6.08

Guaranties, Etc

 

Section 6.09

Transactions With Affiliates

 

Section 6.10

Housing Inventory

 

 

ii

--------------------------------------------------------------------------------


 

Section 6.11

Amendment or Modification of Senior Indentures

 

Section 6.12

Non-Guarantors

 

Section 6.13

Negative Pledges

 

 

 

 

ARTICLE VII

FINANCIAL COVENANTS

 

 

 

 

Section 7.01

Minimum Consolidated Tangible Net Worth

 

Section 7.02

Leverage Ratio

 

Section 7.03

Borrowing Base Debt

 

Section 7.04

Interest Coverage Ratio

 

Section 7.05

Land Inventory

 

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT

 

 

 

 

Section 8.01

Events of Default

 

Section 8.02

Set Off

 

 

 

 

ARTICLE IX

INTENTIONALLY OMITTED

 

 

 

 

ARTICLE X

AGENCY PROVISIONS

 

 

 

 

Section 10.01

Authorization and Action

 

Section 10.02

Liability of Agent

 

Section 10.03

Rights of Agent as a Lender

 

Section 10.04

Independent Credit Decisions

 

Section 10.05

Indemnification

 

Section 10.06

Successor Agent

 

Section 10.07

Sharing of Payments, Etc

 

Section 10.08

Withholding Tax Matters

 

Section 10.09

Syndication Agents, Documentation Agents, Managing Agents or Co-Agents

 

 

 

 

ARTICLE XI

MISCELLANEOUS

 

 

 

 

Section 11.01

Amendments, Etc

 

Section 11.02

Notices, Etc

 

Section 11.03

No Waiver

 

Section 11.04

Costs, Expenses, and Taxes

 

Section 11.05

Integration

 

Section 11.06

Indemnity

 

Section 11.07

Governing Law

 

Section 11.08

Severability of Provisions

 

Section 11.09

Counterparts

 

Section 11.10

Headings

 

Section 11.11

Submission to Jurisdiction

 

Section 11.12

Jury Trial Waiver

 

 

iii

--------------------------------------------------------------------------------


 

Section 11.13

Governmental Regulation

 

Section 11.14

No Fiduciary Duty

 

Section 11.15

Confidentiality

 

Section 11.16

USA Patriot Act Notification

 

 

 

 

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

 

 

 

Section 12.01

Successors and Assigns

 

Section 12.02

Participations

 

Section 12.03

Assignments

 

Section 12.04

Dissemination of Information

 

 

iv

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

Schedule

 

Description

 

Reference

 

 

 

 

 

Schedule I

 

Commitments

 

2.01

 

 

 

 

 

Schedule II

 

Existing Letters of Credit

 

Definition

 

 

 

 

 

Schedule III

 

Guarantors

 

Definition

 

 

 

 

 

Schedule 4.07

 

Claims

 

4.07

 

 

 

 

 

Schedule 4.10

 

Subsidiaries of Borrower

 

4.10

 

 

 

 

 

Schedule 4.14

 

Environmental Matters

 

4.10, 5.06, 5.10. 8.01(10)

 

 

 

 

 

 

 

 

 

 

Schedule

 

Description

 

Reference

 

 

 

 

 

Exhibit A

 

Form of Guaranty

 

Definition

 

 

 

 

 

Exhibit B-1

 

Form of Revolving Credit Note

 

Definition

 

 

 

 

 

Exhibit B-2

 

Form of Term Loan Note

 

Definition

 

 

 

 

 

Exhibit C

 

Commitment and Acceptance

 

2.02.2(a)

 

 

 

 

 

Exhibit D

 

Form of Certificate for Borrowings and Facility Letters of Credit

 

2.23.3(iii), 3.02

 

 

 

 

 

Exhibit E

 

Opinion of Borrower’s Delaware and Georgia Counsel

 

3.01(5)

 

 

 

 

 

Exhibit F

 

Opinion of Borrower’s Illinois Counsel

 

3.01(5)

 

 

 

 

 

Exhibit G

 

Assignment Agreement

 

12.03(b)

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 28, 2004 among BEAZER
HOMES USA, INC., a Delaware corporation (the “Borrower”), the Lenders that are
signatories hereto and BANK ONE, NA as Agent (the “Agent”) for the Lenders and
an Issuer (as hereinafter defined).

 

RECITALS

 

A.                                   The Borrower, the Agent and certain other
lenders are party to a certain Credit Agreement dated as of June 2, 2003 (as
amended, the “Original Credit Agreement”).

 

B.                                     The parties hereto desire to amend and
restate the Original Credit Agreement to extend the Revolving Credit Termination
Date and Term Loan Maturity Date, to increase the Aggregate Revolving Credit
Commitment and as otherwise provided herein.

 

AGREEMENT

 

In consideration of the foregoing recitals and the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree, and amend and
restate the Original Credit Agreement, as follows:

 


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 


SECTION 1.01  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE FOLLOWING MEANINGS (TERMS DEFINED IN THE SINGULAR SHALL HAVE THE SAME
MEANING WHEN USED IN THE PLURAL AND VICE VERSA):


 

“ABR Loan” means any Loan when and to the extent that the interest rate therefor
is determined by reference to the Alternate Base Rate.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going concern or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes or by percentage of voting
power) of the Common Equity of another Person.

 

“Adjusted Land Value” means, as of any date, (i) the book value of all Land,
less (ii) the sum of (a) the book value of Finished Lots that are subject to
bona fide contracts of sale with Persons that are not Affiliates and (b) the
lesser of (1) the product of (x) the number of Housing Units with respect to
which the Borrower and its Subsidiaries (including any company or other entity
acquired in an Acquisition by the Borrower or a Subsidiary as of such date)
entered into bona fide contracts of sale with Persons that are not Affiliates
during the six-month

 

1

--------------------------------------------------------------------------------


 

period ending on such date and (y) the average book value of all Finished Lots
as of such date and (2) forty percent (40%) of Consolidated Tangible Net Worth
as of such date.

 

“Affected Lender” has the meaning assigned to such term in Section 2.21(a).

 

“Affiliate” means any Person (1) which directly or indirectly controls, or is
controlled by, or is under common control with, the Borrower or a Subsidiary;
(2) which directly or indirectly beneficially owns or holds five percent (5%) or
more of any class of voting stock of the Borrower or any Subsidiary; or (3) five
percent (5%) or more of the voting stock of which is directly or indirectly
beneficially owned or held by the Borrower or a Subsidiary.  The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agent” means Bank One.

 

“Agent’s Fee Letter” means that certain fee letter dated April 23, 2004 from the
Agent and BOCM to the Borrower and accepted by the Borrower on April 23, 2004.

 

“Aggregate Commitment” means, at any time, the sum of the then applicable
Aggregate Revolving Credit Commitment and the then outstanding principal balance
of the Term Loans.

 

“Aggregate Pro Rata Share” means, at any time for any Lender, the ratio that (a)
the sum of (i) such Lender’s Revolving Credit Commitment and (ii) such Lender’s
outstanding Term Loan bears to (b) the Aggregate Commitment, provided, however,
if the Revolving Credit Commitments have terminated or been terminated in full,
the Aggregate Pro Rata Share shall be the ratio that (x) the sum of such
Lender’s outstanding Revolving Credit Loans, Facility Letter of Credit
Obligations and Term Loan bear to (y) the sum of all outstanding Revolving
Credit Loans, Facility Letter of Credit Obligations and Term Loans and provided,
further, that this definition is subject to the provisions of Section 2.02.2(c)
(if and when applicable).

 

“Aggregate Revolving Credit Commitment” means the aggregate Revolving Credit
Commitments of all the Revolving Credit Lenders initially in the amount of
$550,000,000 as the same may be reduced or increased from time to time pursuant
to the terms of this Agreement.

 

“Aggregate Term Loan Commitment” means the aggregate Term Loan Commitments of
all of the Term Loan Lenders in the amount of $200,000,000.

 

“Agreement” means this Credit Agreement, as amended, supplemented, or modified
from time to time.

 

“Alternate Base Rate” means a fluctuating rate per annum equal to the higher of
(i) the Prime Rate, changing when and as said rate changes (without notice), or
(ii) the sum of 1/2 of 1% plus the Federal Funds Rate then in effect.

 

2

--------------------------------------------------------------------------------


 

“Applicable ABR Margin” means, as at any date of determination, the margin
indicated in Section 2.05 as then applicable to ABR Loans and Swing Line Loans
(under Section 2.07(a)(i)).

 

“Applicable Commitment Rate” means, as at any date of determination, the rate
per annum indicated in Section 2.05 as then applicable in the determination of
the commitment fee (under Section 2.09).

 

“Applicable Letter of Credit Rate” means, as at any date of determination, a
rate per annum equal to the Applicable LIBOR Margin.

 

“Applicable LIBOR Margin” means, as at any date of determination, the margin
indicated in Section 2.05 as then applicable to LIBOR Loans (under Section
2.07(a)(ii)).

 

“Applicable Margin(s)” means the Applicable ABR Margin and/or the Applicable
LIBOR Margin, as the case may be.

 

“Applicable Pro Rata Share” means, for any Lender, such Lender’s Revolving
Credit Pro Rata Share or Term Loan Pro Rata Share, as applicable.

 

“Bank One” means Bank One, NA, having its principal office in Chicago, Illinois.

 

“BOCM” means Banc One Capital Markets, Inc.

 

“Borrowing” means a borrowing consisting of Loans (with respect to either the
Revolving Credit Facility or the Term Loan Facility) of the same type made,
renewed or converted on the same day.

 

“Borrowing Base” means, with respect to an Inventory Valuation Date for which it
is to be determined, an amount equal to the sum of the following unencumbered
assets of the Borrower and the Guarantors: (i) the lesser of (a) one hundred
percent (100%) of the Unrestricted Cash and (b) $20,000,000.00, (ii) one-hundred
percent (100%) of the book value of Receivables, (iii) ninety percent (90%) of
the book value of Housing Units Under Contract, (iv) seventy-five percent (75%)
of the book value of Speculative Housing Units, (v) seventy percent (70%) of the
book value of Finished Lots, (vi) fifty percent (50%) of the book value of Lots
under Development (subject to the limitation set forth below), and (vii)
twenty-five percent (25%) of the book value of Entitled Land (subject to the
limitation set forth below).  Notwithstanding the foregoing, the Borrowing Base
shall not include any amounts under clauses (vi) and (vii) above to the extent
that the sum of such amounts exceeds forty percent (40%) of the total Borrowing
Base.  The term “unencumbered” means that such asset is not subject to any Lien
(except for Liens permitted under Sections 6.01(1), (2) or (6)).

 

“Borrowing Base Certificate” means a written certificate in a form acceptable to
the Required Lenders setting forth the amount of the Borrowing Base with respect
to the calendar month most recently completed, certified as true and correct by
the Chief Financial Officer of the Borrower.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Base Debt” means the sum of all Debt of the Borrower and its
Subsidiaries on a consolidated basis, excluding (i) Secured Debt, (ii) Debt that
is subordinated to the Obligations to the satisfaction of the Required Lenders,
(iii) Performance Letters of Credit, (iv) performance bonds and (v) Debt of any
Joint Venture.

 

“Business Day” means (i) with respect to any Borrowing, payment or rate
selection of LIBOR Loans, a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago and New York City for the conduct of substantially
all of their commercial lending activities and on which dealings in United
States dollars are carried on in the London interbank market and (ii) for all
other purposes, a day (other than a Saturday or Sunday) on which banks generally
are open in Chicago for the conduct of substantially all of their commercial
lending activities.

 

“Capital Lease” means all leases which have been or should be capitalized on the
books of the lessee in accordance with GAAP.

 

“Change of Control” means any of the following:  (i) the sale, lease, conveyance
or other disposition of all or substantially all of the assets of the Borrower
or (except for an Internal Reorganization) of a Significant Guarantor or
Significant Subsidiary, as an entirety or substantially as an entirety to any
Person or “group” (within the meaning of Section 13(d)(3) of the Exchange Act)
in one or a series of transactions; (ii) the acquisition by any Person or group
of fifty percent (50%) or more of the aggregate voting power of all classes of
Common Equity of the Borrower or (except for an Internal Reorganization) of a
Significant Guarantor or Significant Subsidiary in one transaction or a series
of related transactions; (iii) the liquidation or dissolution of the Borrower or
(except for an Internal Reorganization) of a Significant Guarantor or
Significant Subsidiary; (iv) any transaction or a series of related transactions
(as a result of a tender offer, merger, consolidation or otherwise but excluding
an Internal Reorganization) that results in, or that is in connection with, (a)
any Person or group acquiring “beneficial ownership” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of fifty percent (50%) or more
of the aggregate voting power of all classes of Common Equity of the Borrower, a
Significant Guarantor or a Significant Subsidiary, or of any Person or group
that possesses “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of fifty percent (50%) or more of the
aggregate voting power of all classes of Common Equity of the Borrower, a
Significant Guarantor or a Significant Subsidiary, or (b) less than fifty
percent (50%) (measured by the aggregate voting power of all classes) of the
Common Equity of the Borrower being registered under Section 12(b) or 12(g) of
the Exchange Act; (v) a majority of the Board of Directors of the Borrower, a
Significant Guarantor or a Significant Subsidiary, not being comprised of
persons who (a) were members of the Board of Directors of such Borrower,
Significant Guarantor or Significant Subsidiary, as of the date of this
Agreement (“Original Directors”), or (b) were nominated for election or elected
to the Board of Directors of such Borrower, Significant Guarantor, or
Significant Subsidiary, with the affirmative vote of at least a majority of the
directors who themselves were Original Directors or who were similarly nominated
for election or elected; or (vi) with respect to any Significant Guarantor or
Significant Subsidiary which is not a corporation, any loss by the Borrower of
the right or power directly, or indirectly through one or more intermediaries,
to control the activities of any such Significant Guarantor or Significant
Subsidiary.  Nothing herein contained shall modify or otherwise affect the
provisions of Section 6.06.

 

4

--------------------------------------------------------------------------------


 

“Closing Date” means the date on which the conditions to the first advance of
the Loans set forth in Article III are satisfied.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and published interpretations thereof.

 

“Collateral Shortfall Amount” has the meaning assigned to that term in Section
8.01.

 

“Commitment” means either a Revolving Credit Commitment or a Term Loan
Commitment.

 

“Commitment and Acceptance” has the meaning assigned to that term in Section
2.02.2(a).

 

“Common Equity” of any Person means any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participations, or
other equivalents of or interests in (however designated) the equity (which
includes, but is not limited to, common stock, preferred stock and partnership
and joint venture interests) of such Person (excluding any debt securities
convertible into, or exchangeable for, such equity) to the extent that the
foregoing is entitled to (i) vote in the election of directors of such Person or
(ii) if such Person is not a corporation, vote or otherwise participate in the
selection of the governing body, partners, managers or other persons that will
control the management and policies of such Person.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 414(b)
or 414(c) of the Code.

 

“Consolidated Debt” means the Debt of the Borrower and its Subsidiaries
determined on a consolidated basis (but shall not include Debt of any Joint
Venture or Debt of any Subsidiary which is not a Guarantor, except to the extent
that such Debt is guaranteed by the Borrower or a Guarantor).

 

“Consolidated Subordinated Debt” means, as of any date, all Debt of the Borrower
and the Guarantors (on a consolidated basis), the payment of which is, either
expressly by its terms or otherwise, subordinated to payment of the Obligations
to the satisfaction of the Required Lenders.

 

“Consolidated Tangible Assets” of the Borrower means, as of any date, the total
amount of assets of the Borrower and its Subsidiaries (less applicable reserves)
on a consolidated basis at the end of the fiscal quarter immediately preceding
such date (or on such date if such date is the last day of the fiscal quarter),
as determined in accordance with GAAP, less (i) Intangible Assets and (ii)
appropriate adjustments on account of minority interests of other Persons
holding equity Investments in Subsidiaries, in the case of each of clauses (i)
and (ii) above, as would be reflected on a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the fiscal quarter immediately
preceding such date (or on such date if such date is the last day of the fiscal
quarter), prepared in accordance with GAAP.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Tangible Net Worth” of the Borrower means, at any date, the
consolidated stockholders’ equity of the Borrower determined in accordance with
GAAP, less Intangible Assets, all determined as of such date.

 

“Debt” means, without duplication, with respect to any Person (1) indebtedness
or liability for borrowed money, including, without limitation, subordinated
indebtedness (other than trade accounts payable and accruals incurred in the
ordinary course of business); (2) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (3) obligations for the deferred purchase
price of property (including, without limitation, seller financing of any
Inventory) or services, provided, however, that Debt shall not include
obligations with respect to options to purchase real property that have not been
exercised; (4) obligations as lessee under Capital Leases to the extent that the
same would, in accordance with GAAP, appear as liabilities in the Borrower’s
consolidated balance sheet; (5) current liabilities in respect of unfunded
vested benefits under Plans and incurred withdrawal liability under any
Multiemployer Plan; (6) reimbursement obligations under letters of credit
(including contingent obligations with respect to letters of credit not yet
drawn upon); (7) obligations under acceptance facilities; (8) all guaranties,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any other Person or entity, or otherwise
to assure a creditor against loss, provided, however, that “Debt” shall not
include guaranties of performance obligations; (9) obligations secured by any
Liens on any property of such Person, whether or not the obligations have been
assumed; and (10) net liabilities under interest rate swap, exchange or cap
agreements (valued as the termination value thereof, computed in accordance with
a method approved by the International Swaps and Derivatives Association and
agreed to by such Person in the applicable agreement).

 

“Default” means any of the events specified in Section 8.01, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Dollars” and the sign “$” mean lawful money of the United States of America.

 

“EBITDA” means, for any period, on a consolidated basis for the Borrower and its
Subsidiaries, the sum of the amounts for such period of (i) Net Income (but
excluding from such Net Income for the applicable period any income derived from
any Investment in a Joint Venture referred to in Section 6.07(10) to the extent
that such income exceeds the cash distributions thereof received by the Borrower
or its Subsidiaries in such period), plus (ii) charges against income for
foreign, federal, state and local taxes, plus (iii) Interest Expense, plus (iv)
depreciation, plus (v) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets and amortization of
deferred compensation expense, plus (vi) extraordinary losses, minus (vii)
interest income, minus (viii) extraordinary gains (and any unusual gains arising
in or outside of the ordinary course of business not included in extraordinary
gains that have been included in the determination of Net Income).

 

“Entitled Land” means all Lots that are neither Lots under Development nor
Finished Lots.

 

6

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.

 

“Eurocurrency Reserve Requirement” means, for any Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as such term is used in Regulation D) but without benefit or
credit of proration, exemptions, or offsets that might otherwise be available
from time to time under Regulation D.  Without limiting the effect of the
foregoing, the Eurocurrency Reserve Requirement shall reflect any other reserves
required to be maintained against (1) any category of liabilities that includes
deposits by reference to which the LIBOR Interest Rate for LIBOR Loans is to be
determined; or (2) any category of extension of credit or other assets that
include LIBOR Loans.

 

“Event of Default” means any of the events specified in Section 8.01, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Existing Letters of Credit” means those Letters of Credit issued for the
account of the Borrower prior to the date hereof and listed on Schedule II
hereto.

 

“Facilities” means the Revolving Credit Facility and the Term Loan Facility, and
“Facility” means either of the Facilities.

 

“Facility Increase” has the meaning assigned to that term in Section 2.02.2(a).

 

“Facility Letter of Credit” means (a) each Existing Letter of Credit and (b) any
Letter of Credit issued by an Issuer for the account of the Borrower in
accordance with Section 2.23.

 

“Facility Letter of Credit Collateral Account” has the meaning assigned to that
term in Section 2.23.13.

 

“Facility Letter of Credit Fee” means a fee, payable with respect to each
Facility Letter of Credit issued by an Issuer, in an amount per annum equal to
the product of (i) the Applicable Letter of Credit Rate (determined as of the
date on which the quarterly installment of such fee is due) and (ii) the face
amount of such Facility Letter of Credit, which fee shall be calculated in the
manner provided in Section 2.23.6.

 

“Facility Letter of Credit Obligations” means, at any date, the sum of (i) the
aggregate undrawn face amount of all outstanding Facility Letters of Credit, and
(ii) the aggregate amount paid by an Issuer on any Facility Letters of Credit to
the extent (if any) not reimbursed by the Borrower or by the Revolving Credit
Lenders under Section 2.23.4.

 

“Facility Letter of Credit Sublimit” means $250,000,000.

 

7

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for each day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the immediately preceding Business Day) by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations at approximately 10:00 A.M. Chicago time on such
day on such transactions received by the Agent from three Federal Funds brokers
of recognized standing selected by the Agent in its sole discretion.

 

“Financial Letter of Credit” means any Letter of Credit of the Borrower or a
Guarantor that is not a Performance Letter of Credit.

 

“Finished Lots” means Lots in respect of which a building permit, from the
applicable local governmental authority, has been or could be obtained;
provided, however, that the term “Finished Lots” shall not include any Land upon
which the construction of a Housing Unit has commenced.

 

“Fitch” means Fitch, Inc.

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time (subject to the provisions of Section 1.02).

 

“Guarantor” means (a) the Subsidiaries of Borrower identified on Schedule III
hereto and (b) any Person that, pursuant to a Supplemental Guaranty, guarantees
the Obligations.

 

“Guaranty” means (a) the guaranty of the Obligations in the form attached hereto
as Exhibit A or (b) a Supplemental Guaranty.

 

“Housing Unit” means a single-family dwelling, including the Land on which such
dwelling is located, whether such dwelling is detached or attached (including
condominiums but excluding mobile homes), which dwelling is either under
construction or completed and is (or, upon completion of construction thereof,
will be) available for sale; the term “Housing Unit” includes a Speculative
Housing Unit.

 

“Housing Unit Closing” means a closing of the sale of a Housing Unit by the
Borrower or a Subsidiary (including any company or other entity acquired in an
Acquisition by the Borrower or a Subsidiary) to a bona fide purchaser for value
that is not an Affiliate.

 

“Housing Unit Under Contract” means a Housing Unit owned by the Borrower or a
Subsidiary as to which the Borrower or such Subsidiary has a bona fide contract
of sale, in a form customarily employed by the Borrower or such Subsidiary and
reasonably satisfactory to the Agent, entered into not more than 15 months prior
to the date of determination with a Person who is not an Affiliate, under which
contract no defaults then exist and not less than $1,000.00 toward the purchase
price has been paid; provided, however, that in the case of any Housing Unit the
purchase of which is to be financed in whole or in part by a loan insured by the
Federal Housing Administration or guaranteed by the Veterans Administration, the
required minimum downpayment shall be the amount (if any) required under the
rules of the relevant agency.

 

8

--------------------------------------------------------------------------------


 

“Incur” means to, directly or indirectly, create, incur, assume, guarantee,
extend the maturity of or otherwise become liable with respect to any Debt;
provided, however, that neither the accrual of interest (whether such interest
is payable in cash or kind) nor the accretion of original issue discount shall
be considered an Incurrence of Debt.

 

“Intangible Assets” means, at any time, the amount (to the extent reflected in
determining consolidated stockholders equity of the Borrower and its
Subsidiaries) of (i) Investments in any Subsidiaries that are not Guarantors and
(ii) all unamortized debt discount and expense, unamortized deferred charges,
good will, patents, trademarks, service marks, trade names, copyrights and all
other items which would be treated as intangibles on a consolidated balance
sheet of the Borrower and its Subsidiaries prepared in accordance with GAAP.

 

“Interest Coverage Ratio” means, for any period, the ratio of (a) EBITDA to (b)
the sum (on a consolidated basis for the Borrower and its Subsidiaries) of all
interest incurred, including capitalized interest.

 

“Interest Deficit” has the meaning assigned to that term in Section 2.08(b)
hereof.

 

“Interest Expense” means, for any period, the total interest expense of the
Borrower and its Subsidiaries, whether paid directly or amortized through cost
of sales (including the interest component of Capital Leases).  Notwithstanding
that GAAP may otherwise provide, the Borrower shall not be required to include
in Interest Expense the amount of any premium paid to prepay Debt.

 

“Interest Period” means, with respect to any LIBOR Loan, the period commencing
on the date such Loan is made, converted or renewed, and ending, as the Borrower
may select pursuant to Section 2.03, on the numerically corresponding day in the
first, second, third or sixth calendar month thereafter, except that each such
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(A)                                  NO INTEREST PERIOD WITH RESPECT TO ANY
REVOLVING CREDIT LOAN MAY EXTEND BEYOND THE REVOLVING CREDIT TERMINATION DATE
OR, UNTIL A REJECTING REVOLVING CREDIT LENDER IS REPLACED AS PROVIDED IN SECTION
2.21 OR ITS REVOLVING CREDIT LOANS ARE PAID IN FULL, SUCH REJECTING REVOLVING
CREDIT LENDER’S TERMINATION DATE; AND

 

(B)                                 NO INTEREST PERIOD WITH RESPECT TO ANY TERM
LOAN MAY EXTEND BEYOND THE TERM LOAN MATURITY DATE OR, UNTIL A REJECTING TERM
LOAN LENDER IS REPLACED AS PROVIDED IN SECTION 2.21 OR ITS TERM LOANS ARE PAID
IN FULL, SUCH REJECTING TERM LOAN LENDER’S MATURITY DATE.

 

(C)                                  IF AN INTEREST PERIOD WOULD END ON A DAY
THAT IS NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE NEXT
BUSINESS DAY UNLESS SUCH

 

9

--------------------------------------------------------------------------------


 

BUSINESS DAY WOULD FALL IN THE NEXT CALENDAR MONTH, IN WHICH EVENT SUCH INTEREST
PERIOD SHALL END ON THE IMMEDIATELY PRECEDING BUSINESS DAY.

 

“Internal Reorganization” means any reorganization between or among the Borrower
and any Subsidiary or Subsidiaries or between or among any Subsidiary and one or
more other Subsidiaries or any combination thereof by way of liquidations,
mergers, consolidations, conveyances, assignments, sales, transfers and other
dispositions of all or substantially all of the assets of a Subsidiary (whether
in one transaction or in a series of transactions); provided that (a) the
Borrower shall preserve and maintain its status as a validly existing
corporation and (b) all assets, liabilities, obligations and guarantees of any
Subsidiary party to such reorganization will continue to be held by such
Subsidiary or be assumed by the Borrower or a Wholly-Owned Subsidiary of the
Borrower.

 

“Inventory” means all Housing Units, Lots, goods, merchandise and other personal
property wherever located to be used for or incorporated into any Housing Unit.

 

“Inventory Valuation Date” means the last day of the most recent calendar month
of the Borrower with respect to which the Borrower is required to have delivered
a Borrowing Base Certificate pursuant to Section 5.08(6) hereof.

 

“Investment” has the meaning provided therefor in Section 6.07.  The amount of
any Investment shall include (a) in the case of any loan or advance, the
outstanding amount of such loan or advance and (b) in the case of any equity
Investment, the amount of the “net equity investment” as determined in
accordance with GAAP.

 

“Issuance Date” means the date on which a Facility Letter of Credit is issued,
amended or extended.

 

“Issuer” means, with respect to each Existing Letter of Credit, the Issuer
thereof identified in Schedule II, and with respect to each Facility Letter of
Credit issued on or after the Closing Date, Bank One, PNC Bank, N.A., SunTrust
Bank, Fifth Third Bank (Central Indiana) or such other Revolving Credit Lender
selected by the Borrower with the approval of the Agent, to issue such Facility
Letter of Credit, provided such other Revolving Credit Lender consents to act in
such capacity.  For purposes of this Agreement and the other Loan Documents,
Facility Letters of Credit issued by Fifth Third Bank shall be deemed issued by
its Affiliate, Fifth Third Bank (Central Indiana) (a Lender hereunder).

 

“Joint Venture” means any Person (other than a Subsidiary) in which the Borrower
or a Subsidiary holds any stock, partnership interest, joint venture interest,
limited liability company interest or other equity interest.

 

“Land” means land owned by the Borrower or a Subsidiary, which land is being
developed or is held for future development or sale.

 

“Lending Office” means, with respect to any Lender, the Lending Office of such
Lender (or of an affiliate of such Bank) heretofore designated in writing by
such Lender to the Agent or such other office or branch of such Lender (or of an
affiliate of such Lender) as that

 

10

--------------------------------------------------------------------------------


 

Lender may from time to time specify to the Borrower and the Agent as the office
or branch at which its Loans (or Loans of a type designated in such notice) are
to be made and maintained.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued by a financial institution upon the application of such Person
or upon which such Person is an account party or for which such Person is in any
way liable.

 

“LIBOR Interest Rate” means, for each LIBOR Loan for the relevant Interest
Period, the rate per annum (rounded upward, if necessary, to the nearest
one-sixteenth of 1%) determined by the Agent to be equal to the quotient of (a)
the London Interbank Offered Rate for such LIBOR Loan for such Interest Period
divided by (b) one minus the Eurocurrency Reserve Requirement for such Interest
Period.

 

“LIBOR Loan” means any Loan when and to the extent that the interest rate
therefor is determined by reference to the LIBOR Interest Rate.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing).

 

“Loan(s)” means a (a) Revolving Credit Loan, including (unless the context
otherwise indicates) a Swing Line Loan or (b) a Term Loan.

 

“Loan Document(s)” means this Agreement, the Notes, the Guaranties, the
Reimbursement Agreements, and any and all documents delivered hereunder or
pursuant hereto.

 

“London Interbank Offered Rate” means, with respect to a LIBOR Loan for the
relevant Interest Period, the applicable British Banker’s Association London
interbank offered rate for deposits in U.S. dollars as reported by any generally
recognized financial information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period.

 

“Lots” means all Land owned by the Borrower and/or a Subsidiary which is zoned
by the municipality in which such real property is located for residential
building and use, and with respect to which the Borrower or such Subsidiary has
obtained all necessary approvals for its subdivision for Housing Units;
provided, however, that the term “Lots” shall not include any Land upon which
the construction of a Housing Unit has commenced.

 

“Lots under Development” means Lots with respect to which construction of
streets or other subdivision improvements has commenced but which are not
Finished Lots.

 

“Minimum Consolidated Tangible Net Worth” has the meaning assigned to that term
in Section 7.01 hereof.

 

11

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a plan described in Section 4001(a)(3) of ERISA in
respect of which the Borrower, a Subsidiary or a Commonly Controlled Entity is
an “employer” as defined in Section 3(5) of ERISA.

 

“Net Income” means, for any period, the net earnings (or loss) after taxes of
the Borrower and its Subsidiaries on a consolidated basis for such period.

 

“New Revolving Credit Lender” means a Revolving Credit Lender or other entity
(in each case approved by the Agent, which approval shall not be unreasonably
withheld) that elects, upon request by Borrower, to issue a Revolving Credit
Commitment or, in the case of an existing Revolving Credit Lender, to increase
its existing Revolving Credit Commitment, pursuant to Section 2.02.2.

 

“Notes” means the Revolving Credit Notes and the Term Loan Notes.

 

“Notice of Assignment” has the meaning assigned to that term in Section 12.03(b)
hereof.

 

“Obligations” means (a) the due and punctual payment of principal of and
interest on the Loans and the Notes, (b) the due and punctual payment of the
Facility Letter of Credit Obligations, and (c) the due and punctual payment of
fees, expenses, reimbursements, indemnifications and other present and future
monetary obligations of the Borrower and each Guarantor to the Lenders or to any
Lender , the Agent, any Issuer or any indemnified party under the Loan
Documents.

 

“Original Credit Agreement” has the meaning assigned to that term in Recital A.

 

“Participant” has the meaning assigned to that term in Section 12.02(a) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Performance Letter of Credit” means any Letter of Credit of the Borrower or a
Guarantor that is issued for the benefit of a municipality, other governmental
authority, utility, water or sewer authority, or other similar entity for the
purpose of assuring such beneficiary of the Letter of Credit of the proper and
timely completion of construction work.

 

“Permitted Acquisition” means any Acquisition (other than by means of a hostile
takeover, hostile tender offer or other similar hostile transaction) of a
business or entity engaged primarily in the business of home building; provided
that, immediately before and after giving effect to such Acquisition, no Default
or Event of Default has occurred and is continuing.

 

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, limited liability company, unincorporated association,
joint venture, governmental authority, or other entity of whatever nature.

 

12

--------------------------------------------------------------------------------


 

“Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which (a) the Borrower or a Subsidiary or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA and (b) the Borrower
or a Subsidiary has any material liability; provided, however, that the term
“Plan” shall not include any Multiemployer Plan.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Principal Office” means, with respect to the Agent, the Principal Office of the
Agent designated as such on the signature pages hereof or such other office of
the Agent as the Agent may from time to time specify to the Borrower and the
Lenders as its Principal Office.

 

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the Code that could subject the Borrower or any Subsidiary to
any material liability.

 

“Purchaser” has the meaning assigned to that term in Section 12.03(a) hereof.

 

“Quarterly Payment Date” means July 1, 2004 and the first day of each July,
October, January and April, thereafter.

 

“Ratings” is defined in Section 2.05(a).

 

“Receivables” means the net proceeds payable to, but not yet received by, the
Borrower or a Subsidiary following a Housing Unit Closing.

 

“Refinancing Debt” means Debt that refunds, refinances or extends any applicable
Debt (“Refinanced Debt”) but only to the extent that (i) the Refinancing Debt is
subordinated to or pari passu with the Obligations to the same extent as such
Refinanced Debt, if at all, (ii) such Refinancing Debt is in an aggregate amount
that is equal to or less than the sum of (A) the aggregate amount then
outstanding under the Refinanced Debt, plus (B) accrued and unpaid interest on
such Refinanced Debt, plus (C) reasonable fees and expenses incurred in
obtaining such Refinancing Debt, it being understood that this clause (ii) shall
not preclude the Refinancing Debt from being a part of a Debt financing that
includes other or additional Debt otherwise permitted herein, (iii) such
Refinancing Debt is Incurred by the same Person that initially Incurred such
Refinanced Debt or by another Person of which the Person that initially Incurred
such Refinanced Debt is a Subsidiary, and (iv) such Refinancing Debt is Incurred
within 60 days after such Refinanced Debt is so refunded, refinanced or
extended.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official

 

13

--------------------------------------------------------------------------------


 

interpretation of said Board of Governors relating to the extension of credit by
banks for the purpose of purchasing or carrying margin stocks applicable to
member banks of the Federal Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

“Reimbursement Agreement” means, with respect to a Facility Letter of Credit,
such form of application therefor and form of reimbursement agreement therefor
(whether in a single or several documents, taken together) as the applicable
Issuer may employ in the ordinary course of business for its own account, with
the modifications thereto as may be agreed upon by such Issuer and the Borrower
and as are not materially adverse (in the reasonable judgment of such Issuer and
the Agent) to the interests of the Lenders; provided, however, in the event of
any conflict between the terms of any Reimbursement Agreement and this
Agreement, the terms of this Agreement shall control.

 

“Rejecting Lender” means a Rejecting Revolving Credit Lender or a Rejecting Term
Loan Lender.

 

“Rejecting Revolving Credit Lender” has the meaning assigned to that term in
Section 2.19(a).

 

“Rejecting Revolving Credit Lender’s Termination Date” has the meaning assigned
to that term in Section 2.19(a).

 

“Rejecting Term Loan Lender” has the meaning assigned to that term in Section
2.20(a).

 

“Rejecting Term Loan Lender’s Maturity Date” has the meaning assigned to that
term in Section 2.20(a).

 

“Replacement Lender” has the meaning assigned to such term in Section 2.21.

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
with respect to a Plan (excluding any such event with respect to which the PBGC
has waived the 30-day notice requirement).

 

“Required Lenders” means Lenders whose Aggregate Pro Rata Shares are greater
than 66-2/3%.

 

“Required Revolving Credit Lenders” means Revolving Credit Lenders whose
Revolving Credit Pro Rata Shares are greater than 66-2/3%.

 

“Revolving Credit Commitment” means, for each of the Revolving Credit Lenders,
the obligation of such Revolving Credit Lender to make Revolving Credit Loans
and to purchase participations in Facility Letters of Credit in the aggregate
not exceeding the amount set

 

14

--------------------------------------------------------------------------------


 

forth in Schedule I hereto as its “Revolving Credit Commitment,” as such amount
may be decreased from time to time pursuant to the terms hereof or increased
pursuant to Section 2.02.2 hereof; provided, however, that the Revolving Credit
Commitment of a Lender may not be increased without its prior written approval.

 

“Revolving Credit Extension Request” has the meaning assigned to such term in
Section 2.19(a).

 

“Revolving Credit Facility” means the revolving credit and letter of credit
facilities described in Section 2.01.1, together with the Swing Line Facility
described in Section 2.22.

 

“Revolving Credit Lender” means each of the Lenders holding an interest in the
Revolving Credit Facility.

 

“Revolving Credit Loan” means, with respect to a Revolving Credit Lender, a Loan
made by such Revolving Credit Lender with respect to the Revolving Credit
Facility pursuant to Section 2.01.1 and any conversion or continuation thereof
and, unless the context otherwise indicates, shall include Swing Loans made
pursuant to Section 2.22.

 

“Revolving Credit Note” means a promissory note in substantially the form of
Exhibit B-1 hereto, executed and delivered by the Borrower payable to the order
of a Revolving Credit Lender in the amount of its Revolving Credit Commitment,
including any amendment, modification, restatement, renewal or replacement of
such promissory note.

 

“Revolving Credit Obligations” means all unpaid principal of and accrued and
unpaid interest on the Revolving Credit Loans and Swing Line Loans, all accrued
and unpaid fees with respect to the Revolving Credit Facility, the Swing Line
Loans and the Facility Letters of Credit, and all expenses, reimbursements,
indemnities and other obligations of the Borrower and Guarantors to the
Revolving Credit Lenders or to any Revolving Credit Lender, the Swing Line
Lender, any Issuer, the Administrative Agent or any indemnified party with
respect to the Revolving Credit Facility, the Swing Line Loans and the Facility
Letters of Credit arising under the Loan Documents.

 

“Revolving Credit Pro Rata Share” means, at any time for any Revolving Credit
Lender, the ratio that such Revolving Credit Lender’s Revolving Credit
Commitment bears to the Aggregate Revolving Credit Commitment.

 

“Revolving Credit Termination Date” means June 1, 2008, subject, however, to
earlier termination in whole of the Aggregate Revolving Credit Commitment
pursuant to the terms of this Agreement and to extension of such date as
provided in Section 2.19.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Secured Debt” means all Debt of the Borrower or any of its Subsidiaries
(excluding Debt owing to the Borrower or any of its Subsidiaries) that is
secured by a Lien on assets of the Borrower or any of its Subsidiaries.

 

15

--------------------------------------------------------------------------------


 

“Senior Debt” means the Senior Notes or, if the Senior Notes are refinanced, the
Refinancing Debt with respect thereto.

 

“Senior Indentures” means the Indentures and Supplemental Indentures identified
in the definition of the term “Senior Notes” and any other Indenture hereafter
entered into by the Borrower pursuant to which the Borrower Incurs any
Refinancing Debt with respect to any of the Senior Notes.

 

“Senior Notes” means (i) the 8-3/8% Senior Notes due 2012 of the Borrower issued
in the original principal amount of $350,000,000, pursuant to the Indenture
dated April 17, 2002 and First Supplemental Indenture dated April 17, 2002, (ii)
the 8-5/8% Senior Notes due 2011 of the Borrower issued in the original
principal amount of $200,000,000 pursuant to the Indenture dated May 21, 2001
and (iii) the 6½% Senior Notes due 2013 of the Borrower issued in the original
principal amount of $200,000,000 pursuant to the Indenture dated April 17, 2002
and Second Supplemental Indenture dated November 13, 2003.

 

“Significant Guarantor” means, at any date of determination thereof, any
Guarantor that (together with its Subsidiaries) accounts for five percent (5%)
or more of the Consolidated Tangible Assets as of the last day of the most
recent fiscal quarter then ended and of the net revenues for the twelve-month
period ending on the last day of the most recent fiscal quarter then ended, in
each case of the Borrower and its Subsidiaries taken as a whole.  Such
percentage shall be determined on the basis of financial reports that shall be
available not later than 25 days (or, in the case of the last fiscal quarter of
the fiscal year, 35 days) following the end of such fiscal quarter.

 

“Significant Subsidiary” means, at any date of determination thereof, any
Subsidiary that (together with its Subsidiaries) accounts for five percent (5%)
or more of the Consolidated Tangible Assets as of the last day of the most
recent fiscal quarter then ended and of the net revenues for the twelve-month
period ending on the last day of the most recent fiscal quarter then ended, in
each case of the Borrower and its Subsidiaries taken as a whole.  Such
percentage shall be determined on the basis of financial reports that shall be
available not later than 25 days (or, in the case of the last fiscal quarter of
the fiscal year, 35 days) following the end of such fiscal quarter.

 

“Speculative Housing Unit” means any Housing Unit owned by the Borrower or a
Subsidiary that is not a Housing Unit Under Contract.

 

“STIC” means Security Title Insurance Company, a Vermont corporation and
Wholly-Owned Subsidiary of the Borrower.

 

“Subsidiary” means, as to the Borrower or a Guarantor, in the case of a
corporation, a corporation of which shares of stock having ordinary voting power
(other than stock having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation are at the time owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by the Borrower or such Guarantor, as the case may be, or in the case of an
entity which is not a corporation, the activities of which are controlled
directly, or indirectly

 

16

--------------------------------------------------------------------------------


 

through one or more intermediaries, or both, by the Borrower or such Guarantor,
as the case may be.

 

“Supplemental Guaranty” means a Supplemental Guaranty in the form provided for
in, and attached to, the form of Guaranty attached hereto as Exhibit A.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.22(a) hereof.  The Swing Line Commitment
is in the amount of $50,000,000.

 

“Swing Line Lender” means Bank One or any Purchaser to which Bank One assigns
the Swing Line Commitment in accordance with Section 12.03 hereof.

 

“Swing Line Loan” has the meaning assigned to that term in Section 2.22(a).

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, imposed by the United States. but excluding, in the case of each
Lender or applicable Lending Office, the Issuer and the Agent, (a) taxes imposed
on or measured by its overall net income, and franchise taxes imposed on it, by
(i) the jurisdiction under the laws of which such Lender, the Issuer or the
Agent is incorporated or organized or (ii) the jurisdiction in which the
Agent’s, Issuer’s or such Lender’s principal executive office or such Lender’s
applicable Lending Office is located and (b) taxes that are in effect and would
apply at the time such Person becomes a Lender, Issuer or Agent hereunder.

 

“Term Loan” means, with respect to a Term Loan Lender, a Loan made by such Term
Loan Lender with respect to the Term Loan Facility pursuant to Section 2.01.2
and any conversion or continuation of any such Loan.

 

“Term Loan Commitment” means, for each of the Term Loan Lenders, the obligation
of such Term Loan Lender to make on the Closing Date a Term Loan in the amount
set forth in Schedule I hereto as its “Term Loan Commitment.”

 

“Term Loan Extension Request” has the meaning assigned to that term in Section
2.20(a).

 

“Term Loan Facility” means the term loan facility described in Section 2.01.2.

 

“Term Loan Facility Advance” means the Advance of the Term Loan Facility on the
Closing Date.

 

“Term Loan Lender” means each of the Lenders holding an interest in the Term
Loan Facility.

 

“Term Loan Maturity Date” means June 1, 2008 or such earlier date upon which the
outstanding principal amount of the Term Loan Notes, all accrued and unpaid
interest thereon, and all other Term Loan Obligations become due and payable,
whether as a result of the

 

17

--------------------------------------------------------------------------------


 

occurrence of the stated maturity date or the acceleration of maturity pursuant
to the terms of any of the Loan Documents, and also subject to extension of such
date as provided in Section 2.20.

 

“Term Loan Note” means a promissory note in substantially the form of Exhibit
B-2 hereto, executed and delivered by the Borrower payable to the order of a
Term Loan Lender in the amount of its Term Loan Commitment, including any
amendment, modification, restatement, renewal or replacement of such promissory
note.

 

“Term Loan Obligations” means all unpaid principal of and accrued and unpaid
interest on the Term Loans, all accrued and unpaid fees with respect to the Term
Loan Facility and all expenses, reimbursements, indemnities and other
obligations of the Borrower and Guarantors to the Term Loan Lenders or to any
Term Loan Lender, the Administrative Agent or any indemnified party with respect
to the Term Loan Facility arising under the Loan Documents.

 

“Term Loan Pro Rata Share” means, at any time for any Term Loan Lender, the
ratio that the outstanding principal balance of such Term Loan Lender’s Term
Loans bears to the outstanding principal balance of all Term Loans.

 

“Transferee” has the meaning assigned to that term in Section 12.04.

 

“UHIC” means United Homes Insurance Corporation, a Vermont corporation and
Wholly-Owned Subsidiary of the Borrower.

 

“Unrestricted Cash” of a Person means the cash of such Person that would not be
identified as “restricted” on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Wholly-Owned Subsidiary” of any Person means (i) a Subsidiary, of which one
hundred percent (100%) of the outstanding Common Equity (except for directors’
qualifying shares or certain minority interests owned by other Persons solely
due to local law requirements that there be more than one stockholder, but which
interest is not in excess of what is required for such purpose) is owned
directly by such Person or through one or more other Wholly-Owned Subsidiaries
of such Person, or (ii) any entity other than a corporation in which such
Person, directly or indirectly, owns all of the outstanding Common Equity of
such entity.

 


SECTION 1.02  ACCOUNTING TERMS.  (A) ALL ACCOUNTING TERMS NOT SPECIFICALLY
DEFINED HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP CONSISTENT WITH THOSE
APPLIED IN THE PREPARATION OF THE FINANCIAL STATEMENTS REFERRED TO IN SECTION
4.04, AND ALL FINANCIAL DATA SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE
PREPARED IN ACCORDANCE WITH SUCH PRINCIPLES.


 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, in determining the Borrower’s compliance with the
provisions of Article VII hereof, GAAP shall not include modifications of
generally accepted accounting principles that become effective after the date
hereof.

 

18

--------------------------------------------------------------------------------


 


ARTICLE II
AMOUNTS AND TERMS OF THE FACILITIES

 


SECTION 2.01  THE FACILITIES.


 


SECTION 2.01.1  REVOLVING CREDIT FACILITY.  (A) ON AND AFTER THE CLOSING DATE
AND PRIOR TO THE REVOLVING CREDIT TERMINATION DATE, UPON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS
AND WARRANTIES OF THE BORROWER HEREIN SET FORTH, EACH REVOLVING CREDIT LENDER
SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS TO THE BORROWER, PROVIDED THAT
(I) IN NO EVENT MAY THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING REVOLVING
CREDIT LOANS (INCLUDING, IN THE CASE OF THE SWING LINE LENDER, OUTSTANDING SWING
LINE LOANS) AND THE FACILITY LETTER OF CREDIT OBLIGATIONS OF ANY LENDER EXCEED
ITS REVOLVING CREDIT COMMITMENT, AND (II) IN NO EVENT MAY THE SUM OF THE
AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING REVOLVING CREDIT LOANS, (INCLUDING
ALL OUTSTANDING SWING LINE LOANS) AND THE FACILITY LETTER OF CREDIT OBLIGATIONS
EXCEED THE AGGREGATE REVOLVING CREDIT COMMITMENT.


 

(b)                                 On and after the Closing Date and prior to
the Revolving Credit Termination Date, each Revolving Credit Lender severally
agrees, on the terms and conditions set forth in this Agreement and in reliance
upon the representations and warranties of Borrower herein set forth, to
participate in Facility Letters of Credit issued pursuant to Section 2.23 for
the account of the Borrower, providedthat (i) in no event may the aggregate
principal amount of all outstanding Revolving Credit Loans and Facility Letter
of Credit Obligations of any Lender exceed its Revolving Credit Commitment and
(ii) in no event may the aggregate amount of all Facility Letter of Credit
Obligations exceed the lesser of (A) the Facility Letter of Credit Sublimit and
(B) an amount equal to the Aggregate Revolving Credit Commitment minus the sum
of all outstanding Revolving Credit Loans (including all outstanding Swing Line
Loans).

 

(c)                                  Revolving Credit Loans hereunder (other
than Swing Line Loans) shall be made ratably by the several Revolving Credit
Lenders in accordance with their respective Revolving Credit Pro Rata Shares. 
Participations in Facility Letters of Credit hereunder shall be ratable among
the several Revolving Credit Lenders in accordance with their respective
Revolving Credit Pro Rata Shares.

 

(d)                                 All Revolving Credit Obligations shall be
due and payable by the Borrower on the Revolving Credit Termination Date unless
such Revolving Credit Obligations shall sooner become due and payable pursuant
to Section 8.01 or as otherwise provided in this Agreement.

 

(e)                                  Each Borrowing under the Revolving Credit
Facility which shall not utilize the Aggregate Revolving Credit Commitment in
full shall be in an amount not less than One Million Dollars ($1,000,000) in the
case of a Borrowing consisting of LIBOR Loans and Five Hundred Thousand Dollars
($500,000) in the case of a Borrowing consisting of ABR Loans and, in either
case, if in excess of the specified amount, in integral multiples of One Hundred
Thousand Dollars ($100,000).  Each Borrowing under the Revolving Credit Facility
shall consist of a Revolving Credit Loan made by each Lender in the proportion
of its Revolving Credit Pro Rata Share.  Within the limits of the Aggregate
Revolving Credit Commitments, the Borrower may borrow, repay pursuant to Section
2.11, and reborrow Revolving Credit Loans under this Section 2.01. On such terms
and conditions, the Revolving Credit Loans may be outstanding as ABR Loans or
LIBOR Loans.  Each type of Revolving Credit Loan shall be made and maintained at
the applicable Lender’s Lending Office for such type of Loan.  The failure of
any

 

19

--------------------------------------------------------------------------------


 

Revolving Credit Lender to make any requested Revolving Credit Loan to be made
by it on the date specified for such Revolving Credit Loan shall not relieve any
other Revolving Credit Lender of its obligation (if any) to make such Revolving
Credit Loan on such date, but no Revolving Credit Lender (or other Lender) shall
be responsible for the failure of any other Revolving Credit Lender to make such
Revolving Credit Loan to be made by such other Revolving Credit Lender.  The
provisions of this Section 2.01.1(e) shall not apply to Swing Line Loans.

 


SECTION 2.01.2  TERM LOAN FACILITY.  (A) ON THE CLOSING DATE, UPON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS
AND WARRANTIES OF THE BORROWER HEREIN SET FORTH, EACH TERM LOAN LENDER SEVERALLY
AGREES TO MAKE A TERM LOAN TO THE BORROWER IN THE FULL AMOUNT OF SUCH TERM LOAN
LENDER’S TERM LOAN COMMITMENT.  THE TERM LOAN COMMITMENTS SHALL TERMINATE UPON
THE ADVANCE OF THE TERM LOANS IN THE FULL AMOUNT OF THE AGGREGATE TERM LOAN
COMMITMENT, AND TERM LOANS THAT ARE REPAID MAY NOT BE REBORROWED.

 

(b)                                 Term Loans hereunder shall be made ratably
by the several Term Loan Lenders in accordance with their respective Term Loan
Pro Rata Shares.

 

(c)                                  All Term Loan Obligations shall be due and
payable by the Borrower on the Term Loan Maturity Date unless such Term Loan
Obligations shall sooner become due and payable pursuant to Section 8.01 or as
otherwise provided in this Agreement.

 

(d)                                 Each Borrowing under the Term Loan Facility
shall be in an amount not less than One Million Dollars ($1,000,000) for a
Borrowing consisting of LIBOR Loans and Five Hundred Thousand Dollars ($500,000)
in the case of a Borrowing consisting of ABR Loans and, in either case, if in
excess of the specified amount, in integral multiples of One Hundred Thousand
Dollars ($100,000).  Each Borrowing under the Term Loan Facility shall consist
of a Term Loan made by each Term Loan Lender in the proportion of its Term Loan
Pro Rata Share.  On such terms and conditions, Term Loans may be outstanding as
ABR Loans or LIBOR Loans.  Each type of Term Loan shall be made and maintained
at the applicable Term Loan Lender’s Lending Office for such type of Loan.  The
failure of any Term Loan Lender to make any requested Term Loan to be made by it
on the date specified for such Term Loan shall not relieve any other Term Loan
Lender of its obligation (if any) to make such Term Loan on such date, but no
Term Loan Lender (or other Lender) shall be responsible for the failure of any
other Term Loan Lender to make such Term Loan to be made by such other Term Loan
Lender.

 


SECTION 2.01.3  BORROWING BASE.  AT ANY TIME AT WHICH THE FACILITIES DO NOT HAVE
A RATING OF BBB- OR HIGHER FROM S&P OR BAA3 OR HIGHER FROM MOODY’S, (A) THE
AGGREGATE AMOUNT OF BORROWING BASE DEBT AT ANY ONE TIME OUTSTANDING MAY NOT
EXCEED THE BORROWING BASE AS OF THE MOST RECENT INVENTORY VALUATION DATE, AND
(B) NO LOAN SHALL BE MADE, AND NO FACILITY LETTER OF CREDIT SHALL BE ISSUED,
THAT WOULD HAVE THE EFFECT OF INCREASING THE THEN OUTSTANDING AMOUNT OF THE
BORROWING BASE DEBT TO AN AMOUNT EXCEEDING SUCH BORROWING BASE, PROVIDED THAT A
REVOLVING CREDIT LOAN SHALL NOT BE DEEMED TO HAVE INCREASED THE AMOUNT OF THE
BORROWING BASE DEBT TO THE EXTENT THAT THE PROCEEDS OF SUCH REVOLVING CREDIT
LOAN ARE IMMEDIATELY USED TO REPAY A SWING LINE LOAN THERETOFORE INCLUDED IN THE
BORROWING BASE DEBT.

 

20

--------------------------------------------------------------------------------


 


SECTION 2.01.4  SWING LINE LOANS.  NO REVOLVING CREDIT LOAN SHALL BE MADE AT ANY
TIME THAT ANY SWING LINE LOAN IS OUTSTANDING, EXCEPT FOR REVOLVING CREDIT LOANS
THAT ARE USED, ON THE DAY ON WHICH MADE, TO REPAY IN FULL THE OUTSTANDING
PRINCIPAL BALANCE OF THE SWING LINE LOANS.


 


SECTION 2.02  REDUCTIONS OF AND INCREASES IN AGGREGATE REVOLVING CREDIT
COMMITMENT.


 


SECTION 2.02.1  REDUCTION OF AGGREGATE REVOLVING CREDIT COMMITMENT.  THE
BORROWER SHALL HAVE THE RIGHT, UPON AT LEAST THREE (3) BUSINESS DAYS’ PRIOR
NOTICE TO THE AGENT, TO TERMINATE IN WHOLE OR REDUCE IN PART THE UNUSED PORTION
OF THE AGGREGATE REVOLVING CREDIT COMMITMENT, PROVIDED THAT EACH PARTIAL
REDUCTION SHALL BE IN THE AMOUNT OF AT LEAST FIVE MILLION DOLLARS ($5,000,000),
AND PROVIDED FURTHER THAT NO REDUCTION SHALL BE PERMITTED IF, AFTER GIVING
EFFECT THERETO, AND TO ANY PREPAYMENT MADE THEREWITH, THE SUM OF (I) THE
OUTSTANDING AND UNPAID PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS AND (II)
THE FACILITY LETTER OF CREDIT OBLIGATIONS SHALL EXCEED THE AGGREGATE REVOLVING
CREDIT COMMITMENT.  EACH REDUCTION IN PART OF THE UNUSED PORTION OF EACH
REVOLVING CREDIT LENDER’S REVOLVING CREDIT COMMITMENT SHALL BE MADE IN THE
PROPORTION THAT SUCH REVOLVING CREDIT COMMITMENT BEARS TO THE TOTAL AMOUNT OF
THE AGGREGATE REVOLVING CREDIT COMMITMENT.  ANY REVOLVING CREDIT COMMITMENT,
ONCE REDUCED OR TERMINATED, MAY NOT BE REINSTATED (EXCEPT AS OTHERWISE PROVIDED
IN SECTION 8.01(V)) AND MAY NOT BE INCREASED (EXCEPT IN ACCORDANCE WITH SECTION
2.02.2).


 


SECTION 2.02.2  INCREASE IN AGGREGATE REVOLVING CREDIT COMMITMENT.


 

(A)                                  REQUEST FOR FACILITY INCREASE.  THE
BORROWER MAY, AT ANY TIME AND FROM TIME TO TIME, REQUEST, BY NOTICE TO THE
AGENT, THE AGENT’S APPROVAL OF AN INCREASE OF THE AGGREGATE REVOLVING CREDIT
COMMITMENT (A “FACILITY INCREASE”) WITHIN THE LIMITATIONS HEREAFTER DESCRIBED,
WHICH REQUEST SHALL SET FORTH THE AMOUNT OF EACH SUCH REQUESTED FACILITY
INCREASE.  WITHIN TWENTY (20) DAYS OF SUCH REQUEST, THE AGENT SHALL ADVISE THE
BORROWER OF ITS APPROVAL OR DISAPPROVAL OF SUCH REQUEST; FAILURE TO SO ADVISE
THE BORROWER SHALL CONSTITUTE DISAPPROVAL. IF THE AGENT APPROVES ANY SUCH
FACILITY INCREASE, THEN THE AGGREGATE REVOLVING CREDIT COMMITMENT MAY BE
INCREASED (UP TO THE AMOUNT OF SUCH APPROVED FACILITY INCREASE, IN THE
AGGREGATE) BY HAVING ONE OR MORE NEW REVOLVING CREDIT LENDERS INCREASE THE
AMOUNT OF THEIR THEN EXISTING REVOLVING CREDIT COMMITMENTS OR BECOME REVOLVING
CREDIT LENDERS, SUBJECT TO AND IN ACCORDANCE WITH THIS PROVISIONS OF THIS
SECTION 2.02.2.  ANY FACILITY INCREASE SHALL BE SUBJECT TO THE FOLLOWING
LIMITATIONS AND CONDITIONS:  (I) ANY INCREASE (IN THE AGGREGATE) IN THE
AGGREGATE REVOLVING CREDIT COMMITMENT, ANY INCREASE IN ANY REVOLVING CREDIT
COMMITMENT AND ANY NEW REVOLVING CREDIT COMMITMENT SHALL (UNLESS OTHERWISE
AGREED TO BY THE BORROWER AND THE AGENT) NOT BE LESS THAN $5,000,000 (AND
(UNLESS OTHERWISE AGREED TO BY THE BORROWER AND THE AGENT) SHALL BE IN INTEGRAL
MULTIPLES OF $1,000,000 IF IN EXCESS THEREOF); (II) NO FACILITY INCREASE
PURSUANT TO THIS SECTION 2.02.2 SHALL INCREASE THE AGGREGATE REVOLVING CREDIT
COMMITMENT TO AN AMOUNT IN EXCESS OF $800,000,000; (III) THE BORROWER AND EACH
NEW REVOLVING CREDIT LENDER SHALL HAVE EXECUTED AND DELIVERED A COMMITMENT AND
ACCEPTANCE (THE “COMMITMENT AND ACCEPTANCE”) SUBSTANTIALLY IN THE FORM OF
EXHIBIT C HERETO, AND THE AGENT SHALL HAVE ACCEPTED AND EXECUTED THE SAME; (IV)
THE BORROWER SHALL HAVE EXECUTED AND DELIVERED TO THE AGENT SUCH REVOLVING
CREDIT NOTE OR REVOLVING CREDIT NOTES AS THE AGENT SHALL REQUIRE TO REFLECT SUCH
FACILITY INCREASE; (V)

 

21

--------------------------------------------------------------------------------


 

THE BORROWER SHALL HAVE DELIVERED TO THE AGENT OPINIONS OF COUNSEL
(SUBSTANTIALLY SIMILAR TO THE FORMS OF OPINIONS PROVIDED FOR IN SECTION 3.01(6),
MODIFIED TO APPLY TO THE FACILITY INCREASE AND EACH REVOLVING CREDIT NOTE AND
COMMITMENT AND ACCEPTANCE EXECUTED AND DELIVERED IN CONNECTION THEREWITH); (VI)
THE GUARANTORS SHALL HAVE CONSENTED IN WRITING TO THE FACILITY INCREASE AND
SHALL HAVE AGREED THAT THEIR GUARANTIES CONTINUE IN FULL FORCE AND EFFECT; AND
(VII) THE BORROWER AND EACH NEW REVOLVING CREDIT LENDER SHALL OTHERWISE HAVE
EXECUTED AND DELIVERED SUCH OTHER INSTRUMENTS AND DOCUMENTS AS THE AGENT SHALL
HAVE REASONABLY REQUESTED IN CONNECTION WITH SUCH FACILITY INCREASE.  THE FORM
AND SUBSTANCE OF THE DOCUMENTS REQUIRED UNDER CLAUSES (III) THROUGH (VII) ABOVE
SHALL BE FULLY ACCEPTABLE TO THE AGENT.  THE AGENT SHALL PROVIDE WRITTEN NOTICE
TO ALL OF THE LENDERS HEREUNDER OF ANY FACILITY INCREASE.

 

(B)                                 NEW REVOLVING CREDIT LENDERS’ LOANS AND
PARTICIPATION IN FACILITY LETTERS OF CREDIT.  UPON THE EFFECTIVE DATE OF ANY
INCREASE IN THE AGGREGATE REVOLVING CREDIT COMMITMENT PURSUANT TO THE PROVISIONS
HEREOF (THE “INCREASE DATE”), WHICH INCREASE DATE SHALL BE MUTUALLY AGREED UPON
BY THE BORROWER, EACH NEW REVOLVING CREDIT LENDER AND THE AGENT, (I) SUCH NEW
REVOLVING CREDIT LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY AND UNCONDITIONALLY
PURCHASED AND RECEIVED, WITHOUT RECOURSE OR WARRANTY FROM THE REVOLVING CREDIT
LENDERS, AN UNDIVIDED INTEREST AND PARTICIPATION IN ANY FACILITY LETTER OF
CREDIT THEN OUTSTANDING, RATABLY, SUCH THAT EACH REVOLVING CREDIT LENDER
(INCLUDING EACH NEW REVOLVING CREDIT LENDER) HOLDS A PARTICIPATION INTEREST IN
EACH SUCH FACILITY LETTER OF CREDIT IN THE AMOUNT OF ITS THEN REVOLVING CREDIT
PRO RATA SHARE THEREOF; (II) ON SUCH INCREASE DATE, THE BORROWER SHALL REPAY ALL
OUTSTANDING ABR LOANS UNDER THE REVOLVING CREDIT FACILITY AND REBORROW AN ABR
LOAN IN A LIKE AMOUNT FROM THE REVOLVING CREDIT LENDERS (INCLUDING THE NEW
REVOLVING CREDIT LENDER); (III) SUCH NEW REVOLVING CREDIT LENDER SHALL NOT
PARTICIPATE IN ANY THEN OUTSTANDING REVOLVING CREDIT LOAN THAT IS A LIBOR LOAN;
(IV) IF THE BORROWER SHALL AT ANY TIME ON OR AFTER SUCH INCREASE DATE CONVERT OR
CONTINUE ANY REVOLVING CREDIT LOAN THAT IS A LIBOR LOAN THAT WAS OUTSTANDING ON
SUCH INCREASE DATE, THE BORROWER SHALL BE DEEMED TO REPAY SUCH REVOLVING CREDIT
LOAN ON THE DATE OF THE CONVERSION OR CONTINUATION THEREOF AND THEN TO REBORROW
AS A REVOLVING CREDIT LOAN A LIKE AMOUNT ON SUCH DATE SO THAT THE NEW REVOLVING
CREDIT LENDER SHALL MAKE A REVOLVING CREDIT LOAN ON SUCH DATE IN THE AMOUNT OF
ITS REVOLVING CREDIT PRO RATA SHARE OF SUCH BORROWING; AND (V) SUCH NEW
REVOLVING CREDIT LENDER SHALL MAKE ITS REVOLVING CREDIT PRO RATA SHARE OF ALL
REVOLVING CREDIT LOANS MADE ON OR AFTER SUCH INCREASE DATE (INCLUDING THOSE
REFERRED TO IN CLAUSES (II) AND (IV) ABOVE) AND SHALL OTHERWISE HAVE ALL OF THE
RIGHTS AND OBLIGATIONS OF A REVOLVING CREDIT LENDER HEREUNDER ON AND AFTER SUCH
INCREASE DATE.  NOTWITHSTANDING THE FOREGOING, UPON THE OCCURRENCE OF A DEFAULT
PRIOR TO THE DATE ON WHICH SUCH NEW REVOLVING CREDIT LENDER IS HOLDING ITS
REVOLVING CREDIT PRO RATA SHARE OF ALL REVOLVING CREDIT LOANS HEREUNDER, SUCH
NEW REVOLVING CREDIT LENDER SHALL, UPON NOTICE FROM THE AGENT GIVEN ON OR AFTER
THE DATE ON WHICH THE REVOLVING CREDIT OBLIGATIONS ARE ACCELERATED OR BECOME DUE
FOLLOWING SUCH DEFAULT, PAY TO THE AGENT (FOR THE ACCOUNT OF THE OTHER REVOLVING
CREDIT LENDERS, TO WHICH THE AGENT SHALL PAY THEIR RATABLE SHARES THEREOF UPON
RECEIPT) A SUM EQUAL TO SUCH NEW REVOLVING CREDIT LENDER’S REVOLVING CREDIT PRO
RATA SHARE OF EACH REVOLVING CREDIT LOAN THAT IS A LIBOR LOAN THEN OUTSTANDING
WITH RESPECT TO WHICH SUCH NEW REVOLVING CREDIT LENDER DOES NOT THEN HOLD AN
INTEREST; SUCH PAYMENT BY SUCH NEW REVOLVING CREDIT LENDER SHALL CONSTITUTE AN
ABR LOAN HEREUNDER.

 

22

--------------------------------------------------------------------------------


 

(c)                                  Required Lenders.  Solely for purposes of
the calculation of Aggregate Pro Rata Shares as used in the definition of
“Required Lenders,” until such time as a New Revolving Credit Lender holds its
Revolving Credit Pro Rata Share of all outstanding Revolving Credit Loans (if
any), the amount of such New Revolving Credit Lender’s new Revolving Credit
Commitment or the increased amount of its Revolving Credit Commitment shall be
excluded from the amount of the Revolving Credit Commitments and Aggregate
Commitments and there shall be included in lieu thereof at any time an amount
equal to the sum of the outstanding Revolving Credit Loans and the participation
interests in Facility Letters of Credit held by such New Revolving Credit Lender
with respect to its new Revolving Credit Commitment or the increased amount of
its Revolving Credit Commitment.

 

(d)                                 No Obligation to Increase Commitment. 
Nothing contained herein shall constitute, or otherwise be deemed to be, a
commitment or agreement on the part of the Borrower or the Agent to give or
grant any Revolving Credit Lender the right to increase its Revolving Credit
Commitment hereunder at any time or a commitment or agreement on the part of any
Revolving Credit Lender to increase its Revolving Credit Commitment hereunder at
any time, and no Revolving Credit Commitment of a Revolving Credit Lender shall
be increased without its prior written approval.

 


SECTION 2.02.3  SECTION NOT APPLICABLE TO TERM LOAN FACILITY.  THE FOREGOING
PROVISIONS OF THIS SECTION 2.02 SHALL APPLY ONLY TO THE REVOLVING CREDIT
FACILITY AND SHALL NOT APPLY TO THE TERM LOAN FACILITY.

 


SECTION 2.03  NOTICE AND MANNER OF BORROWING.  THE BORROWER SHALL GIVE THE AGENT
NOTICE OF ANY LOANS UNDER THIS AGREEMENT, ON THE BUSINESS DAY OF EACH ABR LOAN,
AND AT LEAST THREE (3) BUSINESS DAYS BEFORE EACH LIBOR LOAN, SPECIFYING:  (1)
THE DATE OF SUCH LOAN; (2) THE AMOUNT OF SUCH LOAN; (3) THE TYPE OF LOAN
(WHETHER AN ABR LOAN OR A LIBOR LOAN); AND (4) IN THE CASE OF A LIBOR LOAN, THE
DURATION OF THE INTEREST PERIOD APPLICABLE THERETO.  ALL NOTICES GIVEN BY THE
BORROWER UNDER THIS SECTION 2.03 SHALL BE IRREVOCABLE AND SHALL BE GIVEN NOT
LATER THAN 10:00 A.M. CHICAGO TIME ON THE DAY SPECIFIED ABOVE FOR SUCH NOTICE. 
THE AGENT SHALL NOTIFY EACH REVOLVING CREDIT LENDER OR TERM LOAN LENDER (AS
APPLICABLE) OF EACH SUCH NOTICE NOT LATER THAN 11:00 A.M. CHICAGO TIME ON THE
DATE IT RECEIVES SUCH NOTICE FROM THE BORROWER IF SUCH NOTICE IS RECEIVED BY THE
AGENT AT OR BEFORE 10:00 A.M. CHICAGO TIME.  IN THE EVENT SUCH NOTICE FROM THE
BORROWER IS RECEIVED AFTER 10:00 A.M. CHICAGO TIME, IT SHALL BE TREATED AS IF
RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY, AND THE AGENT SHALL NOTIFY EACH
REVOLVING CREDIT LENDER OR TERM LOAN LENDER (AS APPLICABLE) OF SUCH NOTICE AS
SOON AS PRACTICABLE BUT NOT LATER THAN 11:00 A.M. CHICAGO TIME ON THE NEXT
SUCCEEDING BUSINESS DAY.  NOT LATER THAN 1:00 P.M. CHICAGO TIME ON THE DATE OF
SUCH LOANS, EACH REVOLVING CREDIT LENDER OR TERM LOAN LENDER (AS APPLICABLE)
WILL MAKE AVAILABLE TO THE AGENT IN IMMEDIATELY AVAILABLE FUNDS, SUCH LENDER’S
APPLICABLE PRO RATA SHARE OF SUCH LOANS.  AFTER THE AGENT’S RECEIPT OF SUCH
FUNDS, ON THE DATE OF SUCH LOANS AND UPON FULFILLMENT OF THE APPLICABLE
CONDITIONS SET FORTH IN ARTICLE III, THE AGENT WILL MAKE SUCH LOANS AVAILABLE TO
THE BORROWER IN IMMEDIATELY AVAILABLE FUNDS BY CREDITING THE AMOUNT THEREOF TO
THE BORROWER’S ACCOUNT WITH THE AGENT.  THE PROVISIONS OF THIS SECTION 2.03
SHALL NOT APPLY TO SWING LINE LOANS.


 


SECTION 2.04  NON-RECEIPT OF FUNDS BY AGENT.  (A)  UNLESS THE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE (IN THE CASE OF A LIBOR LOAN),
OR BY 12:00 NOON

 

23

--------------------------------------------------------------------------------


 


CHICAGO TIME ON THE DATE (IN THE CASE OF AN ABR LOAN), ON WHICH SUCH LENDER IS
TO PROVIDE FUNDS TO THE AGENT FOR A LOAN TO BE MADE BY SUCH LENDER THAT SUCH
LENDER WILL NOT MAKE AVAILABLE TO THE AGENT SUCH FUNDS, THE AGENT MAY ASSUME
THAT SUCH LENDER HAS MADE SUCH FUNDS AVAILABLE TO THE AGENT ON THE DATE OF SUCH
LOAN IN ACCORDANCE WITH SECTION 2.03 AND THE AGENT IN ITS SOLE DISCRETION MAY,
BUT SHALL NOT BE OBLIGATED TO, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE
TO THE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT SUCH
LENDER SHALL NOT HAVE GIVEN THE NOTICE PROVIDED FOR ABOVE AND SHALL NOT HAVE
MADE SUCH FUNDS AVAILABLE TO THE AGENT, SUCH LENDER AGREES TO REPAY TO THE AGENT
FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON,
FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL
THE DATE SUCH AMOUNT IS REPAID TO THE AGENT, AT THE FEDERAL FUNDS RATE FOR THREE
BUSINESS DAYS AND THEREAFTER AT THE ALTERNATE BASE RATE.  IF SUCH LENDER SHALL
REPAY TO THE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SO REPAID SHALL
CONSTITUTE SUCH LENDER’S APPLICABLE LOAN FOR PURPOSES OF THIS AGREEMENT.  IF
SUCH LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH UPON AGENT’S DEMAND
THEREFOR, THE AGENT SHALL PROMPTLY NOTIFY THE BORROWER, AND THE BORROWER SHALL
IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT TO THE AGENT WITH INTEREST THEREON,
FOR EACH DAY FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL
THE DATE SUCH AMOUNT IS REPAID TO THE AGENT, AT THE RATE OF INTEREST APPLICABLE
AT THE TIME TO SUCH PROPOSED LOAN.  NOTHING SET FORTH IN THIS SECTION SHALL
AFFECT THE RIGHTS OF THE BORROWER WITH RESPECT TO ANY LENDER THAT DEFAULTS IN
THE PERFORMANCE OF ITS OBLIGATION TO MAKE A LOAN HEREUNDER.


 

(b)                                 Unless the Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the Agent may
assume that the Borrower has made such payment in full to the Agent on such date
and the Agent in its sole discretion may, but shall not be obligated to, in
reliance upon such assumption, cause to be distributed to each applicable Lender
on such due date an amount equal to the amount then due such Lender.  If and to
the extent the Borrower shall not have so made such payment in full to the
Agent, each applicable Lender shall repay to the Agent forthwith on demand such
amount distributed to such Lender together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Agent, at the Federal Funds Rate for three
Business Days and thereafter at the Alternate Base Rate.

 

(c)                                  The provisions of this Section 2.04 shall
not apply to Swing Line Loans.

 


SECTION 2.05  DETERMINATION OF APPLICABLE MARGINS AND APPLICABLE COMMITMENT
RATE.  (A)  THE APPLICABLE MARGINS AND THE APPLICABLE COMMITMENT RATE SHALL BE
DETERMINED BY REFERENCE TO THE LEVERAGE RATIO AND THE RATINGS IN ACCORDANCE WITH
THE FOLLOWING PRICING GRID AND THE PROVISIONS OF THIS SECTION 2.05:

 

 

 

LEVEL I

 

LEVEL II

 

LEVEL III

 

LEVEL IV

 

Ratings

 

BBB/Baa2 or higher

 

BBB-/Baa3

 

BB+/Ba1

 

BB/Ba2 or lower or one or no rating

 

Leverage Ratio

 

< 1.00

 

> 1.00 < 1.25

 

> 1.25x < 1.75

 

> 1.75

 

Applicable LIBOR Margin

 

1.00%

 

1.25%

 

1.50%

 

1.75%

 

Applicable ABR Margin

 

-0-

 

-0-

 

-0-

 

0.25%

 

Applicable Commitment Fee

 

0.20%

 

0.225%

 

0.25%

 

0.275%

 

 

24

--------------------------------------------------------------------------------


 

“Ratings” means (i) at any time at which Moody’s, S&P and Fitch all publicly
announce ratings of the Borrower’s senior unsecured long-term debt, the second
highest of such three ratings and (ii) at any time at which Moody’s and S&P
publicly announce ratings of the Borrower’s senior unsecured long-term debt but
Fitch does not, the higher of such two ratings (i.e., lower pricing); provided,
however, that (in the case of either clause (i) or clause (ii)) the Ratings
shall not be at Level I or II unless the Borrower has ratings from both S&P and
Moody’s of BBB- and Baa3 or better.

 

In the event of a difference of one level between the Ratings and Leverage Ratio
pricing levels, the lower pricing shall apply; if the difference is more than
one level, the level one level lower than the higher pricing shall apply.

 

(b)                                 The Applicable Margins and Applicable
Commitment Rate under the foregoing pricing grid shall be determined (i) with
reference to the Leverage Ratio as of the last day of each fiscal quarter and
(ii) with reference to the Ratings at the time of each change in such Ratings. 
In the case of the Leverage Ratio such determination shall be made from the then
most recent annual or quarterly financial statements of the Borrower delivered
by the Borrower pursuant to Sections 5.08(1) and 5.08(2), and the adjustment, if
any, to the Applicable Margins and the Applicable Commitment Rate shall take
place on, and be effective from and after, the fifth Business Day after the date
on which the Agent has received such financial statements.  In the case of the
Ratings, any change in such Ratings shall result in a change in (x) the
Applicable LIBOR Margin as of the beginning of the next succeeding applicable
Interest Period for LIBOR Loans, and (y) the Applicable ABR Margin and the
Applicable Commitment Rate as of the date of such change in the Ratings.

 


SECTION 2.06  CONVERSIONS AND RENEWALS.  THE BORROWER MAY ELECT FROM TIME TO
TIME TO CONVERT ALL OR A PART OF ONE TYPE OF LOAN INTO ANOTHER TYPE OF LOAN OR
TO RENEW ALL OR PART OF A LOAN BY GIVING THE AGENT NOTICE AT LEAST ONE (1)
BUSINESS DAY BEFORE CONVERSION INTO AN ABR LOAN, AND AT LEAST THREE (3) BUSINESS
DAYS BEFORE THE CONVERSION INTO OR RENEWAL OF A LIBOR LOAN, SPECIFYING:  (1) THE
RENEWAL OR CONVERSION DATE; (2) THE AMOUNT OF THE LOAN TO BE CONVERTED OR
RENEWED; (3) IN THE CASE OF CONVERSIONS, THE TYPE OF LOAN TO BE CONVERTED INTO;
AND (4) IN THE CASE OF RENEWALS OF OR A CONVERSION INTO A LIBOR LOAN, THE
DURATION OF THE INTEREST PERIOD APPLICABLE THERETO; PROVIDED THAT (A) THE
MINIMUM PRINCIPAL AMOUNT OF EACH LIBOR LOAN OUTSTANDING AFTER A RENEWAL OR
CONVERSION SHALL BE ONE MILLION DOLLARS ($1,000,000) AND THE MINIMUM AMOUNT OF
EACH ABR LOAN OUTSTANDING AFTER A RENEWAL OR CONVERSION SHALL BE TWO HUNDRED
FIFTY THOUSAND DOLLARS ($250,000) AND IN EACH CASE IN INTEGRAL MULTIPLES OF
$100,000 IF IN EXCESS OF SUCH MINIMUM AMOUNTS, AND (B) LIBOR LOANS MAY BE
CONVERTED ON A BUSINESS DAY THAT IS NOT THE LAST DAY OF THE INTEREST PERIOD FOR
SUCH LOAN ONLY IF THE BORROWER PAYS ON THE DATE OF CONVERSION ALL AMOUNTS DUE
PURSUANT TO SECTION 2.17 HEREOF; AND (C) THE BORROWER MAY NOT RENEW A LIBOR LOAN
OR CONVERT AN ABR LOAN INTO A LIBOR LOAN AT ANY TIME THAT A DEFAULT HAS OCCURRED
THAT IS CONTINUING.  EACH SUCH NOTICE SHALL BE ACCOMPANIED BY A BORROWING BASE
CERTIFICATE DATED AS AT THE DATE OF SUCH NOTICE.  ALL CONVERSIONS AND RENEWALS
SHALL BE MADE IN THE PROPORTION OF THE REVOLVING CREDIT LENDERS’ RESPECTIVE
REVOLVING CREDIT PRO RATA SHARES (IN THE CASE OF REVOLVING CREDIT LOANS) OR TERM
LOAN LENDERS’ RESPECTIVE TERM LOAN PRO RATA SHARES

 

25

--------------------------------------------------------------------------------


 


(IN THE CASE OF TERM LOANS).  ALL NOTICES GIVEN BY THE BORROWER UNDER THIS
SECTION 2.06 SHALL BE IRREVOCABLE AND SHALL BE GIVEN NOT LATER THAN 10:00 A.M.
CHICAGO TIME ON THE DAY WHICH IS NOT LESS THAN THE NUMBER OF BUSINESS DAYS
SPECIFIED ABOVE FOR SUCH NOTICE.  THE AGENT SHALL NOTIFY EACH REVOLVING CREDIT
LENDER OR TERM LOAN LENDER (AS APPLICABLE) OF EACH SUCH NOTICE NOT LATER THAN
11:00 A.M. CHICAGO TIME ON THE DATE IT RECEIVES SUCH NOTICE FROM THE BORROWER IF
SUCH NOTICE IS RECEIVED BY THE AGENT AT OR BEFORE 10:00 A.M. CHICAGO TIME.  IN
THE EVENT SUCH NOTICE FROM THE BORROWER IS RECEIVED AFTER 10:00 A.M. CHICAGO
TIME, IT SHALL BE TREATED AS IF RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY,
AND THE AGENT SHALL NOTIFY EACH REVOLVING CREDIT LENDER OR TERM LOAN LENDER (AS
APPLICABLE) OF SUCH NOTICE AS SOON AS PRACTICABLE BUT NOT LATER THAN 11:00 A.M.
CHICAGO TIME ON THE NEXT SUCCEEDING BUSINESS DAY.  NOTWITHSTANDING THE
FOREGOING, IF THE BORROWER SHALL FAIL TO GIVE THE AGENT THE NOTICE AS SPECIFIED
ABOVE FOR THE RENEWAL OR CONVERSION OF A LIBOR LOAN PRIOR TO THE END OF THE
INTEREST PERIOD WITH RESPECT THERETO, SUCH LIBOR LOAN SHALL AUTOMATICALLY BE
CONVERTED INTO AN ABR LOAN ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH
LOAN.  THE PROVISIONS OF THIS SECTION 2.06 SHALL NOT APPLY TO SWING LINE LOANS.


 


SECTION 2.07  INTEREST.  (A)  THE BORROWER SHALL PAY INTEREST TO THE AGENT, FOR
THE ACCOUNT OF THE APPLICABLE LENDER OR LENDERS ON THE OUTSTANDING AND UNPAID
PRINCIPAL AMOUNT OF THE LOANS AT THE FOLLOWING RATES:


 

(i)                                     If an ABR Loan or Swing Line Loan, then
at a rate per annum equal to the sum of (A) the Applicable ABR Margin in effect
from time to time as interest accrues and (B) the Alternate Base Rate in effect
from time to time as interest accrues; and

 

(ii)                                  if a LIBOR Loan, then at a rate per annum
for the Interest Period applicable to such LIBOR Loan equal to the sum of (A)
the Applicable LIBOR Margin in effect on the first day of such Interest Period
and (B) the LIBOR Interest Rate determined for such Interest Period.

 

(b)                                 Any change in the interest rate based on the
Alternate Base Rate resulting from a change in the Alternate Base Rate shall be
effective (without notice) as of the opening of business on the day on which
such change in the Alternate Base Rate becomes effective.  Interest on each
LIBOR Loan shall be calculated on the basis of a year of 360 days for the actual
number of days elapsed.  Interest on each ABR Loan and Swing Line Loan shall be
calculated on the basis of a year of 365 days for the actual number of days
elapsed.

 

(c)                                  Interest on the Loans shall be paid (in an
amount set forth in a statement delivered by the Agent to the Borrower,
provided, however, that the failure of the Agent to deliver such statement shall
not limit or otherwise affect the obligations of the Borrower hereunder) in
immediately available funds to the Agent at its Principal Office for the account
of the applicable Lending Office of each applicable Lender as follows:

 

(1)                                  For each ABR Loan and Swing Line Loan on
the first day of each calendar month commencing on the first such date after
such Loan;

 

26

--------------------------------------------------------------------------------


 

(2)                                  For each LIBOR Loan, on the last day of the
Interest Period with respect thereto, except that, if such Interest Period is
longer than three months, interest shall also be paid on the last day of the
third month of such Interest Period; and

 

(3)                                  If not sooner paid, then on the Revolving
Credit Termination Date (in the case of the Revolving Credit Loans) or the Term
Loan Maturity Date (in the case of the Term Loans) or such earlier date as the
Loans may be due or declared due hereunder.

 

(d)                                 Any principal amount of any Loan not paid
when due (at maturity, by acceleration, or otherwise) shall bear interest
thereafter until paid in full, payable on demand, at a rate per annum equal to
the Alternate Base Rate or the applicable LIBOR Interest Rate, as the case may
be, for such Loan in effect from time to time as interest accrues, plus the
Applicable Margin in effect from time to time as interest accrues, plus two
percent (2%) per annum.

 


SECTION 2.08  INTEREST RATE DETERMINATION.  (A) THE AGENT SHALL DETERMINE EACH
LONDON INTERBANK OFFERED RATE, AS APPLICABLE.  THE AGENT SHALL GIVE PROMPT
NOTICE TO THE BORROWER AND THE APPLICABLE LENDERS OF THE APPLICABLE INTEREST
RATE DETERMINED BY THE AGENT PURSUANT TO THE TERMS OF THIS AGREEMENT.


 

(b)                                 If the provisions of this Agreement or any
Note would at any time require payment by the Borrower to a Lender of any amount
of interest in excess of the maximum amount then permitted by the law applicable
to any Loan, the interest payments to such Lender shall be reduced to the extent
necessary so that such Lender shall not receive interest in excess of such
maximum amount.  If, as a result of the foregoing a Lender shall receive
interest payments hereunder or under a Note in an amount less than the amount
otherwise provided hereunder, such deficit (hereinafter called “Interest
Deficit”) will cumulate and will be carried forward (without interest) until the
termination of this Agreement.  Interest otherwise payable to a Lender hereunder
and under a Note for any subsequent period shall be increased by the maximum
amount of the Interest Deficit that may be so added without causing such Lender
to receive interest in excess of the maximum amount then permitted by the law on
the applicable Loans.  The amount of the Interest Deficit relating to the Loans
shall be treated as a prepayment premium (to the extent permitted by law) and
paid in full at the time of any optional prepayment by the Borrower to the
applicable Lenders of all the applicable Loans at that time outstanding pursuant
to Section 2.11 hereof.  The amount of the Interest Deficit relating to the
applicable Loans at the time of any complete payment of the Loans at that time
outstanding (other than an optional prepayment thereof pursuant to Section 2.11
hereof) shall be canceled and not paid.

 


SECTION 2.09  FEES.  (A)  THE BORROWER SHALL PAY TO BOCM UPON THE EXECUTION OF
THIS AGREEMENT A ONE TIME, NONREFUNDABLE FEE IN THE AMOUNT PROVIDED FOR IN THE
AGENT’S FEE LETTER.  THE AGENT SHALL DELIVER TO EACH LENDER ITS APPLICABLE FEE
(AS SET FORTH IN THE INVITATION LETTER DATED APRIL 23, 2004 FROM BOCM TO SUCH
LENDERS) PROMPTLY UPON THE AGENT’S RECEIPT THEREOF.


 

(b)                                 The Borrower agrees to pay to the Agent for
the account of each Revolving Credit Lender (subject to adjustment in the case
of the Swing Line Lender as hereinafter provided) a commitment fee on the
average daily unused portion of such Revolving Credit Lender’s Revolving Credit
Commitment (in an amount set forth in a statement delivered

 

27

--------------------------------------------------------------------------------


 

by the Agent to the Borrower, provided, however, that the failure of the Agent
to deliver such statement shall not limit or otherwise affect the obligations of
the Borrower hereunder) from the date of this Agreement until the Revolving
Credit Termination Date at the Applicable Commitment Rate, payable in arrears on
each Quarterly Payment Date during the term of such Revolving Credit Commitment,
commencing July 1, 2004, and ending on the Revolving Credit Termination Date or,
in the case of Rejecting Revolving Credit Lender, on such Rejecting Revolving
Credit Lender’s Termination Date.  The commitment fees shall be calculated on
the basis of a year of 365 days for the actual number of days elapsed.  Upon
receipt of any commitment fees, the Agent will promptly thereafter cause to be
distributed such payments to the Revolving Credit Lenders in the proportion of
their Revolving Credit Pro Rata Shares (subject to adjustment in the case of the
Swing Line Lender as hereinafter provided).  For purposes of determining the
commitment fee payable to the Swing Line Lender, the unused portion of the Swing
Ling Lender’s Revolving Credit Commitment shall be reduced dollar-for-dollar by
the amount of any Swing Line Loans then outstanding.

 

(c)                                  The Borrower shall pay to the Agent and
BOCM such additional fees as are specified in the Agent’s Fee Letter.

 


SECTION 2.10  NOTES.  ALL REVOLVING CREDIT LOANS MADE BY EACH REVOLVING CREDIT
LENDER UNDER THIS AGREEMENT SHALL BE EVIDENCED BY, AND REPAID WITH INTEREST IN
ACCORDANCE WITH, A SINGLE REVOLVING CREDIT NOTE OF THE BORROWER IN SUBSTANTIALLY
THE FORM OF EXHIBIT C-1 HERETO, IN EACH CASE DULY COMPLETED, DATED THE DATE OF
THIS AGREEMENT, AND PAYABLE TO SUCH REVOLVING CREDIT LENDER FOR THE ACCOUNT OF
ITS APPLICABLE LENDING OFFICE, SUCH REVOLVING CREDIT NOTE TO REPRESENT THE
OBLIGATION OF THE BORROWER TO REPAY THE REVOLVING CREDIT LOANS MADE BY SUCH
REVOLVING CREDIT LENDER.  ALL TERM LOANS MADE BY EACH TERM LOAN LENDER UNDER
THIS AGREEMENT SHALL BE EVIDENCED BY, AND REPAID WITH INTEREST IN ACCORDANCE
WITH, A SINGLE TERM LOAN NOTE OF THE BORROWER IN SUBSTANTIALLY THE FORM OF
EXHIBIT C-2 HERETO, IN EACH CASE DULY COMPLETED, DATED THE DATE OF THIS
AGREEMENT, AND PAYABLE TO SUCH TERM LOAN LENDER FOR THE ACCOUNT OF ITS
APPLICABLE LENDING OFFICE, SUCH TERM LOAN NOTE TO REPRESENT THE OBLIGATION OF
THE BORROWER TO REPAY THE TERM LOANS MADE BY SUCH TERM LOAN LENDER.  EACH LENDER
IS HEREBY AUTHORIZED BY THE BORROWER TO ENDORSE ON THE SCHEDULE ATTACHED TO THE
NOTE OR NOTES HELD BY IT THE AMOUNT AND TYPE OF SUCH APPLICABLE LOAN AND EACH
RENEWAL, CONVERSION, AND PAYMENT OF PRINCIPAL AMOUNT RECEIVED BY SUCH APPLICABLE
LENDER FOR THE ACCOUNT OF ITS APPLICABLE LENDING OFFICE ON ACCOUNT OF ITS
APPLICABLE LOANS, WHICH ENDORSEMENT SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE
CONCLUSIVE AS TO THE OUTSTANDING BALANCE OF SUCH LOANS MADE BY SUCH LENDER;
PROVIDED, HOWEVER, THAT THE FAILURE TO MAKE SUCH NOTATION WITH RESPECT TO ANY
LOAN OR RENEWAL, CONVERSION, OR PAYMENT SHALL NOT LIMIT OR OTHERWISE AFFECT THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT OR THE NOTE OR NOTES HELD BY
SUCH LENDER.  ALL REVOLVING CREDIT LOANS SHALL BE REPAID ON THE REVOLVING CREDIT
TERMINATION DATE, AND ALL TERM LOANS SHALL BE REPAID ON THE TERM LOAN MATURITY
DATE.


 


SECTION 2.11  PREPAYMENTS.  (A)  THE BORROWER MAY, UPON NOTICE TO THE AGENT NOT
LATER THAN 11:00 A.M. (CHICAGO TIME) ON THE DATE OF PREPAYMENT IN THE CASE OF
ABR LOANS AND AT LEAST THREE (3) BUSINESS DAYS’ PRIOR NOTICE TO THE AGENT IN THE
CASE OF LIBOR LOANS, PREPAY (INCLUDING, WITHOUT LIMITATION, ALL AMOUNTS PAYABLE
PURSUANT TO THE TERMS OF SECTION 2.17 HEREOF) THE REVOLVING CREDIT LOANS OR THE
TERM LOANS (OR BOTH) IN WHOLE OR IN PART WITH ACCRUED INTEREST TO THE DATE OF
SUCH PREPAYMENT ON THE AMOUNT PREPAID, PROVIDED THAT (1) EACH PARTIAL PAYMENT
SHALL BE IN A PRINCIPAL AMOUNT OF NOT LESS THAN ONE MILLION DOLLARS ($1,000,000)
IN THE CASE OF A

 

28

--------------------------------------------------------------------------------


 


LIBOR LOAN UNDER THE APPLICABLE FACILITY AND TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000) IN THE CASE OF AN ABR LOAN UNDER THE APPLICABLE FACILITY; AND (2)
LIBOR LOANS MAY BE PREPAID ONLY ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH
LOANS; PROVIDED, HOWEVER, THAT SUCH PREPAYMENT OF LIBOR LOANS MAY BE MADE ON ANY
OTHER BUSINESS DAY IF THE BORROWER PAYS AT THE TIME OF SUCH PREPAYMENT ALL
AMOUNTS DUE PURSUANT TO SECTION 2.17 HEREOF.  UPON RECEIPT OF ANY SUCH
PREPAYMENTS, THE AGENT WILL PROMPTLY THEREAFTER CAUSE TO BE DISTRIBUTED THE
APPLICABLE PRO RATA SHARE OF SUCH PREPAYMENT TO EACH REVOLVING CREDIT LENDER OR
TERM LOAN LENDER (AS APPLICABLE) FOR THE ACCOUNT OF ITS APPLICABLE LENDING
OFFICE, EXCEPT THAT PREPAYMENTS OF SWING LINE LOANS SHALL BE MADE SOLELY TO THE
SWING LINE LENDER.


 

(b)                                 The Borrower shall immediately upon a Change
in Control prepay the Notes in full and all accrued interest to the date of such
prepayment, and in the case of LIBOR Loans all amounts due pursuant to Section
2.17 hereof.

 


SECTION 2.12  METHOD OF PAYMENT.  THE BORROWER SHALL MAKE EACH PAYMENT UNDER
THIS AGREEMENT AND UNDER ANY OF THE NOTES NOT LATER THAN 11:00 A.M. CHICAGO TIME
ON THE DATE WHEN DUE IN LAWFUL MONEY OF THE UNITED STATES TO THE AGENT FOR THE
ACCOUNT OF THE APPLICABLE LENDING OFFICE OF EACH APPLICABLE LENDER (OR, IN THE
CASE OF SWING LINE LOANS, FOR THE ACCOUNT OF THE SWING LINE LENDER) IN
IMMEDIATELY AVAILABLE FUNDS.  THE AGENT WILL PROMPTLY THEREAFTER CAUSE TO BE
DISTRIBUTED (1) THE APPLICABLE PRO RATA SHARE OF SUCH PAYMENTS OF PRINCIPAL AND
INTEREST WITH RESPECT TO LOANS (OTHER THAN SWING LINE LOANS) IN LIKE FUNDS TO
EACH REVOLVING CREDIT LENDER OR TERM LOAN LENDER (AS APPLICABLE) FOR THE ACCOUNT
OF ITS APPLICABLE LENDING OFFICE, (2) SUCH PAYMENTS OF PRINCIPAL AND INTEREST
WITH RESPECT TO SWING LINE LOANS SOLELY TO THE SWING LINE LENDER AND (3) OTHER
FEES PAYABLE TO ANY LENDER TO BE APPLIED IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  IF ANY SUCH PAYMENT IS NOT RECEIVED BY THE APPLICABLE LENDER ON THE
BUSINESS DAY ON WHICH THE AGENT RECEIVED SUCH PAYMENT (OR THE FOLLOWING BUSINESS
DAY IF THE AGENT’S RECEIPT THEREOF OCCURS AFTER 2:00 P.M. (CHICAGO TIME)), SUCH
LENDER SHALL BE ENTITLED TO RECEIVE FROM THE AGENT INTEREST ON SUCH PAYMENT AT
THE FEDERAL FUNDS RATE FOR THREE BUSINESS DAYS AND THEREAFTER AT THE ALTERNATE
BASE RATE (WHICH INTEREST PAYMENT SHALL NOT BE AN OBLIGATION FOR THE BORROWER’S
ACCOUNT, INCLUDING UNDER SECTION 11.04 OR SECTION 11.06).  THE BORROWER HEREBY
AUTHORIZES EACH LENDER, IF AND TO THE EXTENT PAYMENT IS NOT MADE WHEN DUE UNDER
THIS AGREEMENT OR UNDER ANY OF THE NOTES, TO CHARGE FROM TIME TO TIME AGAINST
ANY ACCOUNT OF THE BORROWER WITH SUCH LENDER ANY AMOUNT AS DUE.  WHENEVER ANY
PAYMENT TO BE MADE UNDER THIS AGREEMENT OR UNDER ANY OF THE NOTES SHALL BE
STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE
ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL BE
INCLUDED IN THE COMPUTATION OF THE PAYMENT OF INTEREST AND THE COMMITMENT FEE,
AS THE CASE MAY BE, EXCEPT, IN THE CASE OF A LIBOR LOAN, IF THE RESULT OF SUCH
EXTENSION WOULD BE TO EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, SUCH
PAYMENT SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.


 


SECTION 2.13  USE OF PROCEEDS.  THE PROCEEDS OF THE LOANS HEREUNDER SHALL BE
USED BY THE BORROWER (A) TO REPAY AMOUNTS OWING UNDER THE ORIGINAL CREDIT
AGREEMENT, (B) FOR WORKING CAPITAL AND GENERAL CORPORATE PURPOSES OF THE
BORROWER AND THE GUARANTORS TO THE EXTENT PERMITTED IN THIS AGREEMENT AND (C) IN
THE CASE OF REVOLVING CREDIT LOANS, TO REPAY SWING LINE LOANS.  THE BORROWER
WILL NOT, DIRECTLY OR INDIRECTLY, USE ANY PART OF SUCH PROCEEDS FOR THE PURPOSE
OF REPAYING THE SENIOR NOTES OR FOR PURCHASING OR CARRYING ANY MARGIN STOCK
WITHIN THE MEANING OF REGULATION U OR TO EXTEND CREDIT TO ANY PERSON FOR THE
PURPOSE OF PURCHASING OR

 

29

--------------------------------------------------------------------------------


 


CARRYING ANY SUCH MARGIN STOCK, OR FOR ANY PURPOSE WHICH VIOLATES, OR IS
INCONSISTENT WITH, REGULATION X.


 


SECTION 2.14  YIELD PROTECTION.  IF ANY LAW OR ANY GOVERNMENTAL OR
QUASI-GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE OR DIRECTIVE (WHETHER OR
NOT HAVING THE FORCE OF LAW), OR ANY INTERPRETATION THEREOF, OR THE COMPLIANCE
OF ANY LENDER OR ISSUER THEREWITH,


 

(i)                                     subjects any Lender or Issuer or any
applicable Lending Office to any tax, duty, charge or withholding on or from
payments due from the Borrower (excluding federal taxation of the overall net
income of any Lender or Issuer or applicable Lending Office), or changes the
basis of taxation of payments to any Lender or Issuer in respect of its Loans or
Facility Letters of Credit or other amounts due it hereunder, or

 

(ii)                                  imposes or increases or deems applicable
any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or Issuer or any applicable Lending Office (other than
reserves and assessments taken into account in determining the interest rate
applicable to LIBOR Loans), or

 

(iii)                               imposes any other condition the result of
which is to increase the cost to any Lender or Issuer or any applicable Lending
Office of making, funding or maintaining loans or issuing or participating in
letters of credit or reduces any amount receivable by any Lender or Issuer or
any applicable Lending Office in connection with loans, or requires any Lender
or Issuer or any applicable Lending Office to make any payment calculated by
reference to the amount of loans held, letters of credit issued or interest
received by it, by an amount deemed material by such Lender or Issuer,

 

then, within fifteen (15) days of demand by such Lender or Issuer, the Borrower
shall pay such Lender or Issuer that portion of such increased expense incurred
or reduction in an amount received which such Lender or Issuer reasonably
determines is attributable to making, funding and maintaining its Loans and its
Commitment and issuing or participating in Letters of Credit.

 


SECTION 2.15  CHANGES IN CAPITAL ADEQUACY REGULATIONS.  IF A LENDER OR ISSUER
DETERMINES THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH
LENDER OR ISSUER, ANY LENDING OFFICE OF SUCH LENDER OR ISSUER OR ANY CORPORATION
CONTROLLING SUCH LENDER OR ISSUER IS INCREASED AS A RESULT OF A CHANGE, THEN,
WITHIN 10 DAYS OF DEMAND BY SUCH LENDER OR ISSUER, THE BORROWER SHALL PAY SUCH
LENDER OR ISSUER THE AMOUNT NECESSARY TO COMPENSATE FOR ANY SHORTFALL IN THE
RATE OF RETURN ON THE PORTION OF SUCH INCREASED CAPITAL WHICH SUCH LENDER OR
ISSUER DETERMINES IS ATTRIBUTABLE TO THIS AGREEMENT, ITS LOANS OR ITS OBLIGATION
TO MAKE LOANS HEREUNDER (AFTER TAKING INTO ACCOUNT SUCH LENDER’S OR ISSUER’S
POLICIES AS TO CAPITAL ADEQUACY); PROVIDED, HOWEVER, THAT A LENDER OR ISSUER
SHALL IMPOSE SUCH COST UPON THE BORROWER ONLY IF SUCH LENDER OR ISSUER IS
GENERALLY IMPOSING SUCH COST ON ITS OTHER BORROWERS HAVING SIMILAR CREDIT
ARRANGEMENTS.  “CHANGE” MEANS (I) ANY CHANGE AFTER THE DATE OF THIS AGREEMENT IN
THE RISK-BASED CAPITAL GUIDELINES OR (II) ANY ADOPTION OF OR CHANGE IN ANY OTHER
LAW, GOVERNMENTAL OR

 

30

--------------------------------------------------------------------------------


 


QUASI-GOVERNMENTAL RULE, REGULATION, POLICY, GUIDELINE, INTERPRETATION, OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) AFTER THE DATE OF THIS
AGREEMENT WHICH AFFECTS THE AMOUNT OF CAPITAL REQUIRED OR EXPECTED TO BE
MAINTAINED BY ANY LENDER OR ISSUER OR ANY LENDING OFFICE OR ANY CORPORATION
CONTROLLING ANY LENDER OR ISSUER.  “RISK-BASED CAPITAL GUIDELINES” MEANS (I) THE
RISK-BASED CAPITAL GUIDELINES IN EFFECT IN THE UNITED STATES ON THE DATE OF THIS
AGREEMENT, INCLUDING TRANSITION RULES, AND (II) THE CORRESPONDING CAPITAL
REGULATIONS PROMULGATED BY REGULATORY AUTHORITIES OUTSIDE THE UNITED STATES
IMPLEMENTING THE JULY 1988 REPORT OF THE BASLE COMMITTEE ON BANKING REGULATION
AND SUPERVISORY PRACTICES ENTITLED “INTERNATIONAL CONVERGENCE OF CAPITAL
MEASUREMENTS AND CAPITAL STANDARDS,” INCLUDING TRANSITION RULES, AND ANY
AMENDMENTS TO SUCH REGULATIONS ADOPTED PRIOR TO THE DATE OF THIS AGREEMENT.


 


SECTION 2.16  AVAILABILITY OF LIBOR LOANS.  IF ANY LENDER DETERMINES THAT
MAINTENANCE OF ITS LIBOR LOANS AT THE LENDING OFFICE SELECTED BY THE LENDER
WOULD VIOLATE ANY APPLICABLE LAW, RULE, REGULATION, OR DIRECTIVE, WHETHER OR NOT
HAVING THE FORCE OF LAW (AND IT IS NOT REASONABLY POSSIBLE FOR THE LENDER TO
DESIGNATE AN ALTERNATE LENDING OFFICE WITHOUT BEING ADVERSELY AFFECTED THEREBY),
OR IF THE REQUIRED LENDERS DETERMINE THAT (I) DEPOSITS OF A TYPE AND MATURITY
APPROPRIATE TO MATCH FUND LIBOR LOANS ARE NOT AVAILABLE OR (II) THE INTEREST
RATE APPLICABLE TO LIBOR LOANS DOES NOT ACCURATELY REFLECT THE COST OF MAKING OR
MAINTAINING SUCH LIBOR LOANS, THEN THE AGENT SHALL SUSPEND THE AVAILABILITY OF
LIBOR LOANS AND REQUIRE ANY LIBOR LOANS TO BE REPAID.


 


SECTION 2.17  FUNDING INDEMNIFICATION.  IF ANY PAYMENT OF A LIBOR LOAN OCCURS ON
A DATE WHICH IS NOT THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, WHETHER
BECAUSE OF ACCELERATION, PREPAYMENT OR OTHERWISE, OR A LIBOR LOAN IS NOT MADE ON
THE DATE SPECIFIED BY THE BORROWER FOR ANY REASON OTHER THAN DEFAULT BY THE
LENDERS, THE BORROWER WILL INDEMNIFY EACH LENDER FOR ANY LOSS OR COST INCURRED
BY IT RESULTING THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY LOSS OR COST IN
LIQUIDATING OR EMPLOYING DEPOSITS REQUIRED TO FUND OR MAINTAIN THE LIBOR LOAN.


 


SECTION 2.18  LENDER STATEMENTS; SURVIVAL OF INDEMNITY.  TO THE EXTENT
REASONABLY POSSIBLE, EACH LENDER SHALL DESIGNATE AN ALTERNATE LENDING OFFICE
WITH RESPECT TO ITS LIBOR LOANS TO REDUCE ANY LIABILITY OF THE BORROWER TO SUCH
LENDER UNDER SECTIONS 2.14 AND 2.15 OR TO AVOID THE UNAVAILABILITY OF LIBOR
LOANS.  EACH LENDER SHALL DELIVER A WRITTEN STATEMENT OF SUCH LENDER AS TO THE
AMOUNT DUE, IF ANY, UNDER SECTIONS 2.14, 2.15 OR 2.17.  SUCH WRITTEN STATEMENT
SHALL SET FORTH IN REASONABLE DETAIL THE CALCULATIONS UPON WHICH SUCH LENDER
DETERMINED SUCH AMOUNT AND SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE
BORROWER IN THE ABSENCE OF MANIFEST ERROR.  DETERMINATION OF AMOUNTS PAYABLE
UNDER SUCH SECTIONS IN CONNECTION WITH A LIBOR LOAN SHALL BE CALCULATED AS
THOUGH EACH LENDER FUNDED ITS LIBOR LOAN THROUGH THE PURCHASE OF A DEPOSIT OF
THE TYPE AND MATURITY CORRESPONDING TO THE DEPOSIT USED AS A REFERENCE IN
DETERMINING THE LIBOR RATE APPLICABLE TO SUCH LOAN, WHETHER IN FACT THAT IS THE
CASE OR NOT.  UNLESS OTHERWISE PROVIDED HEREIN, THE AMOUNT SPECIFIED IN THE
WRITTEN STATEMENT SHALL BE PAYABLE ON DEMAND AFTER RECEIPT BY THE BORROWER OF
THE WRITTEN STATEMENT.  THE OBLIGATIONS OF THE BORROWER UNDER SECTIONS 2.14,
2.15 AND 2.17 SHALL SURVIVE PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS
AGREEMENT.


 


SECTION 2.19  EXTENSION OF REVOLVING CREDIT TERMINATION DATE.  (A)  NOT MORE
THAN ONCE IN ANY FISCAL YEAR OF THE BORROWER, THE BORROWER MAY REQUEST AN
EXTENSION OF THE REVOLVING CREDIT TERMINATION DATE TO THE FIRST OR SECOND
ANNIVERSARY OF THE THEN SCHEDULED REVOLVING CREDIT TERMINATION DATE (BUT IN NO
EVENT LATER THAN THE FOURTH ANNIVERSARY OF THE DATE OF SUCH

 

31

--------------------------------------------------------------------------------


 


REQUEST) BY SUBMITTING A REQUEST FOR AN EXTENSION TO THE AGENT NOT LESS THAN 180
DAYS PRIOR TO THE THEN SCHEDULED REVOLVING CREDIT TERMINATION DATE.  AT THE TIME
OF OR PRIOR TO THE DELIVERY OF SUCH REQUEST, THE BORROWER SHALL PROPOSE TO THE
AGENT THE AMOUNT OF THE FEES THAT THE BORROWER WOULD AGREE TO PAY WITH RESPECT
TO SUCH EXTENSION IF APPROVED BY THE REVOLVING CREDIT LENDERS.  PROMPTLY UPON
(BUT NOT LATER THAN FIVE BUSINESS DAYS AFTER) THE AGENT’S RECEIPT AND APPROVAL
OF THE EXTENSION REQUEST AND FEE PROPOSAL (AS SO APPROVED, THE “REVOLVING CREDIT
EXTENSION REQUEST”), THE AGENT SHALL DELIVER TO EACH REVOLVING CREDIT LENDER A
COPY OF, AND SHALL REQUEST EACH REVOLVING CREDIT LENDER TO APPROVE, THE
REVOLVING CREDIT EXTENSION REQUEST.  EACH REVOLVING CREDIT LENDER APPROVING THE
REVOLVING CREDIT EXTENSION REQUEST SHALL DELIVER ITS WRITTEN APPROVAL NO LATER
THAN 60 DAYS AFTER SUCH REVOLVING CREDIT LENDER’S RECEIPT OF THE REVOLVING
CREDIT EXTENSION REQUEST.  IF THE WRITTEN APPROVAL OF THE REVOLVING CREDIT
EXTENSION REQUEST BY THE REVOLVING CREDIT LENDERS WHOSE REVOLVING CREDIT PRO
RATA SHARES EQUAL OR EXCEED 66-2/3% IN THE AGGREGATE IS RECEIVED BY THE AGENT
WITHIN SUCH 60-DAY PERIOD, THE REVOLVING CREDIT TERMINATION DATE SHALL BE
EXTENDED TO THE FIRST OR SECOND ANNIVERSARY OF THE THEN SCHEDULED REVOLVING
CREDIT TERMINATION DATE (AS SPECIFIED IN THE REVOLVING CREDIT EXTENSION REQUEST)
BUT ONLY WITH RESPECT TO THE REVOLVING CREDIT LENDERS THAT HAVE GIVEN SUCH
WRITTEN APPROVAL.  EXCEPT TO THE EXTENT THAT A REVOLVING CREDIT LENDER THAT DID
NOT GIVE ITS WRITTEN APPROVAL TO SUCH REVOLVING CREDIT EXTENSION REQUEST
(“REJECTING REVOLVING CREDIT LENDER”) IS REPLACED AS PROVIDED IN SECTION 2.21,
THE REVOLVING CREDIT LOANS AND ALL INTEREST THEREON, FEES AND OTHER REVOLVING
CREDIT OBLIGATIONS OWED TO SUCH REJECTING REVOLVING CREDIT LENDER SHALL BE PAID
IN FULL ON THE REVOLVING CREDIT TERMINATION DATE AS DETERMINED PRIOR TO SUCH
REVOLVING CREDIT EXTENSION REQUEST (THE “REJECTING REVOLVING CREDIT LENDER’S
TERMINATION DATE”).


 

(b)                                 Within ten days of the Agent’s notice to the
Borrower that the Revolving Credit Lenders whose Revolving Credit Pro Rata
Shares equal or exceed 66-2/3% in the aggregate have approved a Revolving Credit
Extension Request, the Borrower shall pay to the Agent for the account of each
Revolving Credit Lender that has approved the Revolving Credit Extension Request
the applicable extension fees specified in the Revolving Credit Extension
Request.

 

(c)                                  If Revolving Credit Lenders whose Revolving
Credit Pro Rata Shares equal or exceed 66-2/3% in the aggregate approve the
Revolving Credit Extension Request, the Borrower, upon notice to the Agent and
any Rejecting Revolving Credit Lender, (i) may, subject to the provisions of the
last sentence of Section 2.19(d), terminate the Revolving Credit Commitment of
such Rejecting Revolving Credit Lender (or such portion of such Revolving Credit
Commitment as is not assigned to a Replacement Lender in accordance with Section
2.21), and (ii) if such Rejecting Revolving Credit Lender is also a Term Loan
Lender, may (at Borrower’s election, but only if Borrower simultaneously elects
to terminate such Rejecting Lender’s Revolving Credit Commitment under clause
(i) above) repay in full the Term Loan of such Lender (or such portion of such
Term Loan as is not assigned to a Replacement Lender in accordance with Section
2.21), which termination (in the case of clause (i)) or repayment (in the case
of clause (ii)) shall occur as of a date set forth in such Borrower’s notice but
in no event more than thirty (30) days following such notice (subject to the
provisions of Section 2.21(b)).  The termination of a Rejecting Revolving Credit
Lender’s Revolving Credit Commitment shall be effected in accordance with
Section 2.19(d) and the repayment of its Term Loans (if applicable) shall be
effected in accordance with Section 2.20(d).

 

32

--------------------------------------------------------------------------------


 

(d)                                 If the Borrower elects to terminate a
Revolving Credit Commitment of a Rejecting Lender pursuant to Section 2.19(c) or
2.20(c), the Borrower shall pay to the Rejecting Lender all Revolving Credit
Obligations due and owing to it hereunder or under any other Loan Document,
including, without limitation, the aggregate outstanding principal amount of the
Revolving Credit Loans owed to such Rejecting Lender, together with accrued
interest thereon through the date of such termination, amounts payable under
Sections 2.14 and 2.15 with respect to such Rejecting Lender’s Revolving Credit
Loans and the fees payable to such Rejecting Lender under Section 2.09(b).  Upon
request by the Borrower or the Agent, the Rejecting Lender will deliver to the
Borrower and the Agent a letter setting forth the amounts payable to the
Rejecting Lender as set forth above.  Upon the termination of such Rejecting
Lender’s Revolving Credit Commitment and payment of the amounts provided for in
the immediately preceding sentence, the Borrower shall have no further
obligations to such Rejecting Lender with respect to the Revolving Credit
Facility under this Agreement and such Rejecting Lender shall cease to be a
Revolving Credit Lender, provided, however, that (i) such Rejecting Lender shall
continue to be entitled to the benefits of Sections 2.14, 2.15, 2.17, 11.04 and
11.06, as well as to any fees accrued for its account hereunder not yet paid,
and shall continue to be obligated under Section 10.05 with respect to
obligations and liabilities accruing prior to the termination of such Rejecting
Lender’s Revolving Credit Commitment and (ii) if such Rejecting Lender is also a
Term Loan Lender, the termination of its Revolving Credit Commitment shall not
affect its rights or obligations as a Term Loan Lender unless Borrower has also
elected to repay such Rejecting Lender’s Term Loans in accordance with Section
2.19(c) or 2.20(c).  If, as a result of the termination of the Rejecting
Lender’s Revolving Credit Commitment, any payment of a LIBOR Loan occurs on a
day which is not the last day of the applicable Interest Period, the Borrower
shall pay to the Agent for the benefit of the Revolving Credit Lenders
(including any Rejecting Lender) any loss or cost incurred by the Revolving
Credit Lenders (including any Rejecting Lender) resulting therefrom in
accordance with Section 2.17.  Upon the effective date of the termination of the
Rejecting Lender’s Revolving Credit Commitment, the Aggregate Revolving Credit
Commitment shall be reduced by the amount of the terminated Revolving Credit
Commitment of the Rejecting Lender, and each other Revolving Credit Lender shall
be deemed to have irrevocably and unconditionally purchased and received
(subject to the provisions of the last sentence of this Section 2.19(d)),
without recourse or warranty, from the Rejecting Lender, an undivided interest
and participation in any Facility Letter of Credit then outstanding, ratably,
such that each Revolving Credit Lender (excluding the Rejecting Lender but
including any Replacement Lender that acquires an interest in the Revolving
Credit Facility hereunder from such Rejecting Lender) holds a participation
interest in each Facility Letter of Credit in proportion to the ratio that such
Rejecting Credit Lender’s Revolving Credit Commitment (upon the effective date
of such termination of the Rejecting Lender’s Revolving Credit Commitment) bears
to the Aggregate Revolving Credit Commitment (as reduced by the termination of
such Rejecting Lender’s Revolving Credit Commitment or a part thereof). 
Notwithstanding the foregoing, if, upon the termination of the Revolving Credit
Commitment of such Rejecting Lender, the sum of the outstanding principal
balance of the Revolving Credit Loans and the Facility Letter of Credit
Obligations would exceed the Aggregate Revolving Credit Commitment (as reduced),
the Borrower may not terminate such Rejecting Lender’s Revolving Credit
Commitment (and, if applicable, may not repay such Rejecting Lender’s Term
Loans) unless the Borrower, on or prior to the effective date of such
termination, prepays, in accordance with the provisions of this Agreement,
outstanding Revolving Credit Loans or causes to be canceled, released and
returned to the applicable Issuer outstanding Facility Letters of

 

33

--------------------------------------------------------------------------------


 

Credit in sufficient amounts such that, on the effective date of such
termination, the sum of the outstanding principal balance of the Revolving
Credit Loans and the Facility Letter of Credit Obligations does not exceed the
Aggregate Revolving Credit Commitment (as reduced).

 


SECTION 2.20  EXTENSION OF TERM LOAN MATURITY DATE.  (A)  NOT MORE THAN ONCE IN
ANY FISCAL YEAR OF THE BORROWER, THE BORROWER MAY REQUEST AN EXTENSION OF THE
TERM LOAN MATURITY DATE TO THE FIRST OR SECOND ANNIVERSARY OF THE THEN SCHEDULED
TERM LOAN MATURITY DATE (BUT IN NO EVENT LATER THAN THE FOURTH ANNIVERSARY OF
THE DATE OF SUCH REQUEST) BY SUBMITTING A REQUEST FOR AN EXTENSION TO THE AGENT
NOT LESS THAN 180 DAYS PRIOR TO THE THEN SCHEDULED TERM LOAN MATURITY DATE.  AT
THE TIME OF OR PRIOR TO THE DELIVERY OF SUCH REQUEST, THE BORROWER SHALL PROPOSE
TO THE AGENT THE AMOUNT OF THE FEES THAT THE BORROWER WOULD AGREE TO PAY WITH
RESPECT TO SUCH EXTENSION IF APPROVED BY THE TERM LOAN LENDERS.  PROMPTLY UPON
(BUT NOT LATER THAN FIVE BUSINESS DAYS AFTER) THE AGENT’S RECEIPT AND APPROVAL
OF THE EXTENSION REQUEST AND FEE PROPOSAL (AS SO APPROVED, THE “TERM LOAN
EXTENSION REQUEST”), THE AGENT SHALL DELIVER TO EACH TERM LOAN LENDER A COPY OF,
AND SHALL REQUEST EACH TERM LOAN LENDER TO APPROVE, THE TERM LOAN EXTENSION
REQUEST.  EACH TERM LOAN LENDER APPROVING THE TERM LOAN EXTENSION REQUEST SHALL
DELIVER ITS WRITTEN APPROVAL NO LATER THAN 60 DAYS AFTER SUCH TERM LOAN LENDER’S
RECEIPT OF THE TERM LOAN EXTENSION REQUEST.  IF THE WRITTEN APPROVAL OF THE TERM
LOAN EXTENSION REQUEST BY TERM LOAN LENDERS WHOSE TERM LOAN PRO RATA SHARES
EQUAL OR EXCEED 66-2/3% IN THE AGGREGATE IS RECEIVED BY THE AGENT WITHIN SUCH
60-DAY PERIOD, THE TERM LOAN MATURITY DATE SHALL BE EXTENDED TO THE FIRST OR
SECOND ANNIVERSARY OF THE THEN SCHEDULED TERM LOAN MATURITY DATE (AS SPECIFIED
IN THE TERM LOAN EXTENSION REQUEST) BUT ONLY WITH RESPECT TO THE TERM LOAN
LENDERS THAT HAVE GIVEN SUCH WRITTEN APPROVAL.  EXCEPT TO THE EXTENT THAT A TERM
LOAN LENDER THAT DID NOT GIVE ITS WRITTEN APPROVAL TO SUCH TERM LOAN EXTENSION
REQUEST (“REJECTING TERM LOAN LENDER”) IS REPLACED AS PROVIDED IN SECTION 2.21,
THE TERM LOANS AND ALL INTEREST THEREON AND OTHER TERM LOAN OBLIGATIONS OWED TO
SUCH REJECTING TERM LOAN LENDER SHALL BE PAID IN FULL ON THE TERM LOAN MATURITY
DATE AS DETERMINED PRIOR TO SUCH TERM LOAN EXTENSION REQUEST (THE “REJECTING
TERM LOAN LENDER’S MATURITY DATE”).

 

(b)                                 Within ten days of the Agent’s notice to the
Borrower that the Term Loan Lenders whose Term Loan Pro Rata Shares equal or
exceed 66-2/3% in the aggregate have approved a Term Loan Extension Request, the
Borrower shall pay to the Agent for the account of each Term Loan Lender that
has approved the Term Loan Extension Request the applicable extension fees
specified in the Term Loan Extension Request.

 

(c)                                  If Term Loan Lenders whose Term Loan Pro
Rata Shares equal or exceed 66-2/3% in the aggregate approve the Term Loan
Extension Request, the Borrower, upon notice to the Agent and any Rejecting Term
Loan Lender, (i) may repay the Term Loan of such Rejecting Term Loan Lender (or
such portion of such Term Loan as is not assigned to a Replacement Lender in
accordance with Section 2.21) and (ii) if such Rejecting Term Loan Lender is
also a Revolving Credit Lender, may (at Borrower’s election, but only if
Borrower simultaneously elects to repay such Rejecting Lender’s Term Loan under
clause (i) above) terminate the Revolving Credit Commitment of such Rejecting
Lender), which repayment (in the case of clause (i)) or termination (in the case
of clause (ii)), shall occur as of a date set forth in such Borrower’s notice
but in no event more than thirty (30) days following such notice (subject to the
provisions of Section 2.21(b)).  The repayment of a Rejecting Term Loan Lender’s
Term

 

34

--------------------------------------------------------------------------------


 

Loan shall be effected in accordance with Section 2.20(d) and the termination of
its Revolving Credit Commitment (if applicable) shall be effected in accordance
with Section 2.19(d).

 

(d)                                 If the Borrower elects to repay the Term
Loan of a Rejecting Lender pursuant to Section 2.20(a) or 2.19(a), the Borrower
shall pay to the Rejecting Lender all Term Loan Obligations due and owing to it
hereunder or under any other Loan Document, including, without limitation, the
aggregate outstanding principal amount of the Term Loan owed to such Rejecting
Lender, together with accrued interest thereon through the date of such
repayment, and amounts payable under Sections 2.14 and 2.15 with respect to such
Rejecting Lender’s Term Loans.  Upon request by the Borrower or the Agent, the
Rejecting Lender will deliver to the Borrower and the Agent a letter setting
forth the amounts payable to the Rejecting Lender as set forth above.  Upon the
repayment of such Rejecting Lender’s Term Loans and payment of the amounts
provided for in the immediately preceding sentence, the Borrower shall have no
further obligations to such Rejecting Lender with respect to the Term Loans
under this Agreement and such Rejecting Lender shall cease to be a Term Loan
Lender, provided, however, that (i) such Rejecting Lender shall continue to be
entitled to the benefits of Sections 2.14, 2.15, 2.17, 11.04 and 11.06 and shall
continue to be obligated under Section 10.05 with respect to obligations and
liabilities accruing prior to the repayment of such Rejecting Lender’s Term Loan
and (ii) if such Rejecting Lender is also a Revolving Credit Lender, the
repayment of its Term Loan shall not affect its rights or obligations as a
Revolving Credit Lender unless Borrower has also elected to terminate such
Rejecting Lender’s Revolving Credit Commitment in accordance with Section
2.19(c) or 2.20(c).  If, as a result of the repayment of the Rejecting Lender’s
Term Loan, any payment of a LIBOR Loan occurs on a day which is not the last day
of the applicable Interest Period, the Borrower shall pay to the Agent for the
benefit of the Term Loan Lenders (including any Rejecting Lender) any loss or
cost incurred by the Rejecting Term Loan Lenders (including any Rejecting
Lender) resulting therefrom in accordance with Section 2.17.

 


SECTION 2.21  REPLACEMENT OF CERTAIN LENDERS.  (A)  IN THE EVENT A LENDER
(“AFFECTED LENDER”):  (I) SHALL HAVE REQUESTED COMPENSATION FROM THE BORROWER
UNDER SECTIONS 2.14 OR 2.15 TO RECOVER ADDITIONAL COSTS INCURRED BY SUCH LENDER
THAT ARE NOT BEING INCURRED GENERALLY BY THE OTHER LENDERS, (II) SHALL HAVE
DELIVERED A NOTICE PURSUANT TO SECTION 2.16 CLAIMING THAT SUCH LENDER IS UNABLE
TO EXTEND LIBOR LOANS TO THE BORROWER FOR REASONS NOT GENERALLY APPLICABLE TO
THE OTHER LENDERS, (III) SHALL HAVE INVOKED SECTION 11.13 OR (IV) IS A REJECTING
REVOLVING CREDIT LENDER PURSUANT TO SECTION 2.19 OR A REJECTING TERM LOAN LENDER
PURSUANT TO SECTION 2.20, THEN, IN ANY SUCH CASE, THE BORROWER OR THE AGENT MAY
EFFECT THE REPLACEMENT OF SUCH AFFECTED LENDER IN ACCORDANCE WITH THE PROVISIONS
OF THIS SECTION 2.21, PROVIDED, HOWEVER, THAT IF THE REPLACEMENT OF SUCH
AFFECTED LENDER IS BY REASON OF CLAUSE (IV) ABOVE, THE REPLACEMENT OF SUCH
AFFECTED LENDER SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 2.21(B).  THE
BORROWER OR THE AGENT MAY ELECT TO REPLACE AN AFFECTED LENDER AND MAKE WRITTEN
DEMAND ON SUCH AFFECTED LENDER (WITH A COPY TO THE AGENT IN THE CASE OF A DEMAND
BY THE BORROWER AND A COPY TO THE BORROWER IN THE CASE OF A DEMAND BY THE AGENT)
FOR THE AFFECTED LENDER TO ASSIGN, AND, IF A REPLACEMENT LENDER (AS HEREINAFTER
DEFINED) NOTIFIES THE AFFECTED LENDER OF ITS WILLINGNESS TO PURCHASE THE
AFFECTED LENDER’S INTERESTS IN THE FACILITIES AND THE AGENT AND THE BORROWER
CONSENT THERETO IN WRITING, THEN SUCH AFFECTED LENDER SHALL ASSIGN PURSUANT TO
ONE OR MORE DULY EXECUTED ASSIGNMENT AND ACCEPTANCE AGREEMENTS IN SUBSTANTIALLY
AND IN ALL MATERIAL RESPECTS IN THE FORM AND SUBSTANCE OF EXHIBIT G FIVE (5)
BUSINESS DAYS AFTER THE DATE OF SUCH DEMAND, TO ONE OR MORE FINANCIAL
INSTITUTIONS THAT COMPLY WITH THE PROVISIONS OF SECTION 12.03(A) THAT THE
BORROWER OR THE AGENT,


 

35

--------------------------------------------------------------------------------


 


AS THE CASE MAY BE, SHALL HAVE ENGAGED FOR SUCH PURPOSE (EACH A “REPLACEMENT
LENDER”), ALL (OR, TO THE EXTENT REQUIRED OR PERMITTED UNDER SECTION 2.21(B), A
PART) OF SUCH AFFECTED LENDER’S RIGHTS AND OBLIGATIONS (FROM AND AFTER THE DATE
OF SUCH ASSIGNMENT) UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS IN
ACCORDANCE WITH SECTION 12.03.  THE AGENT AGREES, UPON THE OCCURRENCE OF SUCH
EVENTS WITH RESPECT TO AN AFFECTED LENDER AND UPON THE WRITTEN REQUEST OF THE
BORROWER, TO USE ITS REASONABLE EFFORTS TO OBTAIN COMMITMENTS FROM ONE OR MORE
FINANCIAL INSTITUTIONS TO ACT AS A REPLACEMENT LENDER.  AS A CONDITION TO ANY
SUCH ASSIGNMENT, THE AFFECTED LENDER SHALL HAVE CONCURRENTLY RECEIVED, IN CASH,
ALL AMOUNTS (EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.21(B)) DUE AND OWING TO
THE AFFECTED LENDER HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, INCLUDING,
WITHOUT LIMITATION, THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE LOANS OWED
TO SUCH LENDER, TOGETHER WITH ACCRUED INTEREST THEREON THROUGH THE DATE OF SUCH
ASSIGNMENT, AMOUNTS PAYABLE UNDER SECTIONS 2.14 AND 2.15 WITH RESPECT TO SUCH
AFFECTED LENDER AND THE FEES PAYABLE TO SUCH AFFECTED LENDER UNDER SECTION
2.09(B); PROVIDED THAT UPON SUCH AFFECTED LENDER’S REPLACEMENT, SUCH AFFECTED
LENDER SHALL (EXCEPT AS OTHERWISE PROVIDED IN SECTION 2.21(B)) CEASE TO BE A
PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.14,
2.15, 2.17, 11.04 AND 11.06, AS WELL AS TO ANY FEES ACCRUED FOR ITS ACCOUNT
HEREUNDER AND NOT YET PAID, AND SHALL CONTINUE TO BE OBLIGATED UNDER SECTION
10.05 WITH RESPECT TO OBLIGATIONS AND LIABILITIES ACCRUING PRIOR TO THE
REPLACEMENT OF SUCH AFFECTED LENDER.


 

(b)                                 In the event that the Affected Lender is a
Rejecting Lender, the Borrower may elect to have a part of the Rejecting
Lender’s rights and obligations under this Agreement and the other Loan
Documents (or, if applicable under the last sentence of this Section 2.21(b), a
portion of its rights and obligations with respect to the applicable Facility)
assigned pursuant to this Section 2.21, provided that the Borrower also elects,
(i) pursuant to Section 2.19(c) in the case of a Rejecting Revolving Credit
Lender, to terminate the entire amount of such Rejecting Revolving Credit
Lender’s Revolving Credit Commitment not so assigned, which termination shall be
effective on the date on which such assignment of the Rejecting Revolving Credit
Lender’s rights and obligations is consummated under this Section 2.21 or (ii)
pursuant to Section 2.20(c) in the case of the Term Loan Lender, to prepay in
full the entire amount of such Rejecting Lender’s Term Loan not so assigned,
which prepayment shall be made on the date on which such assignment of the
Rejecting Term Loan Lender’s rights and obligations is consummated under this
Section 2.21.  In the event that the Affected Lender is a Rejecting Lender with
respect to one, but not both, of the Facilities, the replacement of such
Affected Lender may be effected with respect to the Facility as to which such
Affected Lender is a Rejecting Lender and, if so effected, may (at the
Borrower’s election) also be effected with respect to the interest of such
Rejecting Lender in the other Facility.

 


SECTION 2.22  SWING LINE.  (A)  THE SWING LINE LENDER AGREES, ON THE TERMS AND
CONDITIONS HEREINAFTER SET FORTH, TO MAKE LOANS (“SWING LINE LOANS”) TO THE
BORROWER FROM TIME TO TIME DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT, UP
TO BUT NOT INCLUDING THE REVOLVING CREDIT TERMINATION DATE, IN AN AGGREGATE
PRINCIPAL AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE LESSER OF (I) THE
SWING LINE COMMITMENT OR (II) THE AMOUNT BY WHICH THE SWING LINE LENDER’S
REVOLVING CREDIT COMMITMENT EXCEEDS THE SUM OF (A) THE OUTSTANDING PRINCIPAL
AMOUNT OF THE REVOLVING CREDIT LOANS MADE BY THE SWING LINE LENDER PURSUANT TO
SECTION 2.01.1 AND (B) THE SWING LINE LENDER’S REVOLVING CREDIT PRO RATA SHARE
OF THE OUTSTANDING FACILITY LETTER OF CREDIT OBLIGATIONS, SUBJECT IN EACH CASE
TO THE LIMITATIONS SET FORTH IN SECTION 2.01.3.

 

36

--------------------------------------------------------------------------------


 

(b)                                 Each Swing Line Loan which shall not utilize
the Swing Line Commitment in full shall be in an amount not less than One
Million Dollars ($1,000,000) and, if in excess thereof, in integral multiples of
One Million Dollars ($1,000,000).  Within the limits of the Swing Line
Commitment, the Borrower may borrow, repay and reborrow under this Section 2.22.

 

(c)                                  The Borrower shall give the Swing Line
Lender notice of any request for a Swing Line Loan not later than 2:00 p.m.
Chicago time on the Business Day of such Swing Line Loan, specifying the amount
of such requested Swing Line Loan.  Each such notice shall be accompanied by a
Borrowing Base Certificate dated as of the date of such notice (and by the
notice provided for in Section 2.22(d)).  All notices given by the Borrower
under this Section 2.22(c) shall be irrevocable.  Upon fulfillment of the
applicable conditions set forth in Article III, the Swing Line Lender will make
the Swing Line Loan available to the Borrower in immediately available funds by
crediting the amount thereof to the Borrower’s account with the Swing Line
Lender.

 

(d)                                 On the first Business Day following the
making of a Swing Line Loan, such Swing Line Loan shall be paid in full from the
proceeds of a Revolving Credit Loan made pursuant to Section 2.01.1.  Each
notice given by the Borrower under Section 2.22(c) shall include, or, if it does
not include, shall be deemed to include, an irrevocable notice under Section
2.03 requesting the Revolving Credit Lenders to make an ABR Loan on the next
succeeding Business Day in the full amount of such Swing Line Loan.

 


SECTION 2.23  FACILITY LETTERS OF CREDIT.


 


SECTION 2.23.1  ISSUANCE OF FACILITY LETTERS OF CREDIT.  (A)  EACH ISSUER
AGREES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO ISSUE FROM
TIME TO TIME FOR THE ACCOUNT OF THE BORROWER, THROUGH SUCH OFFICES OR BRANCHES
AS IT AND THE BORROWER MAY JOINTLY AGREE, ONE OR MORE FACILITY LETTERS OF CREDIT
IN ACCORDANCE WITH THIS SECTION 2.23, DURING THE PERIOD COMMENCING ON THE DATE
HEREOF AND ENDING ON THE THIRTIETH (30TH) DAY PRIOR TO THE REVOLVING CREDIT
TERMINATION DATE.

 

(b)                                 The Borrower shall not request, and no
Issuer shall issue, a Facility Letter of Credit for any purpose other than for
purposes for which Loan proceeds may by used.

 


SECTION 2.23.2  LIMITATIONS.  AN ISSUER SHALL NOT ISSUE, AMEND OR EXTEND, AT ANY
TIME, ANY FACILITY LETTER OF CREDIT:

 

(i)                                     if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuer, after
giving effect to the Facility Letter of Credit or amendment or extension thereof
requested hereunder, shall exceed any limit imposed by law or regulation upon
such Issuer;

 

(ii)                                  if, after giving effect to the issuance,
amendment or extension of the Facility Letter of Credit requested hereunder, the
aggregate principal amount of the Facility Letter of Credit Obligations would
exceed the Facility Letter of Credit Sublimit;

 

37

--------------------------------------------------------------------------------


 

(iii)                               if, after giving effect to the issuance,
amendment or extension of the Facility Letter of Credit requested hereunder,
Borrowing Base Debt would exceed the Borrowing Base as of the most recent
Inventory Valuation Date;

 

(iv)                              if, after giving effect to the issuance,
amendment or extension of the Facility Letter of Credit requested hereunder, the
sum of (A) the outstanding and unpaid principal amount of the Revolving Credit
Loans and (B) the Facility Letter of Credit Obligations would exceed the
Aggregate Revolving Credit Commitment;

 

(v)                                 unless such Issuer receives written notice
from the Agent on or before the proposed Issuance Date of such Facility Letter
of Credit that the issuance, amendment or extension of such Facility Letter of
Credit is within the limitations specified in clauses (ii), (iii) and (iv) of
this Section 2.23.2;

 

(vi)                              that has an expiration date (taking into
account any automatic renewal provisions thereof) later than thirty (30) days
prior to the scheduled Revolving Credit Termination Date; or

 

(vii)                           that is in a currency other than U.S. Dollars or
that provides for drawings other than by sight draft.

 


SECTION 2.23.3  CONDITIONS.  THE ISSUANCE, AMENDMENT OR EXTENSION OF ANY
FACILITY LETTER OF CREDIT IS SUBJECT TO THE SATISFACTION IN FULL OF THE
FOLLOWING CONDITIONS ON THE ISSUANCE DATE:


 

(i)                                     the Borrower shall have delivered to the
Issuer at such times and in such manner as the Issuer may reasonably prescribe a
Reimbursement Agreement and such other documents and materials as may be
reasonably required pursuant to the terms thereof, and the proposed Facility
Letter of Credit shall be reasonably satisfactory to such Issuer in form and
content, provided, however, in the event of any conflict between the terms of
this Agreement and the terms of the Reimbursement Agreement, the terms of this
Agreement shall control;

 

(ii)                                  as of the Issuance Date no order, judgment
or decree of any court, arbitrator or governmental authority shall enjoin or
restrain such Issuer from issuing the Facility Letter of Credit and no law, rule
or regulation applicable to the Issuer and no directive from any governmental
authority with jurisdiction over the Issuer shall prohibit such Issuer from
issuing Letters of Credit generally or from issuing that Facility Letter of
Credit;

 

(iii)                               The following statements shall be true, and
the Agent and such Issuer shall have received a certificate, substantially in
the form of the certificate attached hereto as Exhibit D, signed by a duly
authorized officer of the Borrower dated the Issuance Date stating that:

 

(a)                                  The representations and warranties
contained in Article IV of this Agreement are correct on and as of such Issuance
Date as though made on and as of such Issuance Date except to the extent that
any such

 

38

--------------------------------------------------------------------------------


 

representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty is correct as of such earlier date;

 

(b)                                 No Default or Event of Default has occurred
and is continuing or would result from the issuance, amendment or extension of
such Facility Letter of Credit; and

 

(c)                                  Upon the issuance, amendment or extension
of the requested Facility Letter of Credit on such Issuance Date, the aggregate
outstanding amount of Borrowing Base Debt shall not exceed the Borrowing Base as
of the most recent Inventory Valuation Date; and

 

(iv)                              The Issuer and the Agent shall have received
such other approvals, opinions, or documents as either may reasonably request.

 


SECTION 2.23.4  PROCEDURE FOR ISSUANCE OF FACILITY LETTERS OF CREDIT.  (A) THE
BORROWER SHALL GIVE THE APPLICABLE ISSUER AND THE AGENT NOT LESS THAN TWO (2)
BUSINESS DAYS’ PRIOR WRITTEN NOTICE OF ANY REQUESTED ISSUANCE OF A FACILITY
LETTER OF CREDIT UNDER THIS AGREEMENT (EXCEPT THAT, IN LIEU OF SUCH WRITTEN
NOTICE, THE BORROWER MAY GIVE THE ISSUER AND THE AGENT TELEPHONIC NOTICE OF SUCH
REQUEST IF CONFIRMED IN WRITING BY DELIVERY TO SUCH ISSUER AND THE AGENT (I)
IMMEDIATELY (A) OF A TELECOPY OF THE WRITTEN NOTICE REQUIRED HEREUNDER WHICH HAS
BEEN SIGNED BY AN AUTHORIZED OFFICER OF THE BORROWER OR (B) OF AN E-MAIL
CONTAINING ALL INFORMATION REQUIRED TO BE CONTAINED IN SUCH WRITTEN NOTICE AND
(II) PROMPTLY (BUT IN NO EVENT LATER THAN THE REQUESTED ISSUANCE DATE) OF THE
WRITTEN NOTICE REQUIRED HEREUNDER CONTAINING THE ORIGINAL SIGNATURE OF AN
AUTHORIZED OFFICER OF THE BORROWER).  SUCH NOTICE SHALL SPECIFY (I) THE STATED
AMOUNT OF THE FACILITY LETTER OF CREDIT REQUESTED, WHICH AMOUNT SHALL BE IN
COMPLIANCE WITH THE REQUIREMENTS OF SECTION 2.23.2, (II) THE REQUESTED ISSUANCE
DATE, WHICH SHALL BE A BUSINESS DAY, (III) THE DATE ON WHICH SUCH REQUESTED
FACILITY LETTER OF CREDIT IS TO EXPIRE, WHICH DATE SHALL BE IN COMPLIANCE WITH
THE REQUIREMENTS OF SECTION 2.23.2(VI), (IV) THE PURPOSE FOR WHICH SUCH FACILITY
LETTER OF CREDIT IS TO BE ISSUED, WHICH PURPOSE SHALL BE IN COMPLIANCE WITH THE
REQUIREMENTS OF SECTION 2.23.1(B), AND (V) THE PERSON FOR WHOSE BENEFIT THE
REQUESTED FACILITY LETTER OF CREDIT IS TO BE ISSUED.  AT THE TIME SUCH REQUEST
IS MADE, THE BORROWER SHALL ALSO PROVIDE THE AGENT WITH A COPY OF THE FORM OF
THE FACILITY LETTER OF CREDIT IT IS REQUESTING BE ISSUED.  SUCH NOTICE, TO BE
EFFECTIVE, MUST BE RECEIVED BY THE ISSUER AND THE AGENT NOT LATER THAN 2:00 P.M.
(CHICAGO TIME) ON THE LAST BUSINESS DAY ON WHICH NOTICE CAN BE GIVEN UNDER THIS
SECTION 2.23.4.  PROMPTLY AFTER RECEIPT OF SUCH NOTICE, THE ISSUER SHALL CONFIRM
WITH THE AGENT (BY TELEPHONE OR IN WRITING) THAT THE AGENT HAS RECEIVED A COPY
OF SUCH NOTICE FROM THE BORROWER AND, IF NOT, THE ISSUER SHALL PROMPTLY PROVIDE
THE AGENT WITH A COPY THEREOF.


 

(b)                                 Promptly following receipt of a request for
issuance of a Facility Letter of Credit in accordance with Section 2.23.4(a),
such Issuer shall approve or disapprove, in its reasonable discretion, the
issuance of such requested Facility Letter of Credit, but the issuance of such
approved Facility Letter of Credit shall continue to be subject to the
provisions of this Section 2.23.

 

39

--------------------------------------------------------------------------------


 

(c)                                  Subject to the terms and conditions of this
Section 2.23 (including, without limitation, Sections 2.23.2 and 2.23.3), the
applicable Issuer shall, on the Issuance Date, issue the requested Facility
Letter of Credit in accordance with such Issuer’s usual and customary business
practices unless such Issuer has actually received written or telephonic notice
from the Borrower specifically revoking the request to issue such Facility
Letter of Credit.  The Issuer shall promptly give the Agent written notice, or
telephonic notice confirmed promptly thereafter in writing, of the issuance,
amendment, extension or cancellation of a Facility Letter of Credit, and the
Agent shall promptly thereafter so notify all Revolving Credit Lenders.

 

(d)                                 No Issuer shall extend or amend any Facility
Letter of Credit unless the requirements of this Section 2.23.4 are met as
though a new Facility Letter of Credit were being requested and issued.

 

(e)                                  Any Lender may, but shall not be obligated
to, issue to the Borrower or any of its Subsidiaries Letters of Credit (that are
not Facility Letters of Credit) for its own account, and at its own risk.  None
of the provisions of this Section 2.23 shall apply to any Letter of Credit that
is not a Facility Letter of Credit.

 


SECTION 2.23.5  DUTIES OF ISSUER.  ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY AN
ISSUER UNDER OR IN CONNECTION WITH ANY FACILITY LETTER OF CREDIT, IF TAKEN OR
OMITTED IN THE ABSENCE OF WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, SHALL NOT PUT
SUCH ISSUER UNDER ANY RESULTING LIABILITY TO ANY REVOLVING CREDIT LENDER OR,
ASSUMING THAT SUCH ISSUER HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE
PROCEDURES SPECIFIED IN SECTION 2.23.4, RELIEVE ANY REVOLVING CREDIT LENDER OF
ITS OBLIGATIONS HEREUNDER TO SUCH ISSUER.  IN DETERMINING WHETHER TO PAY UNDER
ANY FACILITY LETTER OF CREDIT, SUCH ISSUER SHALL HAVE NO OBLIGATION TO THE
REVOLVING CREDIT LENDERS OTHER THAN TO CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE
DELIVERED UNDER SUCH FACILITY LETTER OF CREDIT APPEAR TO HAVE BEEN DELIVERED IN
COMPLIANCE AND THAT THEY APPEAR TO COMPLY ON THEIR FACE WITH THE REQUIREMENTS OF
SUCH FACILITY LETTER OF CREDIT.

 


SECTION 2.23.6  PARTICIPATION.  (A)  IMMEDIATELY UPON THE CLOSING DATE (IN THE
CASE OF THE EXISTING LETTERS OF CREDIT), AND IMMEDIATELY UPON ISSUANCE AFTER THE
CLOSING DATE BY AN ISSUER OF ANY FACILITY LETTER OF CREDIT IN ACCORDANCE WITH
SECTION 2.23.4, EACH REVOLVING CREDIT LENDER SHALL BE DEEMED TO HAVE IRREVOCABLY
AND UNCONDITIONALLY PURCHASED AND RECEIVED FROM SUCH ISSUER, WITHOUT RECOURSE OR
WARRANTY, AN UNDIVIDED INTEREST AND PARTICIPATION RATABLY (IN THE PROPORTION OF
SUCH REVOLVING CREDIT LENDER’S REVOLVING CREDIT PRO RATA SHARE) IN SUCH FACILITY
LETTER OF CREDIT (INCLUDING, WITHOUT LIMITATION, ALL OBLIGATIONS OF THE BORROWER
WITH RESPECT THERETO OTHER THAN AMOUNTS OWING TO SUCH ISSUER UNDER SECTION
2.15).


 

(b)                                 In the event that an Issuer makes any
payment under any Facility Letter of Credit and the Borrower shall not have
repaid such amount to such Issuer on or before the date of such payment by such
Issuer, such Issuer shall promptly so notify the Agent, which shall promptly so
notify each Revolving Credit Lender.  Upon receipt of such notice, each
Revolving Credit Lender shall promptly and unconditionally pay to the Agent for
the account of such Issuer the amount of such Revolving Credit Lender’s
Revolving Credit Pro Rata Share of such payment in same day funds, and the Agent
shall promptly pay such amount, and any other amounts received by the Agent for
such Issuer’s account pursuant to this Section 2.23.6, to such Issuer.  If the
Agent so notifies such Revolving Credit Lender prior to 11:00 A.M. (Chicago
time) on any

 

40

--------------------------------------------------------------------------------


 

Business Day, such Revolving Credit Lender shall make available to the Agent for
the account of such Issuer such Revolving Credit Lender’s ratable share of the
amount of such payment on such Business Day in same day funds.  If and to the
extent such Revolving Credit Lender shall not have so made its ratable share of
the amount of such payment available to the Agent for the account of the Issuer,
such Revolving Credit Lender agrees to pay to the Agent for the account of the
Issuer forthwith on demand such amount, together with interest thereon, for each
day from the date such payment was first due until the date such amount is paid
to the Agent for the account of the Issuer, at the Federal Funds Rate.  The
failure of any Revolving Credit Lender to make available to the Agent for the
account of an Issuer such Revolving Credit Lender’s ratable share of any such
payment shall not relieve any other Revolving Credit Lender of its obligation
hereunder to make available to the Agent for the account of such Issuer its
ratable share of any payment on the date such payment is to be made.

 

(c)                                  The payments made by the Revolving Credit
Lenders to an Issuer in reimbursement of amounts paid by it under a Facility
Letter of Credit (as well as the Issuer’s ratable share, as Lender, of any
amount that is drawn under a Facility Letter of Credit and not reimbursed by the
Borrower) shall constitute, and the Borrower hereby expressly acknowledges and
agrees that such payments shall constitute, Revolving Credit Loans hereunder
(notwithstanding that the amounts thereof may not comply with the provisions of
Section 2.01.1(e)).  Such Revolving Credit Loans shall be ABR Loans, subject to
the Borrower’s rights under this Article II.

 

(d)                                 Upon the request of the Agent or any
Revolving Credit Lender, each Issuer shall furnish to the requesting Agent or
Revolving Credit Lender copies of any Facility Letter of Credit or Reimbursement
Agreement to which such Issuer is party.

 

(e)                                  The obligations of the Revolving Credit
Lenders to make payments to the Agent for the account of an Issuer with respect
to a Facility Letter of Credit shall be irrevocable, not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, the following:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Loan Documents;

 

(ii)                                  the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against a
beneficiary named in a Facility Letter of Credit or any transferee of any
Facility Letter of Credit (or any Person for whom any such transferee may be
acting), the Issuer, the Agent, any Lender, or any other Person, whether in
connection with this Agreement, any Facility Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transactions between the Borrower or any Subsidiary and the beneficiary named in
any Facility Letter of Credit);

 

(iii)                               any draft, certificate or any other document
presented under the Facility Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

41

--------------------------------------------------------------------------------


 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents;

 

(v)                                 any failure by the Agent or an Issuer to
make any reports required pursuant to Section 2.23.8; or

 

(vi)                              the occurrence of any Default or Event of
Default.

 

(f)                                    For purposes of determining the unused
portion of the Aggregate Revolving Credit Commitment and the unused portion of a
Revolving Credit Lender’s Revolving Credit Commitment under Sections 2.02.1 and
2.09(b), the Aggregate Revolving Credit Commitment shall be deemed used to the
extent of the aggregate undrawn face amount of the outstanding Facility Letters
of Credit and the Revolving Credit Lender’s Revolving Credit Commitment shall be
deemed used to the extent of such Revolving Credit Lender’s Revolving Credit Pro
Rata Share of the aggregate undrawn face amount of the outstanding Facility
Letters of Credit.

 


SECTION 2.23.7  COMPENSATION FOR FACILITY LETTERS OF CREDIT.  (A)  THE BORROWER
AGREES TO PAY TO THE AGENT, IN THE CASE OF EACH FACILITY LETTER OF CREDIT, THE
FACILITY LETTER OF CREDIT FEE THEREFOR, PAYABLE QUARTERLY IN ARREARS NOT LATER
THAN FIVE (5) BUSINESS DAYS FOLLOWING AGENT’S DELIVERY TO BORROWER OF THE
QUARTERLY STATEMENT SPECIFYING THE AMOUNT OF THE FACILITY LETTER OF CREDIT FEES
PROPERLY DUE AND PAYABLE HEREUNDER WITH RESPECT TO THE PRECEDING CALENDAR
QUARTER (WHICH PAYMENT SHALL BE A PRO RATA PORTION OF THE ANNUAL FACILITY LETTER
OF CREDIT FEE FOR SUCH PRECEDING CALENDAR QUARTER) AND ON THE REVOLVING CREDIT
TERMINATION DATE (WHICH PAYMENT SHALL BE IN THE AMOUNT OF ALL ACCRUED AND UNPAID
FACILITY LETTER OF CREDIT FEES).  FACILITY LETTER OF CREDIT FEES SHALL BE
CALCULATED, ON A PRO RATA BASIS FOR THE PERIOD TO WHICH SUCH PAYMENT APPLIES,
FOR ACTUAL DAYS ON WHICH SUCH FACILITY LETTER OF CREDIT WAS OUTSTANDING DURING
SUCH PERIOD, ON THE BASIS OF A 360-DAY YEAR.  THE AGENT SHALL, WITH REASONABLE
PROMPTNESS FOLLOWING RECEIPT FROM ALL ISSUERS OF THE REPORTS PROVIDED FOR IN
SECTION 2.23.8 FOR THE MONTHS OF MARCH, JUNE, SEPTEMBER AND DECEMBER,
RESPECTIVELY, DELIVER TO THE BORROWER A QUARTERLY STATEMENT OF THE FACILITY
LETTER OF CREDIT FEES THEN DUE AND PAYABLE.  THE AGENT SHALL PROMPTLY REMIT SUCH
FACILITY LETTER OF CREDIT FEES, WHEN RECEIVED BY THE AGENT, AS FOLLOWS:  (I) TO
EACH ISSUER, SOLELY FOR ITS OWN ACCOUNT, WITH RESPECT TO EACH FACILITY LETTER OF
CREDIT ISSUED BY SUCH ISSUER, AN AMOUNT PER ANNUM EQUAL TO THE PRODUCT OF (A)
0.125% PER ANNUM AND (B) THE FACE AMOUNT OF SUCH FACILITY LETTER OF CREDIT AND
(II) TO ALL REVOLVING CREDIT LENDERS, RATABLY, THE BALANCE OF SUCH FACILITY
LETTER OF CREDIT FEES.  FACILITY LETTERS OF CREDIT FEES SHALL BE PAYABLE
HEREUNDER WITH RESPECT TO THE EXISTING LETTERS OF CREDIT FROM AND AFTER THE
CLOSING DATE.

 

(b)                                 An Issuer shall also have the right to
receive, solely for its own account, its out-of-pocket costs of issuing and
servicing Facility Letters of Credit, as the Borrower may agree in writing.

 


SECTION 2.23.8  ISSUER REPORTING REQUIREMENTS.  EACH ISSUER SHALL, NO LATER THAN
THE THIRD (3RD) BUSINESS DAY FOLLOWING THE LAST DAY OF EACH MONTH, PROVIDE TO
THE AGENT A SCHEDULE OF THE FACILITY LETTERS OF CREDIT ISSUED BY IT SHOWING THE
ISSUANCE DATE, ACCOUNT PARTY, ORIGINAL FACE AMOUNT, AMOUNT (IF ANY) PAID
THEREUNDER, EXPIRATION DATE AND THE REFERENCE NUMBER OF EACH FACILITY LETTER OF
CREDIT OUTSTANDING AT ANY TIME DURING SUCH MONTH (AND INDICATING, WITH RESPECT
TO EACH FACILITY LETTER OF CREDIT, WHETHER IT IS A FINANCIAL LETTER OF CREDIT OR
PERFORMANCE

 

42

--------------------------------------------------------------------------------


 


LETTER OF CREDIT) AND THE AGGREGATE AMOUNT (IF ANY) PAYABLE BY THE BORROWER TO
SUCH ISSUER DURING THE MONTH PURSUANT TO SECTION 2.15. COPIES OF SUCH REPORTS
SHALL BE PROVIDED PROMPTLY TO EACH REVOLVING CREDIT LENDER BY THE AGENT.  THE
REPORTING REQUIREMENTS HEREUNDER ARE IN ADDITION TO THOSE SET FORTH IN SECTION
2.23.4.

 


SECTION 2.23.9  INDEMNIFICATION; NATURE OF ISSUER’S DUTIES.  (A)  IN ADDITION TO
AMOUNTS PAYABLE AS ELSEWHERE PROVIDED IN THIS SECTION 2.23, THE BORROWER HEREBY
AGREES TO PROTECT, INDEMNIFY, PAY AND SAVE THE AGENT, EACH ISSUER AND EACH
LENDER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES,
DAMAGES, LOSSES, COSTS, CHARGES AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES) ARISING FROM THE CLAIMS OF THIRD PARTIES AGAINST THE AGENT, ANY ISSUER OR
ANY LENDER AS A CONSEQUENCE, DIRECT OR INDIRECT, OF (I) THE ISSUANCE OF ANY
FACILITY LETTER OF CREDIT OTHER THAN, IN THE CASE OF AN ISSUER, AS A RESULT OF
ITS WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, OR (II) THE FAILURE OF AN ISSUER TO
HONOR A DRAWING UNDER A FACILITY LETTER OF CREDIT AS A RESULT OF ANY ACT OR
OMISSION, WHETHER RIGHTFUL OR WRONGFUL, OF ANY GOVERNMENT, COURT OR OTHER
GOVERNMENTAL AGENCY OR AUTHORITY.

 

(b)                                 As among the Borrower, the Lenders, the
Agent and each Issuer, the Borrower assumes all risks of the acts and omissions
of, or misuse of Facility Letters of Credit by, the respective beneficiaries of
such Facility Letters of Credit.  In furtherance and not in limitation of the
foregoing, neither an Issuer nor the Agent nor any Lender shall be responsible:
(i) for the form, validity, sufficiency, accuracy, genuineness or legal effect
of any document submitted by any party in connection with the application for
and issuance of the Facility Letters of Credit, even if it should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Facility Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Facility Letter of Credit to comply fully with conditions
required in order to draw upon such Facility Letter of Credit; (iv) for errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, facsimile transmission or otherwise; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Facility Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of a Facility Letter of Credit of the proceeds
of any drawing under such Facility Letter of Credit; or (viii) for any
consequences arising from causes beyond the control of the Agent, such Issuer
and the Lenders including, without limitation, any act or omission, whether
rightful or wrongful, of any government, court or other governmental agency or
authority.  None of the above shall affect, impair, or prevent the vesting of
any of such Issuer’s rights or powers under this Section 2.23.9.

 

(c)                                  In furtherance and extension and not in
limitation of the specific provisions hereinabove set forth, any action taken or
omitted by an Issuer under or in connection with the Facility Letters of Credit
or any related certificates, if taken or omitted in good faith, shall not put
such Issuer, the Agent or any Lender under any resulting liability to the
Borrower or relieve the Borrower of any of its obligations hereunder to any such
Person, but the foregoing shall not relieve such Issuer of its obligation to
confirm that any documents required to be delivered under a Facility Letter of
Credit appear to have been delivered in compliance and that they appear to
comply on their face with the requirements of such Facility Letter of Credit.

 

43

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
contained in this Section 2.23.9, the Borrower shall have no obligation to
indemnify an Issuer under this Section 2.23.9 in respect of any liability
incurred by an Issuer arising primarily out of the willful misconduct or gross
negligence of such Issuer, as determined by a court of competent jurisdiction,
or out of the wrongful dishonor by such Issuer of a proper demand for payment
made under the Facility Letters of Credit issued by such Issuer, unless such
dishonor was made at the request of the Borrower.

 


SECTION 2.23.10  DESIGNATION OR RESIGNATION OF ISSUER.  (A)  UPON REQUEST BY THE
BORROWER AND APPROVAL BY THE AGENT, A REVOLVING CREDIT LENDER MAY AT ANY TIME
AGREE TO BE DESIGNATED AS AN ISSUER HEREUNDER, WHICH DESIGNATION SHALL BE SET
FORTH IN A WRITTEN INSTRUMENT OR INSTRUMENTS DELIVERED BY THE BORROWER, THE
AGENT AND SUCH REVOLVING CREDIT LENDER.  THE AGENT SHALL PROMPTLY DELIVER TO THE
OTHER REVOLVING CREDIT LENDERS A COPY OF SUCH INSTRUMENT OR INSTRUMENTS.  FROM
AND AFTER SUCH DESIGNATION AND UNLESS AND UNTIL SUCH REVOLVING CREDIT LENDER
RESIGNS AS AN ISSUER IN ACCORDANCE WITH SECTION 2.23.10(B), SUCH REVOLVING
CREDIT LENDER SHALL HAVE ALL OF THE RIGHTS AND OBLIGATIONS OF AN ISSUER
HEREUNDER.

 

(b)                                 An Issuer shall continue to be the Issuer
unless and until (i) it shall have given the Borrower and the Agent notice that
it has elected to resign as Issuer and (ii) unless there is, at the time of such
notice, at least one other Issuer, another Revolving Credit Lender shall have
agreed to be the replacement Issuer and shall have been approved in writing by
the Agent and the Borrower.  A resigning Issuer shall continue to have the
rights and obligations of the Issuer hereunder solely with respect to Facility
Letters of Credit theretofore issued by it notwithstanding the designation of a
replacement Issuer hereunder, but upon its notice of resignation (or, if at the
time of such notice, there is not at least one other Issuer, then upon such
designation of a replacement Issuer), the resigning Issuer shall not thereafter
issue any Facility Letters of Credit (unless it shall again thereafter be
designated as an Issuer in accordance with the provisions of this Section
2.23.10).  The assignment of, or grant of a participation interest in, all or
any part of its Revolving Credit Commitment or Revolving Credit Loans by a
Revolving Credit Lender that is also the Issuer shall not constitute an
assignment or transfer of any of its rights or obligations as an Issuer.

 


SECTION 2.23.11  TERMINATION OF ISSUER’S OBLIGATION.  IN THE EVENT THAT THE
REVOLVING CREDIT LENDERS’ OBLIGATIONS TO MAKE LOANS TERMINATE OR ARE TERMINATED
AS PROVIDED IN SECTION 8.01, EACH ISSUER’S OBLIGATION TO ISSUE FACILITY LETTERS
OF CREDIT SHALL ALSO TERMINATE.

 


SECTION 2.23.12  OBLIGATIONS OF ISSUER AND OTHER LENDERS.  EXCEPT TO THE EXTENT
THAT A REVOLVING CREDIT LENDER SHALL HAVE AGREED TO BE DESIGNATED AS AN ISSUER,
NO LENDER SHALL HAVE ANY OBLIGATION TO ACCEPT OR APPROVE ANY REQUEST FOR, OR TO
ISSUE, AMEND OR EXTEND, ANY LETTER OF CREDIT, AND THE OBLIGATIONS OF AN ISSUER
TO ISSUE, AMEND OR EXTEND ANY FACILITY LETTER OF CREDIT ARE EXPRESSLY LIMITED BY
AND SUBJECT TO THE PROVISIONS OF THIS SECTION 2.23.

 


SECTION 2.23.13  FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT.  THE BORROWER
AGREES THAT IT WILL, UPON THE REQUEST OF THE AGENT OR THE REQUIRED LENDERS AND
UNTIL THE FINAL EXPIRATION DATE OF ANY FACILITY LETTER OF CREDIT AND THEREAFTER
AS LONG AS ANY AMOUNT IS PAYABLE TO THE ISSUER OR THE LENDERS IN RESPECT OF ANY
FACILITY LETTER OF CREDIT, MAINTAIN A SPECIAL COLLATERAL ACCOUNT PURSUANT TO
ARRANGEMENTS SATISFACTORY TO THE AGENT (THE “FACILITY LETTER OF CREDIT

 

44

--------------------------------------------------------------------------------


 


COLLATERAL ACCOUNT”) AT THE AGENT’S OFFICE AT THE ADDRESS SPECIFIED PURSUANT TO
SECTION 11.02, IN THE NAME OF THE BORROWER BUT UNDER THE SOLE DOMINION AND
CONTROL OF THE AGENT, FOR THE BENEFIT OF THE LENDERS AND IN WHICH SUCH BORROWER
SHALL HAVE NO INTEREST OTHER THAN AS SET FORTH IN SECTION 8.01.  THE BORROWER
HEREBY PLEDGES, ASSIGNS AND GRANTS TO THE AGENT, ON BEHALF OF AND FOR THE
RATABLE BENEFIT OF THE LENDERS AND THE ISSUER, A SECURITY INTEREST IN ALL OF THE
BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO ALL FUNDS WHICH MAY FROM TIME TO
TIME BE ON DEPOSIT IN THE FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT TO SECURE
THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE OF (A) THE OBLIGATIONS OF THE
BORROWER TO REIMBURSE THE ISSUER AND (IF APPLICABLE) THE REVOLVING CREDIT
LENDERS FOR AMOUNTS (IF ANY) FROM TIME TO TIME DRAWN ON FACILITY LETTERS OF
CREDIT AND INTEREST THEREON AND OTHER SUMS FROM TIME TO TIME PAYABLE UNDER
REIMBURSEMENT AGREEMENTS, AND (B) IF AND WHEN ALL SUCH OBLIGATIONS OF THE
BORROWER HAVE BEEN PAID IN FULL AND NO FACILITY LETTERS OF CREDIT REMAIN
OUTSTANDING, ALL OTHER OBLIGATIONS.  THE AGENT WILL INVEST ANY FUNDS ON DEPOSIT
FROM TIME TO TIME IN THE FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT IN
CERTIFICATES OF DEPOSIT OF BANK ONE HAVING A MATURITY NOT EXCEEDING 30 DAYS. 
NOTHING IN THIS SECTION 2.23.13 SHALL EITHER OBLIGATE THE AGENT TO REQUIRE THE
BORROWER TO DEPOSIT ANY FUNDS IN THE FACILITY LETTER OF CREDIT COLLATERAL
ACCOUNT OR LIMIT THE RIGHT OF THE AGENT TO RELEASE ANY FUNDS HELD IN THE
FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT IN EACH CASE OTHER THAN AS REQUIRED
BY SECTION 8.01.

 


SECTION 2.23.14  ISSUER’S RIGHTS.  ALL OF THE REPRESENTATIONS, WARRANTIES,
COVENANTS AND AGREEMENTS OF THE BORROWER TO THE LENDERS UNDER THIS AGREEMENT AND
OF THE BORROWER UNDER ANY OTHER LOAN DOCUMENT SHALL INURE TO THE BENEFIT OF EACH
ISSUER (UNLESS THE CONTEXT OTHERWISE INDICATES).


 


ARTICLE III
CONDITIONS PRECEDENT

 


SECTION 3.01  CONDITIONS PRECEDENT TO INITIAL LOANS.  THE REVOLVING CREDIT
LENDERS SHALL NOT BE REQUIRED TO MAKE THE INITIAL REVOLVING CREDIT LOANS
HEREUNDER OR TO ISSUE OR PARTICIPATE IN ANY FACILITY LETTERS OF CREDIT HEREUNDER
AND THE TERM LOAN LENDERS SHALL NOT BE REQUIRED TO MAKE THE TERM LOANS
HEREUNDER, UNLESS AND UNTIL (A) THE BORROWER HAS PAID TO THE AGENT THE
APPLICABLE FEES REFERRED TO IN SECTIONS 2.09(A) AND (C), (B) ALL PRINCIPAL,
INTEREST, FEES AND OTHER AMOUNTS PAYABLE UNDER THE ORIGINAL CREDIT AGREEMENT
HAVE BEEN PAID IN FULL (WHICH PAYMENT MAY BE MADE IN WHOLE OR IN PART FROM THE
PROCEEDS OF THE INITIAL LOANS HEREUNDER), AND (C) THE AGENT SHALL HAVE RECEIVED
EACH OF THE FOLLOWING, IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT:


 

(1)                                  Notes.  A Revolving Credit Note payable to
each Revolving Credit Lender duly executed by the Borrower and a Term Loan Note
payable to each Term Loan Lender duly executed by the Borrower;

 

(2)                                  Guaranty.  The Guaranty duly executed by
the Guarantors;

 

(3)                                  Evidence of all corporate action by the
Borrower.  Certified copies of all corporate action taken by the Borrower,
including resolutions of its Board of Directors, authorizing the execution,
delivery and performance of the Loan Documents to which it is a party and each
other document to be delivered pursuant to this Agreement;

 

45

--------------------------------------------------------------------------------


 

(4)                                  Incumbency and signature certificate of
Borrower.  A certificate of the Secretary or Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign the Loan Documents to which it is a party and the other
documents to be delivered by the Borrower under this Agreement;

 

(5)                                  Articles of Incorporation of Borrower. 
Copies of the articles of incorporation of the Borrower, together with all
amendments, and a certificate of good standing, all certified by the appropriate
governmental officer in its jurisdiction of incorporation;

 

(6)                                  Opinions of counsel for Borrower.  A
favorable opinion of Paul, Hastings, Janofsky & Walker LLP, counsel for the
Borrower and for the Guarantors that are Delaware or Georgia Persons, in
substantially the form of Exhibit E and of the Borrower’s Illinois counsel (as
approved by the Agent), in substantially the form of Exhibit F;

 

(7)                                  Evidence of all corporate, partnership or
limited liability company action by Guarantors.  With respect to each corporate
Guarantor, certified (as of the date of this Agreement) copies of all corporate
action taken by such Guarantor, including resolutions of its Board of Directors,
authorizing the execution, delivery, and performance of the applicable Guaranty,
and with respect to each limited partnership Guarantor and limited liability
company Guarantor, partnership action or limited liability company action (as
applicable) taken by such Guarantor, including any and all necessary partnership
consents or limited liability company consents (as applicable) authorizing the
execution, delivery, and performance of the applicable Guaranty;

 

(8)                                  Articles of Incorporation of Guarantors. 
Copies of the articles of incorporation of each corporate Guarantor, together
with all amendments, all certified by the appropriate governmental officer in
its jurisdiction of incorporation;

 

(9)                                  Incumbency and signature certificate of
Guarantors.  A certificate (dated as of the date of this Agreement) of the
Secretary or Assistant Secretary of each corporate Guarantor or the general
partner of each partnership Guarantor or managing member of each limited
liability company certifying the names and true signatures of the officers of
each such corporate Guarantor and the representative or officer of each
partnership Guarantor or limited liability company Guarantor authorized to sign
the Guaranty;

 

(10)                            Opinion of counsel for Certain Guarantors.  With
respect to such Guarantors (other than those formed or organized to do business
under the laws of Delaware of Georgia) as the Agent may require, a favorable
opinion of counsel to each such Guarantor in the state in which it is formed or
organized to do business (as approved by the Agent), in form similar to that
furnished with respect to the Guarantors formed or organized to do business
under the laws of Delaware or Georgia and satisfactory to the Agent;

 

(11)                            Partnership agreement.  A true and complete copy
of the limited partnership agreement of each limited partnership Guarantor,
including without limitation any and all amendments and modifications thereto,
and any and all filed partnership certificates;

 

(12)                            Limited Liability Company Documents.  A true and
complete copy of the limited liability company agreement or operating agreement
of each limited liability

 

46

--------------------------------------------------------------------------------


 

company Guarantor, including without limitation any and all amendments and
modifications thereto, and a certified copy of such Guarantor’s certificate of
formation;

 

(13)                            Good Standing Certificates.  For each Guarantor
a certificate of good standing from the appropriate governmental officer in its
jurisdiction of incorporation or formation; and

 

(14)                            Other Documents.  Such other and further
documents as any Lender or its counsel may have reasonably requested.

 

Notwithstanding the foregoing, the parties hereto acknowledge and agree that the
Agent, at its election, may waive, with respect to the Guarantors, the
requirement for delivery of the documents identified in items (8), (11) and (12)
above, provided and to the extent that the Borrower delivers or causes the
applicable Guarantors to deliver to the Agent a certificate that such documents,
as most recently delivered to the Agent pursuant to the Original Credit
Agreements, have not been modified or amended and remain in full force and
effect.

 


SECTION 3.02  CONDITIONS PRECEDENT TO ALL LOANS.  THE OBLIGATION OF EACH LENDER
TO MAKE EACH LOAN (INCLUDING, IN THE CASE OF THE SWING LINE LENDER, ANY SWING
LINE LOAN) SHALL BE SUBJECT TO THE FURTHER CONDITIONS PRECEDENT THAT (EXCEPT AS
HEREINAFTER PROVIDED) ON THE DATE OF SUCH LOAN:


 

(1)                                  The following statements shall be true and
the Agent shall have received a certificate, substantially in the form of the
certificate attached hereto as Exhibit D, signed by a duly authorized officer of
the Borrower dated the date of such Loan, stating that:

 

(a)                                  The representations and warranties
contained in Article IV of this Agreement, are correct on and as of the date of
such Loan as though made on and as of such date except to the extent that any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty is correct as of such earlier
date;

 

(b)                                 No Default or Event of Default has occurred
and is continuing, or would result from such Loan; and

 

(c)                                  If applicable under Section 7.03 of the
Agreement, upon the making of the requested Loans, the aggregate outstanding
amount of Borrowing Base Debt shall not exceed the Borrowing Base as of the most
recent Inventory Valuation Date; and

 

(2)                                  The Agent shall have received such other
approvals, opinions, or documents as any Lender through the Agent may reasonably
request; and

 

(3)                                  Such further documents as any Lender or its
counsel may have reasonably requested.  All matters incident to the making of
such Loan shall be reasonably satisfactory to the Lenders and their counsel.

 

47

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the case of a Loan (provided for in Section
2.21(d)) made to repay a Swing Line Loan, the satisfaction of the foregoing
conditions with respect to such Swing Line Loan shall constitute satisfaction of
such conditions with respect to the Revolving Credit Loan made on the next
succeeding Business Day to repay such Swing Line Loan.

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 


SECTION 4.01  INCORPORATION, FORMATION, GOOD STANDING, AND DUE QUALIFICATION. 
THE BORROWER, EACH SUBSIDIARY, AND EACH OF THE GUARANTORS IS (IN THE CASE OF A
CORPORATION) A CORPORATION DULY INCORPORATED OR (IN THE CASE OF A LIMITED
PARTNERSHIP) A LIMITED PARTNERSHIP DULY FORMED OR (IN THE CASE OF A LIMITED
LIABILITY COMPANY) A LIMITED LIABILITY COMPANY DULY FORMED, VALIDLY EXISTING,
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
FORMATION; HAS THE POWER AND AUTHORITY TO OWN ITS ASSETS AND TO TRANSACT THE
BUSINESS IN WHICH IT IS NOW ENGAGED OR PROPOSED TO BE ENGAGED IN; AND IS DULY
QUALIFIED AND IN GOOD STANDING UNDER THE LAWS OF EACH OTHER JURISDICTION IN
WHICH SUCH QUALIFICATION IS REQUIRED.


 


SECTION 4.02  POWER AND AUTHORITY.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE BORROWER AND THE GUARANTORS OF THE LOAN DOCUMENTS TO WHICH EACH IS A PARTY
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE, PARTNERSHIP OR LIMITED
LIABILITY COMPANY ACTION, AS THE CASE MAY BE, AND DO NOT AND WILL NOT (1)
REQUIRE ANY CONSENT OR APPROVAL OF THE STOCKHOLDERS OF SUCH CORPORATION,
PARTNERS OF SUCH PARTNERSHIP OR MEMBERS OF SUCH LIMITED LIABILITY COMPANY
(EXCEPT SUCH CONSENTS AS HAVE BEEN OBTAINED AS OF THE DATE HEREOF); (2)
CONTRAVENE SUCH CORPORATION’S CHARTER OR BYLAWS, SUCH PARTNERSHIP’S PARTNERSHIP
AGREEMENT OR SUCH LIMITED LIABILITY COMPANY’S ARTICLES OR CERTIFICATE OF
FORMATION OR OPERATING AGREEMENT; (3) VIOLATE, IN ANY MATERIAL RESPECT, ANY
PROVISION OF ANY LAW, RULE, REGULATION (INCLUDING, WITHOUT LIMITATION,
REGULATIONS U AND X OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM),
ORDER, WRIT, JUDGMENT, INJUNCTION, DECREE, DETERMINATION, OR AWARD PRESENTLY IN
EFFECT HAVING APPLICABILITY TO SUCH CORPORATION, PARTNERSHIP OR LIMITED
LIABILITY COMPANY; (4) RESULT IN A BREACH OF OR CONSTITUTE A DEFAULT UNDER ANY
INDENTURE OR LOAN OR CREDIT AGREEMENT OR ANY OTHER MATERIAL AGREEMENT, LEASE, OR
INSTRUMENT TO WHICH SUCH CORPORATION, PARTNERSHIP OR LIMITED LIABILITY COMPANY
IS A PARTY OR BY WHICH IT OR ITS PROPERTIES MAY BE BOUND OR AFFECTED; (5) RESULT
IN, OR REQUIRE, THE CREATION OR IMPOSITION OF ANY LIEN, UPON OR WITH RESPECT TO
ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY SUCH CORPORATION,
PARTNERSHIP OR LIMITED LIABILITY COMPANY; AND (6) CAUSE SUCH CORPORATION,
PARTNERSHIP OR LIMITED LIABILITY COMPANY TO BE IN DEFAULT, IN ANY MATERIAL
RESPECT, UNDER ANY SUCH LAW, RULE, REGULATION, ORDER, WRIT, JUDGMENT,
INJUNCTION, DECREE, DETERMINATION, OR AWARD OR ANY SUCH INDENTURE, AGREEMENT,
LEASE OR INSTRUMENT.


 


SECTION 4.03  LEGALLY ENFORCEABLE AGREEMENT.  THIS AGREEMENT IS, AND EACH OF THE
OTHER LOAN DOCUMENTS WHEN DELIVERED UNDER THIS AGREEMENT WILL BE LEGAL, VALID,
AND BINDING OBLIGATIONS OF THE BORROWER OR EACH GUARANTOR, AS THE CASE MAY BE,
ENFORCEABLE AGAINST THE BORROWER OR EACH GUARANTOR, AS THE CASE MAY BE, IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS,


 

48

--------------------------------------------------------------------------------


 


EXCEPT TO THE EXTENT THAT SUCH ENFORCEMENT MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, AND OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY.


 


SECTION 4.04  FINANCIAL STATEMENTS.  THE CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS SUBSIDIARIES AS AT MARCH 31, 2004, AND THE CONSOLIDATED
STATEMENTS OF OPERATIONS, CASH FLOW AND CHANGES TO STOCKHOLDERS’ EQUITY OF THE
BORROWER AND ITS SUBSIDIARIES FOR THE PERIOD OF TWO FISCAL QUARTERS ENDED MARCH
31, 2004, ARE COMPLETE AND CORRECT AND FAIRLY PRESENT AS AT SUCH DATE THE
FINANCIAL CONDITION OF THE BORROWER AND ITS SUBSIDIARIES AND THE RESULTS OF
THEIR OPERATIONS FOR THE PERIODS COVERED BY SUCH STATEMENTS, ALL IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED (SUBJECT TO YEAR-END ADJUSTMENTS), AND SINCE
MARCH 31, 2004, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE CONDITION
(FINANCIAL OR OTHERWISE), BUSINESS, OR OPERATIONS OF THE BORROWER AND ITS
SUBSIDIARIES.  THERE ARE NO LIABILITIES OF THE BORROWER OR ANY SUBSIDIARY, FIXED
OR CONTINGENT, WHICH ARE MATERIAL BUT ARE NOT REFLECTED IN THE FINANCIAL
STATEMENTS OR IN THE NOTES THERETO, OTHER THAN LIABILITIES ARISING IN THE
ORDINARY COURSE OF BUSINESS SINCE MARCH 31, 2004.  NO INFORMATION, EXHIBIT, OR
REPORT FURNISHED BY THE BORROWER TO ANY LENDER IN CONNECTION WITH THE
NEGOTIATION OF THIS AGREEMENT TAKEN TOGETHER, CONTAINED ANY MATERIAL
MISSTATEMENT OF FACT OR OMITTED TO STATE A MATERIAL FACT OR ANY FACT NECESSARY
TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MATERIALLY MISLEADING.


 


SECTION 4.05  LABOR DISPUTES AND ACTS OF GOD.  NEITHER THE BUSINESS NOR THE
PROPERTIES OF THE BORROWER OR ANY SUBSIDIARY OR ANY GUARANTOR ARE AFFECTED BY
ANY FIRE, EXPLOSION, ACCIDENT, STRIKE, LOCKOUT, OR OTHER LABOR DISPUTE, DROUGHT,
STORM, HAIL, EARTHQUAKE, EMBARGO, ACT OF GOD OR OF THE PUBLIC ENEMY, OR OTHER
CASUALTY (WHETHER OR NOT COVERED BY INSURANCE), MATERIALLY AND ADVERSELY
AFFECTING SUCH BUSINESS OR PROPERTIES OR THE OPERATION OF THE BORROWER OR SUCH
SUBSIDIARY OR SUCH GUARANTOR.


 


SECTION 4.06  OTHER AGREEMENTS.  NEITHER THE BORROWER NOR ANY SIGNIFICANT
SUBSIDIARY NOR ANY SIGNIFICANT GUARANTOR IS A PARTY TO ANY INDENTURE, LOAN, OR
CREDIT AGREEMENT, OR TO ANY LEASE OR OTHER AGREEMENT OR INSTRUMENT OR SUBJECT TO
ANY CHARTER, CORPORATE OR OTHER RESTRICTION WHICH COULD HAVE A MATERIAL ADVERSE
EFFECT ON THE BUSINESS, PROPERTIES, ASSETS, OPERATIONS, OR CONDITIONS, FINANCIAL
OR OTHERWISE, OF THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY OR ANY SIGNIFICANT
GUARANTOR, OR THE ABILITY OF THE BORROWER OR ANY SIGNIFICANT GUARANTOR TO CARRY
OUT ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.  NEITHER
THE BORROWER NOR ANY SIGNIFICANT SUBSIDIARY NOR ANY SIGNIFICANT GUARANTOR IS IN
DEFAULT IN ANY MATERIAL RESPECT IN THE PERFORMANCE, OBSERVANCE, OR FULFILLMENT
OF ANY OF THE OBLIGATIONS, COVENANTS, OR CONDITIONS CONTAINED IN ANY AGREEMENT
OR INSTRUMENT MATERIAL TO ITS BUSINESS TO WHICH IT IS A PARTY.


 


SECTION 4.07  LITIGATION.  EXCEPT AS DISCLOSED IN SCHEDULES 4.07 OR 4.14 HERETO
OR REFLECTED IN OR RESERVED FOR IN THE FINANCIAL STATEMENTS REFERRED TO IN
SECTION 4.04, THERE IS NO PENDING OR, TO THE KNOWLEDGE OF THE BORROWER OR ANY
GUARANTOR, THREATENED ACTION OR PROCEEDING AGAINST OR AFFECTING THE BORROWER OR
ANY SIGNIFICANT SUBSIDIARY OR ANY SIGNIFICANT GUARANTOR BEFORE ANY COURT,
GOVERNMENTAL AGENCY, OR ARBITRATOR, WHICH MAY, IN ANY ONE CASE OR IN THE
AGGREGATE, MATERIALLY ADVERSELY AFFECT THE FINANCIAL CONDITION, OPERATIONS,
PROPERTIES, OR BUSINESS OF THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY OR ANY
SIGNIFICANT GUARANTOR OR THE ABILITY OF THE BORROWER OR ANY SIGNIFICANT
GUARANTOR TO PERFORM ITS OBLIGATION UNDER THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY.

 

49

--------------------------------------------------------------------------------


 


SECTION 4.08  NO DEFAULTS ON OUTSTANDING JUDGMENTS OR ORDERS.  EXCEPT FOR
JUDGMENTS WITH RESPECT TO WHICH THE LIABILITY OF THE BORROWER, EACH SIGNIFICANT
SUBSIDIARY AND EACH SIGNIFICANT GUARANTOR DOES NOT EXCEED $10,000,000 IN THE
AGGREGATE FOR ALL SUCH JUDGMENTS, (A) THE BORROWER, EACH SIGNIFICANT SUBSIDIARY
AND EACH SIGNIFICANT GUARANTOR HAVE SATISFIED ALL JUDGMENTS, AND (B) NEITHER THE
BORROWER NOR ANY SIGNIFICANT SUBSIDIARY NOR ANY SIGNIFICANT GUARANTOR IS IN
DEFAULT WITH RESPECT TO ANY JUDGMENT, WRIT, INJUNCTION, DECREE, RULE, OR
REGULATION OF ANY COURT, ARBITRATOR, OR FEDERAL, STATE, MUNICIPAL, OR OTHER
GOVERNMENTAL AUTHORITY, COMMISSION, BOARD, BUREAU, AGENCY, OR INSTRUMENTALITY,
DOMESTIC OR FOREIGN.


 


SECTION 4.09  OWNERSHIP AND LIENS.  THE BORROWER AND EACH SUBSIDIARY AND EACH
GUARANTOR HAVE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL OF THEIR
RESPECTIVE PROPERTIES AND ASSETS, REAL AND PERSONAL, INCLUDING THE PROPERTIES
AND ASSETS AND LEASEHOLD INTERESTS REFLECTED IN THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 4.04 (OTHER THAN ANY PROPERTIES OR ASSETS DISPOSED OF IN
THE ORDINARY COURSE OF BUSINESS), AND NONE OF THE PROPERTIES AND ASSETS OWNED BY
THE BORROWER OR ANY SUBSIDIARY OR ANY GUARANTOR AND NONE OF THEIR LEASEHOLD
INTERESTS IS SUBJECT TO ANY LIEN, EXCEPT SUCH AS MAY BE PERMITTED PURSUANT TO
SECTION 6.01 OF THIS AGREEMENT.


 


SECTION 4.10  SUBSIDIARIES AND OWNERSHIP OF STOCK.  SET FORTH IN SCHEDULE 4.10
HERETO IS A COMPLETE AND ACCURATE LIST OF THE SUBSIDIARIES OF THE BORROWER,
SHOWING THE JURISDICTION OF INCORPORATION OR FORMATION OF EACH AND SHOWING THE
PERCENTAGE OF THE BORROWER’S OWNERSHIP OF THE OUTSTANDING STOCK OR PARTNERSHIP
INTEREST OF EACH SUBSIDIARY.  ALL OF THE OUTSTANDING CAPITAL STOCK OF EACH SUCH
CORPORATE SUBSIDIARY HAS BEEN VALIDLY ISSUED, IS FULLY PAID AND NONASSESSABLE,
AND IS OWNED BY THE BORROWER FREE AND CLEAR OF ALL LIENS.  THE LIMITED
PARTNERSHIP AGREEMENT OF EACH SUCH LIMITED PARTNERSHIP SUBSIDIARY IS IN FULL
FORCE AND EFFECT AND HAS NOT BEEN AMENDED OR MODIFIED, EXCEPT FOR SUCH
AMENDMENTS OR MODIFICATIONS AS ARE DELIVERED TO THE AGENT UNDER SECTION
3.01(11).  EACH OF THE GUARANTORS IS A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER.


 


SECTION 4.11  ERISA.  THE BORROWER AND EACH SUBSIDIARY AND EACH GUARANTOR ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE PROVISIONS OF ERISA. 
NEITHER A REPORTABLE EVENT NOR A PROHIBITED TRANSACTION HAS OCCURRED AND IS
CONTINUING WITH RESPECT TO ANY PLAN; NO NOTICE OF INTENT TO TERMINATE A PLAN HAS
BEEN FILED, NOR HAS ANY PLAN BEEN TERMINATED; NO CIRCUMSTANCES EXIST WHICH
CONSTITUTE GROUNDS ENTITLING THE PBGC TO INSTITUTE PROCEEDINGS TO TERMINATE, OR
APPOINT A TRUSTEE TO ADMINISTER, A PLAN, NOR HAS THE PBGC INSTITUTED ANY SUCH
PROCEEDINGS; NEITHER THE BORROWER NOR ANY COMMONLY CONTROLLED ENTITY HAS
COMPLETELY OR PARTIALLY WITHDRAWN FROM A MULTIEMPLOYER PLAN UNDER CIRCUMSTANCES
THAT COULD SUBJECT THE BORROWER OR ANY SUBSIDIARY TO MATERIAL WITHDRAWAL
LIABILITY; THE BORROWER AND EACH COMMONLY CONTROLLED ENTITY HAVE MET THEIR
MINIMUM FUNDING REQUIREMENTS UNDER ERISA WITH RESPECT TO ALL OF THEIR PLANS AND
THE PRESENT VALUE OF ALL VESTED BENEFITS UNDER EACH PLAN DOES NOT MATERIALLY
EXCEED THE FAIR MARKET VALUE OF ALL PLAN ASSETS ALLOCABLE TO SUCH BENEFITS, AS
DETERMINED ON THE MOST RECENT VALUATION DATE OF THE PLAN AND IN ACCORDANCE WITH
THE PROVISIONS OF ERISA; AND NEITHER THE BORROWER NOR ANY COMMONLY CONTROLLED
ENTITY HAS INCURRED ANY MATERIAL LIABILITY TO THE PBGC UNDER ERISA.


 


SECTION 4.12  OPERATION OF BUSINESS.  THE BORROWER, EACH SUBSIDIARY AND EACH
GUARANTOR POSSESS ALL LICENSES, PERMITS, FRANCHISES, PATENTS, COPYRIGHTS,
TRADEMARKS, AND TRADE NAMES, OR RIGHTS THERETO, TO CONDUCT THEIR RESPECTIVE
BUSINESSES SUBSTANTIALLY AS NOW CONDUCTED

 

50

--------------------------------------------------------------------------------


 


AND AS PRESENTLY PROPOSED TO BE CONDUCTED AND THE BORROWER AND EACH OF ITS
SUBSIDIARIES AND EACH GUARANTOR ARE NOT IN VIOLATION OF ANY VALID RIGHTS OF
OTHERS WITH RESPECT TO ANY OF THE FOREGOING WHERE THE FAILURE TO POSSESS SUCH
LICENSES, PERMITS, FRANCHISES, PATENTS, COPYRIGHTS, TRADEMARKS, TRADE NAMES OR
RIGHTS THERETO OR THE VIOLATION OF THE VALID RIGHTS OF OTHERS WITH RESPECT
THERETO MAY, IN ANY ONE CASE OR IN THE AGGREGATE, ADVERSELY AFFECT IN ANY
MATERIAL RESPECT THE FINANCIAL CONDITION, OPERATIONS, PROPERTIES, OR BUSINESS OF
THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY OR ANY SIGNIFICANT GUARANTOR OR THE
ABILITY OF THE BORROWER OR ANY SIGNIFICANT GUARANTOR TO PERFORM ITS OBLIGATION
UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY.


 


SECTION 4.13  TAXES.  ALL INCOME TAX LIABILITIES OR INCOME TAX OBLIGATIONS OF
THE BORROWER, EACH SUBSIDIARY AND EACH GUARANTOR HAVE BEEN PAID OR HAVE BEEN
ACCRUED BY OR RESERVED FOR BY THE BORROWER.  THE BORROWER CONSTITUTES THE PARENT
OF AN AFFILIATED GROUP OF CORPORATIONS FOR PURPOSES OF FILING A CONSOLIDATED
UNITED STATES FEDERAL INCOME TAX RETURN.


 


SECTION 4.14  LAWS; ENVIRONMENT.  EXCEPT AS DISCLOSED IN SCHEDULE 4.14 HERETO,
(A) THE BORROWER, EACH SUBSIDIARY AND EACH GUARANTOR HAVE DULY COMPLIED, AND
THEIR BUSINESSES, OPERATIONS, ASSETS, EQUIPMENT, PROPERTY, LEASEHOLDS, OR OTHER
FACILITIES ARE IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH THE PROVISIONS OF
ALL FEDERAL, STATE, AND LOCAL STATUTES, LAWS, CODES, AND ORDINANCES AND ALL
RULES AND REGULATIONS PROMULGATED THEREUNDER (INCLUDING WITHOUT LIMITATION THOSE
RELATING TO THE ENVIRONMENT, HEALTH AND SAFETY); (B) THE BORROWER, EACH
SUBSIDIARY AND EACH GUARANTOR HAVE BEEN ISSUED AND WILL MAINTAIN ALL REQUIRED
FEDERAL, STATE, AND LOCAL PERMITS, LICENSES, CERTIFICATES, AND APPROVALS
RELATING TO (1) AIR EMISSIONS; (2) DISCHARGES TO SURFACE WATER OR GROUNDWATER;
(3) NOISE EMISSIONS; (4) SOLID OR LIQUID WASTE DISPOSAL; (5) THE USE,
GENERATION, STORAGE, TRANSPORTATION, OR DISPOSAL OF TOXIC OR HAZARDOUS
SUBSTANCES OR HAZARDOUS WASTES (INTENDED HEREBY AND HEREAFTER TO INCLUDE ANY AND
ALL SUCH MATERIALS LISTED IN ANY FEDERAL, STATE, OR LOCAL LAW, CODE, OR
ORDINANCE AND ALL RULES AND REGULATIONS PROMULGATED THEREUNDER AS HAZARDOUS); OR
(6) TO THE EXTENT THAT FAILURE TO MAINTAIN THE SAME MAY, IN ANY ONE CASE OR IN
THE AGGREGATE, ADVERSELY AFFECT IN ANY MATERIAL RESPECT THE FINANCIAL CONDITION,
OPERATIONS, PROPERTIES, OR BUSINESS OF THE BORROWER OR ANY SIGNIFICANT
SUBSIDIARY OR ANY SIGNIFICANT GUARANTOR OR THE ABILITY OF THE BORROWER OR ANY
SIGNIFICANT GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY, OTHER ENVIRONMENTAL, HEALTH OR SAFETY MATTERS; (C) NEITHER
THE BORROWER NOR ANY SUBSIDIARY NOR ANY GUARANTOR HAS RECEIVED NOTICE OF, OR HAS
ACTUAL KNOWLEDGE OF ANY VIOLATIONS OF ANY FEDERAL, STATE, OR LOCAL
ENVIRONMENTAL, HEALTH, OR SAFETY LAWS, CODES OR ORDINANCES OR ANY RULES OR
REGULATIONS PROMULGATED THEREUNDER WITH RESPECT TO ITS BUSINESSES, OPERATIONS,
ASSETS, EQUIPMENT, PROPERTY, LEASEHOLDS, OR OTHER FACILITIES, WHICH VIOLATION
MAY, IN ANY ONE CASE OR IN THE AGGREGATE, ADVERSELY AFFECT IN ANY MATERIAL
RESPECT THE FINANCIAL CONDITION, OPERATIONS, PROPERTIES, OR BUSINESS OF THE
BORROWER OR ANY SIGNIFICANT SUBSIDIARY OR ANY SIGNIFICANT GUARANTOR OR THE
ABILITY OF THE BORROWER OR ANY SIGNIFICANT GUARANTOR TO PERFORM ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY; (D) EXCEPT IN ACCORDANCE WITH A
VALID GOVERNMENTAL PERMIT, LICENSE, CERTIFICATE OR APPROVAL, THERE HAS BEEN NO
MATERIAL EMISSION, SPILL, RELEASE, OR DISCHARGE INTO OR UPON (1) THE AIR; (2)
SOILS, OR ANY IMPROVEMENTS LOCATED THEREON; (3) SURFACE WATER OR GROUNDWATER; OR
(4) THE SEWER, SEPTIC SYSTEM OR WASTE TREATMENT, STORAGE OR DISPOSAL SYSTEM
SERVICING THE PREMISES, OF ANY TOXIC OR HAZARDOUS SUBSTANCES OR HAZARDOUS WASTES
AT OR FROM THE PREMISES; AND ACCORDINGLY THE PREMISES OF THE BORROWER, EACH
SUBSIDIARY AND EACH GUARANTOR HAVE NOT BEEN ADVERSELY AFFECTED, IN ANY MATERIAL
RESPECT, BY ANY TOXIC OR HAZARDOUS SUBSTANCES OR WASTES; (E) THERE HAS BEEN NO
COMPLAINT, ORDER, DIRECTIVE, CLAIM,

 

51

--------------------------------------------------------------------------------


 


CITATION, OR NOTICE BY ANY GOVERNMENTAL AUTHORITY OR ANY PERSON OR ENTITY WITH
RESPECT TO VIOLATIONS OF LAW OR DAMAGES BY REASON OF BORROWER’S OR ANY
SUBSIDIARY’S (1) AIR EMISSIONS; (2) SPILLS, RELEASES, OR DISCHARGES TO SOILS OR
IMPROVEMENTS LOCATED THEREON, SURFACE WATER, GROUNDWATER OR THE SEWER, SEPTIC
SYSTEM OR WASTE TREATMENT, STORAGE OR DISPOSAL SYSTEMS SERVICING THE PREMISES;
(3) NOISE EMISSIONS; (4) SOLID OR LIQUID WASTE DISPOSAL; (5) USE, GENERATION,
STORAGE, TRANSPORTATION, OR DISPOSAL OF TOXIC OR HAZARDOUS SUBSTANCES OR
HAZARDOUS WASTE; OR (6) OTHER ENVIRONMENTAL, HEALTH OR SAFETY MATTERS AFFECTING
THE BORROWER, ANY SUBSIDIARY OR ANY GUARANTOR OR ITS BUSINESS, OPERATIONS,
ASSETS, EQUIPMENT, PROPERTY, LEASEHOLDS, OR OTHER FACILITIES; AND (F) NEITHER
THE BORROWER NOR ANY SUBSIDIARY NOR ANY GUARANTOR HAS ANY MATERIAL INDEBTEDNESS,
OBLIGATION, OR LIABILITY, ABSOLUTE OR CONTINGENT, MATURED OR NOT MATURED, WITH
RESPECT TO THE STORAGE, TREATMENT, CLEANUP, OR DISPOSAL OF ANY SOLID WASTES,
HAZARDOUS WASTES, OR OTHER TOXIC OR HAZARDOUS SUBSTANCES (INCLUDING WITHOUT
LIMITATION ANY SUCH INDEBTEDNESS, OBLIGATION, OR LIABILITY WITH RESPECT TO ANY
CURRENT REGULATION, LAW, OR STATUTE REGARDING SUCH STORAGE, TREATMENT, CLEANUP,
OR DISPOSAL).


 


SECTION 4.15  INVESTMENT COMPANY ACT.  NEITHER THE BORROWER NOR ANY SUBSIDIARY
THEREOF IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT
COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


SECTION 4.16  PUBLIC UTILITY HOLDING COMPANY ACT.  NEITHER THE BORROWER NOR ANY
SUBSIDIARY IS A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING
COMPANY,” OR AN “AFFILIATE” OF A “HOLDING COMPANY” OR OF A “SUBSIDIARY COMPANY”
OF A “HOLDING COMPANY,” WITHIN THE MEANING OF THE PUBLIC UTILITY HOLDING COMPANY
ACT OF 1935, AS AMENDED.


 


SECTION 4.17  OFAC.  NEITHER BORROWER NOR ANY GUARANTOR IS (OR WILL BE) A PERSON
WITH WHOM ANY LENDER IS RESTRICTED FROM DOING BUSINESS UNDER REGULATIONS OF THE
OFFICE OF FOREIGN ASSET CONTROL (“OFAC”) OF THE DEPARTMENT OF THE TREASURY OF
THE UNITED STATES OF AMERICA (INCLUDING, THOSE PERSONS NAMED ON OFAC’S SPECIALLY
DESIGNATED AND BLOCKED PERSONS LIST) OR UNDER ANY STATUTE, EXECUTIVE ORDER
(INCLUDING, THE SEPTEMBER 24, 2001 EXECUTIVE ORDER BLOCKING PROPERTY AND
PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM), OR OTHER GOVERNMENTAL ACTION AND IS NOT AND SHALL NOT ENGAGE IN ANY
DEALINGS OR TRANSACTIONS OR OTHERWISE BE ASSOCIATED WITH SUCH PERSONS.  IN
ADDITION, BORROWER HEREBY AGREES TO PROVIDE TO ANY LENDER WITH ANY ADDITIONAL
INFORMATION THAT SUCH LENDER DEEMS NECESSARY FROM TIME TO TIME IN ORDER TO
ENSURE COMPLIANCE WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND
SIMILAR ACTIVITIES.


 


SECTION 4.18  ACCURACY OF INFORMATION.  THE REPRESENTATIONS AND WARRANTIES BY
THE BORROWER OR ANY GUARANTOR CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT OR
MADE HEREUNDER OR IN ANY OTHER LOAN DOCUMENT AND THE CERTIFICATES, SCHEDULES,
EXHIBITS, REPORTS OR OTHER DOCUMENTS PROVIDED OR TO BE PROVIDED BY THE BORROWER
OR ANY GUARANTOR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (INCLUDING, WITHOUT LIMITATION, THE NEGOTIATION OF AND COMPLIANCE WITH
THE LOAN DOCUMENTS), WHEN TAKEN TOGETHER AS A WHOLE, DO NOT CONTAIN AND WILL NOT
CONTAIN A MISSTATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN IN ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH MADE, NOT MISLEADING.

 

52

--------------------------------------------------------------------------------


ARTICLE V
AFFIRMATIVE COVENANTS

 

So long as any Note shall remain unpaid or any Facility Letter of Credit
Obligations shall remain outstanding or any Revolving Credit Lender shall have
any Revolving Credit Commitment under this Agreement, the Borrower will (unless
otherwise agreed to by the Required Lenders in writing):

 


SECTION 5.01  MAINTENANCE OF EXISTENCE.  PRESERVE AND MAINTAIN, AND CAUSE EACH
SUBSIDIARY TO PRESERVE AND MAINTAIN (EXCEPT FOR A SUBSIDIARY THAT CEASES TO
MAINTAIN ITS EXISTENCE SOLELY AS A RESULT OF AN INTERNAL REORGANIZATION), ITS
CORPORATE, LIMITED PARTNERSHIP OR LIMITED LIABILITY COMPANY EXISTENCE AND GOOD
STANDING IN THE JURISDICTION OF ITS INCORPORATION OR FORMATION AND QUALIFY AND
REMAIN QUALIFIED TO TRANSACT BUSINESS IN EACH JURISDICTION IN WHICH SUCH
QUALIFICATION IS REQUIRED.


 


SECTION 5.02  MAINTENANCE OF RECORDS.  KEEP AND CAUSE EACH SUBSIDIARY TO KEEP,
ADEQUATE RECORDS AND BOOKS OF ACCOUNT, IN WHICH COMPLETE ENTRIES WILL BE MADE IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, REFLECTING ALL FINANCIAL TRANSACTIONS
OF THE BORROWER AND ITS SUBSIDIARIES.


 


SECTION 5.03  MAINTENANCE OF PROPERTIES.  MAINTAIN, KEEP, AND PRESERVE, AND
CAUSE EACH SUBSIDIARY TO MAINTAIN, KEEP, AND PRESERVE, ALL OF ITS PROPERTIES
(TANGIBLE AND INTANGIBLE) NECESSARY OR USEFUL IN THE PROPER CONDUCT OF ITS
BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


 


SECTION 5.04  CONDUCT OF BUSINESS.  CONTINUE, AND CAUSE EACH SUBSIDIARY TO
CONTINUE (EXCEPT IN THE CASE OF A SUBSIDIARY THAT CEASES TO ENGAGE IN BUSINESS
SOLELY AS A RESULT OF AN INTERNAL REORGANIZATION), TO ENGAGE IN A BUSINESS OF
THE SAME GENERAL TYPE AND IN THE SAME MANNER AS CONDUCTED BY IT ON THE DATE OF
THIS AGREEMENT.


 


SECTION 5.05  MAINTENANCE OF INSURANCE.  MAINTAIN, AND CAUSE EACH SUBSIDIARY TO
MAINTAIN, INSURANCE WITH FINANCIALLY SOUND REPUTABLE INSURANCE COMPANIES OR
ASSOCIATIONS (OR, IN THE CASE OF INSURANCE FOR CONSTRUCTION WARRANTIES AND
BUILDER DEFAULT PROTECTION FOR BUYERS OF HOUSING UNITS FROM THE BORROWER OR ANY
OF ITS SUBSIDIARIES OR UHIC) IN SUCH AMOUNTS AND COVERING SUCH RISKS AS ARE
USUALLY CARRIED BY COMPANIES ENGAGED IN THE SAME OR A SIMILAR BUSINESS AND
SIMILARLY SITUATED, WHICH INSURANCE MAY PROVIDE FOR REASONABLE DEDUCTIBILITY
FROM COVERAGE THEREOF.


 


SECTION 5.06  COMPLIANCE WITH LAWS.  COMPLY, AND CAUSE EACH SUBSIDIARY TO
COMPLY, IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, RULES, REGULATIONS,
AND ORDERS, SUCH COMPLIANCE TO INCLUDE, WITHOUT LIMITATION, PAYING BEFORE THE
SAME BECOME DELINQUENT ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES IMPOSED
UPON IT OR UPON ITS PROPERTY, OTHER THAN ANY SUCH TAXES, ASSESSMENTS AND CHARGES
BEING CONTESTED BY THE BORROWER IN GOOD FAITH WHICH WILL NOT HAVE A MATERIAL
ADVERSE EFFECT ON THE FINANCIAL CONDITION OF THE BORROWER; AND WITH RESPECT TO
THE MATTERS DISCLOSED IN SCHEDULE 4.14, IMPLEMENT PRUDENT MEASURES TO ACHIEVE
COMPLIANCE WITH ALL

 

53

--------------------------------------------------------------------------------


 


RELEVANT LAWS AND REGULATIONS WITHIN A REASONABLE TIME AND IN ACCORDANCE WITH
REQUIREMENTS NEGOTIATED WITH APPLICABLE REGULATORY AGENCIES.


 


SECTION 5.07  RIGHT OF INSPECTION.  AT ANY REASONABLE TIME AND FROM TIME TO
TIME, PERMIT ANY BANK OR ANY AGENT OR REPRESENTATIVE THEREOF TO EXAMINE AND MAKE
COPIES OF AND ABSTRACTS FROM THE RECORDS AND BOOKS OF ACCOUNT OF, AND VISIT THE
PROPERTIES OF, THE BORROWER AND ANY SUBSIDIARY, AND TO DISCUSS THE AFFAIRS,
FINANCES, AND ACCOUNTS OF THE BORROWER AND ANY SUBSIDIARY WITH ANY OF THEIR
RESPECTIVE OFFICERS AND DIRECTORS AND THE BORROWER’S INDEPENDENT ACCOUNTANTS.


 


SECTION 5.08  REPORTING REQUIREMENTS.  FURNISH TO THE AGENT FOR DELIVERY TO EACH
OF THE LENDERS:


 

(1)                                  Quarterly financial statements.  As soon as
available and in any event within fifty (50) days after the end of each of the
first three quarters of each fiscal year of the Borrower, an unaudited condensed
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter, unaudited condensed consolidated statements of operations and cash
flow of the Borrower and its Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, and
unaudited condensed consolidated statements of changes in stockholders’ equity
of the Borrower and its Subsidiaries for the portion of the fiscal year ended
with the last day of such quarter, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the previous fiscal year and all prepared in accordance with GAAP consistently
applied and certified by the chief financial officer of the Borrower (subject to
year-end adjustments); statements in the form of the Borrower’s quarterly 10-Q
report to the Securities and Exchange Commission that are consistent with the
foregoing requirements shall satisfy such requirements.

 

(2)                                  Annual financial statements.  As soon as
available and in any event within ninety-five (95) days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such fiscal year, consolidated statements of
operations and cash flow of the Borrower and its Subsidiaries for such fiscal
year, and consolidated statements of changes in stockholders’ equity of the
Borrower and its Subsidiaries for such fiscal year, all in reasonable detail and
stating in comparative form the respective figures for the corresponding date
and period in the prior fiscal year and all prepared in accordance with GAAP
consistently applied and accompanied by an opinion thereon acceptable to the
Agent by Deloitte & Touche or other independent accountants selected by the
Borrower and acceptable to the Agent; statements in the form of the Borrower’s
annual 10-K report to the Securities and Exchange Commission that are consistent
with the foregoing requirements shall satisfy such requirements.

 

(3)                                  Financial projections.  On August 15, 2004
and each anniversary thereof, two-year financial projections (including a
consolidated income statement, balance sheet and statement of cash flows for the
Borrower and its Subsidiaries) broken down by quarters, and as soon as available
(but not later than June 15 of each year), a mid-year update of the financial
projections for the current year.

 

(4)                                  Variance analysis.  (a)  Within fifty (50)
days of the end of each of the first three fiscal quarters of each fiscal year
of the Borrower, a quarterly variance analysis

 

54

--------------------------------------------------------------------------------


 

comparing actual quarterly results versus the most recently projected quarterly
results for the fiscal quarter most recently ended (including consolidated
income statements of the Borrower and its Subsidiaries, an analysis of revenues,
closings and operating profits of the Borrower and each Subsidiary on a state by
state basis, and such other items as are requested by any of the Lenders),
together with a written explanation of material variances.

 

(b)                                 Within ninety-five (95) days after the end
of each fiscal year of the Borrower, a quarterly variance analysis comparing
actual quarterly results versus the most recently projected quarterly results
for the fiscal year most recently ended (including consolidated income
statements of the Borrower and its Subsidiaries accompanied by an opinion
thereon acceptable to the Agent by Deloitte & Touche or other independent
accountants selected by the Borrower and acceptable to the Agent, an analysis of
revenues, closings and operating profits of the Borrower and each Subsidiary on
a state by state basis, and such other items as are requested by any of the
Lenders), together with a written explanation of material variances.

 

(5)                                  Management letters.  Promptly upon receipt
thereof, copies of any reports submitted to the Borrower or any Subsidiary by
independent certified public accountants in connection with examination of the
financial statements of the Borrower or any Subsidiary made by such accountants.

 

(6)                                  Borrowing Base Certificate.  Within
thirty-five (35) days after the end of each calendar month (without regard to
whether the provisions of Sections 2.01.3 and 7.03 are then applicable), a
Borrowing Base Certificate, with respect to the Inventory Valuation Date
occurring on the last day of such calendar month.

 

(7)                                  Compliance certificate.  Within fifty (50)
days after the end of each of the first three quarters, and within ninety-five
(95) days after the end of each fourth quarter, of each fiscal year of the
Borrower, a certificate of the President or chief financial officer of the
Borrower certifying (a) the Borrower’s compliance with all financial covenants
including, without limitation, those set forth in Section 6.10 and Article VII
hereof, which certificate shall set forth in reasonable detail the computation
thereof and (b) certifying that to the best of his knowledge no Default or Event
of Default has occurred and is continuing, or if a Default or Event of Default
has occurred and is continuing, a statement as to the nature thereof and the
action which is proposed to be taken with respect thereto.

 

(8)                                  Land Bank Inventory.  Within fifty (50)
days after the end of each of the first three quarters, and within ninety-five
(95) days after the end of each fourth quarter, of each fiscal year of the
Borrower, a certificate of the President or Chief Operating Officer of the
Borrower certifying the Land as at such date, which lists by state of location
all Land, delineating Finished Lots, Lots under Development, Entitled Land and
estimated undeveloped Lots.

 

(9)                                  Accountant’s report.  Simultaneously with
the delivery of the annual financial statements referred to in Section 5.08(2),
a certificate of the independent public accountants who audited such statements
to the effect that, in making the examination necessary for the audit of such
statements, they have obtained no knowledge of any condition or event which
constitutes a Default or Event of Default, or if such accountants shall have
obtained

 

55

--------------------------------------------------------------------------------


 

knowledge of any such condition or event, specifying in such certificate each
such condition or event of which they have knowledge and the nature and status
thereof.

 

(10)                            Notice of litigation.  Promptly after the
commencement thereof, notice of all actions, suits, and proceedings before any
court or governmental department, commission, board, bureau, agency, or
instrumentality, domestic or foreign, affecting the Borrower or any Subsidiary
which, if determined adversely to the Borrower or such Subsidiary, would
reasonably be expected to result in a judgment against the Borrower or such
Subsidiary in excess of $10,000,000 (to the extent not covered by insurance) or
would reasonably be expected to have a material adverse effect on the financial
condition, properties, or operations of the Borrower or such Subsidiary.

 

(11)                            Notice of Defaults and Events of Default.  As
soon as possible and in any event within ten (10) days after the occurrence of
each Default or Event of Default, a written notice setting forth the details of
such Default or Event of Default and the action which is proposed to be taken by
the Borrower with respect thereto.

 

(12)                            ERISA reports.  As soon as possible, and in any
event within thirty (30) days after the Borrower knows or has reason to know
that any circumstances exist that constitute grounds entitling the PBGC to
institute proceedings to terminate a Plan subject to ERISA with respect to the
Borrower or any Commonly Controlled Entity, and promptly but in any event within
two (2) Business Days of receipt by the Borrower or any Commonly Controlled
Entity of notice that the PBGC intends to terminate a Plan or appoint a trustee
to administer the same, and promptly but in any event within five (5) Business
Days of the receipt of notice concerning the imposition of withdrawal liability
in excess of $50,000 with respect to the Borrower or any Commonly Controlled
Entity, the Borrower will deliver to each Lender a certificate of the chief
financial officer of the Borrower setting forth all relevant details and the
action which the Borrower proposes to take with respect thereto.

 

(13)                            Reports to other creditors.  Promptly after the
furnishing thereof, copies of any statement, report, document, notice,
certificate, and correspondence furnished to any other party pursuant to the
terms of any indenture, loan, credit, or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to any other clause of this
Section 5.08.

 

(14)                            Proxy statements, etc.  Promptly after the
sending or filing thereof, copies of all proxy statements, financial statements,
and reports which the Borrower or any Subsidiary sends to its stockholders, and
copies of all regular, periodic, and special reports, and all registration
statements which the Borrower or any Subsidiary files with the Securities and
Exchange Commission or any governmental authority which may be substituted
therefor, or with any national securities exchange.

 

(15)                            Borrowing Base Certificate Prior to
Acquisition.  Not less than ten (10) days prior to the consummation of any
Permitted Acquisition (without regard to whether the provisions of Sections
2.01.3 and 7.03 are then applicable), a Borrowing Base Certificate that includes
all assets that would have been included in the Borrowing Base had the Permitted
Acquisition been consummated as of the last day of the most recent calendar
month, provided, however, that such Borrowing Base Certificate shall expressly
state that it is delivered in

 

56

--------------------------------------------------------------------------------


 

anticipation of, and shall only be effective hereunder (if then applicable) for
purposes of Borrowings made at the time of or after, the consummation of such
Permitted Acquisition (it being understood that, until the consummation of such
Permitted Acquisition, the previously delivered Borrowing Base Certificate shall
remain in effect).

 

(16)                            General information.  Such other information
respecting the condition or operations, financial or otherwise, of the Borrower
or any Subsidiary as any Lender may from time to time reasonably request.

 


SECTION 5.09  SUBSIDIARY REPORTING REQUIREMENTS.  IN THE EVENT ANY OF THE
FOLLOWING STATEMENTS ARE PREPARED WITH RESPECT TO ANY SUBSIDIARY, THEN UPON
WRITTEN REQUEST FROM ANY LENDER, FURNISH TO THE AGENT FOR DELIVERY TO EACH OF
THE LENDERS THE FOLLOWING WITH RESPECT TO ANY SUBSIDIARY:


 

(1)                                  Quarterly financial statements.  An
unaudited balance sheet of such Subsidiary as of the end of most recently
completed fiscal quarter, statements of operations and cash flow of such
Subsidiary for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter, and statements of changes in stockholders’
equity of such Subsidiary for the portion of the fiscal year ended with the last
day of such quarter, all in reasonable detail and stating in comparative form
the respective figures for the corresponding date and period in the previous
fiscal year and all prepared in accordance with GAAP consistently applied and
certified by the chief financial officer of such Subsidiary (subject to year-end
adjustments).

 

(2)                                  Annual financial statements.  A balance
sheet of such Subsidiary as of the end of such fiscal year, statements of
operations and cash flow of such Subsidiary for such fiscal year, and statements
of changes in stockholders’ equity of such Subsidiary for such fiscal year, all
in reasonable detail and stating in comparative form the respective figures for
the corresponding date and period in the prior fiscal year and all prepared in
accordance with GAAP consistently applied and as to the consolidated statements
accompanied by an opinion thereon acceptable to the Agent by Deloitte & Touche
or other independent accountants selected by the Borrower and acceptable to the
Agent.

 


SECTION 5.10  ENVIRONMENT.  BE AND REMAIN, AND CAUSE EACH SUBSIDIARY TO BE AND
REMAIN, IN COMPLIANCE WITH THE PROVISIONS OF ALL FEDERAL, STATE, AND LOCAL
ENVIRONMENTAL, HEALTH, AND SAFETY LAWS, CODES AND ORDINANCES, AND ALL RULES AND
REGULATIONS ISSUED THEREUNDER; WITH RESPECT TO MATTERS DISCLOSED IN SCHEDULE
4.14, IMPLEMENT PRUDENT MEASURES TO ACHIEVE COMPLIANCE WITH ALL RELEVANT LAWS
AND REGULATIONS WITHIN A REASONABLE TIME AND IN ACCORDANCE WITH REQUIREMENTS
NEGOTIATED WITH APPLICABLE REGULATORY AGENCIES; NOTIFY THE AGENT PROMPTLY OF ANY
NOTICE OF A HAZARDOUS DISCHARGE OR ENVIRONMENTAL COMPLAINT RECEIVED FROM ANY
GOVERNMENTAL AGENCY OR ANY OTHER PARTY (AND THE AGENT SHALL NOTIFY THE LENDERS
PROMPTLY FOLLOWING ITS RECEIPT OF ANY SUCH NOTICE FROM THE BORROWER); NOTIFY THE
AGENT PROMPTLY OF ANY HAZARDOUS DISCHARGE FROM OR AFFECTING ITS PREMISES (AND
THE AGENT SHALL NOTIFY THE LENDERS PROMPTLY FOLLOWING ITS RECEIPT OF ANY SUCH
NOTICE FROM THE BORROWER); PROMPTLY CONTAIN AND REMOVE THE SAME, IN COMPLIANCE
WITH ALL APPLICABLE LAWS; PROMPTLY PAY ANY FINE OR PENALTY ASSESSED IN
CONNECTION THEREWITH; PERMIT ANY LENDER TO INSPECT THE PREMISES, TO CONDUCT
TESTS THEREON, AND TO INSPECT ALL BOOKS, CORRESPONDENCE, AND RECORDS PERTAINING
THERETO; AND AT SUCH LENDER’S REQUEST, AND AT THE

 

57

--------------------------------------------------------------------------------


 


BORROWER’S EXPENSE, PROVIDE A REPORT OF A QUALIFIED ENVIRONMENTAL ENGINEER,
SATISFACTORY IN SCOPE, FORM, AND CONTENT TO THE REQUIRED LENDERS, AND SUCH OTHER
AND FURTHER ASSURANCES REASONABLY SATISFACTORY TO THE REQUIRED LENDERS THAT THE
CONDITION HAS BEEN CORRECTED.


 


SECTION 5.11  USE OF PROCEEDS.  USE THE PROCEEDS OF THE LOANS SOLELY AS PROVIDED
IN SECTION 2.13 HEREOF.


 


SECTION 5.12  RANKING OF OBLIGATIONS.  ENSURE THAT AT ALL TIMES ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS SHALL BE AND CONSTITUTE UNCONDITIONAL GENERAL
OBLIGATIONS OF THE BORROWER RANKING AT LEAST PARI PASSU WITH ALL ITS OTHER
UNSECURED DEBT.


 


SECTION 5.13  TAXES.  PAY AND CAUSE EACH SUBSIDIARY TO PAY WHEN DUE ALL TAXES,
ASSESSMENTS AND GOVERNMENTAL CHARGES AND LEVIES UPON IT OR ITS INCOME, PROFITS
OR PROPERTY, EXCEPT THOSE WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN SET ASIDE.


 


SECTION 5.14  WHOLLY-OWNED STATUS.  ENSURE THAT AT ALL TIMES EACH OF THE
GUARANTORS IS A WHOLLY-OWNED SUBSIDIARY OF THE BORROWER.


 


SECTION 5.15  NEW SUBSIDIARIES.  WITHIN FIFTY (50) DAYS AFTER THE END OF ANY
FISCAL QUARTER OF THE BORROWER DURING WHICH ANY PERSON SHALL HAVE BECOME A
SUBSIDIARY, CAUSE SUCH SUBSIDIARY TO EXECUTE AND DELIVER TO THE AGENT, FOR THE
BENEFIT OF THE LENDERS, A SUPPLEMENTAL GUARANTY AND AN OPINION OF COUNSEL,
CERTIFIED COPIES OF RESOLUTIONS, ARTICLES OF INCORPORATION, INCUMBENCY
CERTIFICATES AND OTHER DOCUMENTS WITH RESPECT TO SUCH SUBSIDIARY AND ITS
GUARANTY SUBSTANTIALLY SIMILAR TO THE DOCUMENTS DELIVERED PURSUANT TO SECTION
3.01 WITH RESPECT TO THE GUARANTORS, ALL OF WHICH SHALL BE REASONABLY
SATISFACTORY TO THE AGENT IN FORM AND SUBSTANCE.  NEITHER STIC NOR UHIC SHALL BE
REQUIRED TO DELIVER A GUARANTY.


 


ARTICLE VI
NEGATIVE COVENANTS

 

So long as any Note shall remain unpaid or any Facility Letter of Credit
Obligations shall remain outstanding or any Revolving Credit Lender shall have
any Revolving Credit Commitment under this Agreement, the Borrower and each
Guarantor will not (unless otherwise agreed to by the Required Lenders in
writing):

 


SECTION 6.01  LIENS.  CREATE, INCUR, ASSUME, OR SUFFER TO EXIST, OR PERMIT ANY
SUBSIDIARY TO CREATE, INCUR, ASSUME, OR SUFFER TO EXIST, ANY LIEN, UPON OR WITH
RESPECT TO ANY OF ITS PROPERTIES, NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT THE
FOLLOWING:


 

(1)                                  Liens for taxes or assessments or other
government charges or levies if not yet due and payable or, if due and payable,
if they are being contested in good faith by appropriate proceedings and for
which appropriate reserves are maintained;

 

(2)                                  Liens imposed by law, such as mechanics’,
materialmen’s, landlords’, warehousemen’s, and carriers’ Liens, and other
similar Liens, securing obligations incurred in

 

58

--------------------------------------------------------------------------------


 

the ordinary course of business which are not past due for more than ninety (90)
days or which are being contested in good faith by appropriate proceedings and
for which appropriate reserves have been established;

 

(3)                                  Liens under workers’ compensation,
unemployment insurance, Social Security, or similar legislation;

 

(4)                                  Liens, deposits, or pledges to secure the
performance of bids, tenders, contracts (other than contracts for the payment of
money), Capital Leases (permitted under the terms of this Agreement), public or
statutory obligations, surety, stay, appeal, indemnity, performance, or other
similar bonds, or other similar obligations arising in the ordinary course of
business;

 

(5)                                  Judgment and other similar Liens arising in
connection with any court proceeding, provided the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are being actively contested in good faith and by appropriate proceedings;

 

(6)                                  Easements, rights-of-way, restrictions, and
other similar encumbrances which, in the aggregate, do not materially interfere
with the occupation, use, and enjoyment by the Borrower or any Subsidiary of the
property or assets encumbered thereby in the normal course of its business or
materially impair the value of the property subject thereto;

 

(7)                                  Liens securing Secured Debt permitted under
Section 6.02.

 


SECTION 6.02  SECURED DEBT.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST, OR PERMIT
ANY SUBSIDIARY TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST, ANY SECURED DEBT,
EXCEPT FOR SECURED DEBT IN AN AGGREGATE AMOUNT OUTSTANDING AT ANY ONE TIME NOT
EXCEEDING (A) $100,000,000 PLUS (B) THE AMOUNT (IF ANY ) OF ANY SECURED DEBT OF
AN ENTITY ACQUIRED BY BORROWER AFTER THE CLOSING DATE, PROVIDED THAT (I) SUCH
SECURED DEBT WAS IN EXISTENCE PRIOR TO THE DATE OF SUCH ACQUISITION AND WAS NOT
INCURRED IN ANTICIPATION THEREOF AND (II) THE LIENS SECURING SUCH DEBT DO NOT
EXTEND TO ANY OTHER ASSETS OTHER THAN THOSE THERETOFORE ENCUMBERED BY SUCH
LIENS.


 


SECTION 6.03  MERGERS, ETC.  WIND UP, LIQUIDATE OR DISSOLVE ITSELF, REORGANIZE,
MERGE OR CONSOLIDATE WITH OR INTO, OR CONVEY, SELL, ASSIGN, TRANSFER, LEASE, OR
OTHERWISE DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS)
ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR HEREAFTER ACQUIRED)
TO ANY PERSON, OR ACQUIRE ALL OR SUBSTANTIALLY ALL THE ASSETS OR THE BUSINESS OF
ANY PERSON, OR PERMIT ANY SUBSIDIARY TO DO SO, EXCEPT (1) FOR ANY PERMITTED
ACQUISITION, (2) THAT ANY GUARANTOR MAY MERGE INTO OR TRANSFER ASSETS TO THE
BORROWER AS A RESULT OF AN INTERNAL REORGANIZATION OR OTHERWISE AND (3) THAT ANY
GUARANTOR MAY MERGE INTO OR CONSOLIDATE WITH OR TRANSFER ASSETS TO ANY OTHER
GUARANTOR AS A RESULT OF AN INTERNAL REORGANIZATION OR OTHERWISE.


 


SECTION 6.04  LEASES.  CREATE, INCUR, ASSUME, OR SUFFER TO EXIST, OR PERMIT ANY
SUBSIDIARY TO CREATE, INCUR, ASSUME, OR SUFFER TO EXIST, ANY OBLIGATION AS
LESSEE FOR THE RENTAL OR HIRE OF ANY REAL OR PERSONAL PROPERTY, EXCEPT (1)
CAPITAL LEASES NOT OTHERWISE PROHIBITED BY THE TERMS OF THIS AGREEMENT; (2)
LEASES EXISTING ON THE DATE OF THIS AGREEMENT AND ANY EXTENSION OR RENEWALS

 

59

--------------------------------------------------------------------------------


 


THEREOF; (3) LEASES BETWEEN THE BORROWER AND ANY SUBSIDIARY OR BETWEEN ANY
SUBSIDIARIES; (4) OPERATING LEASES ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS; AND (5) ANY LEASE OF PROPERTY HAVING A VALUE OF $500,000 OR LESS.


 


SECTION 6.05  SALE AND LEASEBACK.  SELL, TRANSFER OR OTHERWISE DISPOSE OF, OR
PERMIT ANY SUBSIDIARY TO SELL, TRANSFER, OR OTHERWISE DISPOSE OF, ANY REAL OR
PERSONAL PROPERTY TO ANY PERSON AND THEREAFTER DIRECTLY OR INDIRECTLY LEASE BACK
THE SAME OR SIMILAR PROPERTY, EXCEPT FOR THE SALE AND LEASEBACK OF MODEL HOMES.


 


SECTION 6.06  SALE OF ASSETS.  SELL, LEASE, ASSIGN, TRANSFER, OR OTHERWISE
DISPOSE OF, OR PERMIT ANY SUBSIDIARY TO SELL, LEASE, ASSIGN, TRANSFER, OR
OTHERWISE DISPOSE OF, ANY OF ITS NOW OWNED OR HEREAFTER ACQUIRED ASSETS
(INCLUDING, WITHOUT LIMITATION, SHARES OF STOCK AND INDEBTEDNESS OF
SUBSIDIARIES, RECEIVABLES, AND LEASEHOLD INTERESTS), EXCEPT:  (1) INVENTORY
DISPOSED OF IN THE ORDINARY COURSE OF BUSINESS; (2) THE SALE OR OTHER
DISPOSITION OF ASSETS NO LONGER USED OR USEFUL IN THE CONDUCT OF ITS BUSINESS;
(3) THE SALE AND LEASEBACK OF MODEL HOMES, OR (4) THAT ANY GUARANTOR MAY SELL,
LEASE, ASSIGN, OR OTHERWISE TRANSFER ITS ASSETS TO THE BORROWER OR ANY OTHER
GUARANTOR IN CONNECTION WITH AN INTERNAL REORGANIZATION OR OTHERWISE.


 


SECTION 6.07  INVESTMENTS.  MAKE, OR PERMIT ANY SUBSIDIARY TO MAKE, ANY LOAN OR
ADVANCE TO ANY PERSON, OR PURCHASE OR OTHERWISE ACQUIRE, OR PERMIT ANY
SUBSIDIARY TO PURCHASE OR OTHERWISE ACQUIRE, ANY CAPITAL STOCK, ASSETS (OTHER
THAN ASSETS ACQUIRED IN THE ORDINARY COURSE OF BUSINESS), OBLIGATION, OR OTHER
SECURITIES OF, MAKE ANY CAPITAL CONTRIBUTION TO, OR OTHERWISE INVEST IN OR
ACQUIRE ANY INTEREST IN ANY PERSON INCLUDING, WITHOUT LIMITATION, ANY HOSTILE
TAKEOVER, HOSTILE TENDER OFFER OR SIMILAR HOSTILE TRANSACTION (COLLECTIVELY,
“INVESTMENTS”), EXCEPT:  (1) A DIRECT OBLIGATION OF THE UNITED STATES OR ANY
AGENCY THEREOF WITH MATURITIES OF ONE YEAR OR LESS FROM THE DATE OF ACQUISITION;
(2) COMMERCIAL PAPER RATED AT LEAST “A-1” BY STANDARD & POOR’S CORPORATION OR
“P-1” BY MOODY’S INVESTORS SERVICE, INC.; (3) CERTIFICATES OF DEPOSIT WITH
MATURITIES OF ONE YEAR OR LESS FROM THE DATE OF ACQUISITION ISSUED BY ANY
COMMERCIAL BANK OR FEDERAL SAVINGS BANK HAVING CAPITAL AND SURPLUS IN EXCESS OF
$250,000,000; (4) A DIRECT OBLIGATION OF ANY STATE OR MUNICIPALITY WITHIN THE
UNITED STATES WITH MATURITIES OF ONE YEAR OR LESS FROM THE DATE OF ACQUISITION
AND WHICH, AT THE TIME OF SUCH ACQUISITION, IS ACCORDED ONE OF THE TWO HIGHEST
DEBT RATINGS FOR OBLIGATIONS OF SUCH TYPE BY STANDARD & POOR’S OR MOODY’S; (5)
MUTUAL FUNDS INVESTING IN ASSETS OF THE TYPE DESCRIBED IN ITEMS (1), (2), (3) OR
(4) ABOVE WHICH IN ANY CASE WOULD BE CLASSIFIED AS A CURRENT ASSET IN ACCORDANCE
WITH GAAP WHICH ARE MANAGED BY A FUND MANAGER OF RECOGNIZED STANDING IN THE
UNITED STATES AND HAVING CAPITAL AND SURPLUS OF AT LEAST $100,000,000 OR HAVING
AT LEAST $250,000,000 UNDER MANAGEMENT; (6) STOCK, OBLIGATION, OR SECURITIES
RECEIVED IN SETTLEMENT OF DEBTS (CREATED IN THE ORDINARY COURSE OF BUSINESS)
OWING TO THE BORROWER OR ANY SUBSIDIARY PROVIDED SUCH ISSUANCE IS APPROVED BY
THE BOARD OF DIRECTORS OF THE ISSUER THEREOF; (7) A LOAN OR ADVANCE FROM THE
BORROWER TO A SUBSIDIARY, OR FROM A SUBSIDIARY TO A SUBSIDIARY, OR FROM A
SUBSIDIARY TO THE BORROWER (SUBJECT, HOWEVER, TO THE LIMITATIONS SET FORTH BELOW
IN THE CASE OF INVESTMENTS IN SUBSIDIARIES THAT ARE NOT GUARANTORS); (8) ANY
PERMITTED ACQUISITION; (9) AN INVESTMENT IN A WHOLLY-OWNED SUBSIDIARY, WHICH
INVESTMENT IS, OR CONSTITUTES A PART OF, AN INTERNAL REORGANIZATION (SUBJECT,
HOWEVER, TO THE LIMITATIONS SET FORTH BELOW IN THE CASE OF INVESTMENTS IN
SUBSIDIARIES THAT ARE NOT GUARANTORS); (10) INVESTMENTS IN SUBSIDIARIES THAT ARE
NOT GUARANTORS AND ANY JOINT VENTURE (SUBJECT, HOWEVER, TO THE LIMITATIONS SET
FORTH BELOW); OR (11) ANY OTHER INVESTMENT OF $20,000,000 OR LESS (SUBJECT,
HOWEVER, TO THE

 

60

--------------------------------------------------------------------------------


 


LIMITATIONS SET FORTH BELOW); PROVIDED THAT THE AGGREGATE AMOUNT OF ALL
INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES PERMITTED UNDER CLAUSES (10)
AND (11) ABOVE AND THE CONTINGENT OBLIGATIONS UNDER GUARANTIES PERMITTED UNDER
CLAUSE (3) OF SECTION 6.08 BELOW DOES NOT AT ANY TIME EXCEED TWENTY-FIVE PERCENT
(25%) OF CONSOLIDATED TANGIBLE NET WORTH.


 


SECTION 6.08  GUARANTIES, ETC.  ASSUME, GUARANTEE, ENDORSE, OR OTHERWISE BE OR
BECOME DIRECTLY OR CONTINGENTLY RESPONSIBLE OR LIABLE, OR PERMIT ANY SUBSIDIARY
TO ASSUME, GUARANTEE, ENDORSE, OR OTHERWISE BE OR BECOME DIRECTLY OR
CONTINGENTLY RESPONSIBLE OR LIABLE (INCLUDING, BUT NOT LIMITED TO, AN AGREEMENT
TO PURCHASE ANY OBLIGATION, STOCK, ASSETS, GOODS, OR SERVICES, OR TO SUPPLY OR
ADVANCE ANY FUNDS, ASSETS, GOODS, OR SERVICES, OR AN AGREEMENT TO MAINTAIN OR
CAUSE SUCH PERSON TO MAINTAIN A MINIMUM WORKING CAPITAL OR NET WORTH OR
OTHERWISE TO ASSURE THE CREDITORS OF ANY PERSON AGAINST LOSS), FOR OBLIGATIONS
OF ANY PERSON, EXCEPT:  (1) GUARANTIES BY ENDORSEMENT OF NEGOTIABLE INSTRUMENTS
FOR DEPOSIT OR COLLECTION OR SIMILAR TRANSACTIONS IN THE ORDINARY COURSE OF
BUSINESS; (2) GUARANTIES OF PERFORMANCE OBLIGATIONS IN THE ORDINARY COURSE OF
BUSINESS; (3) OF THE DEBT OR OTHER OBLIGATIONS OF ANY JOINT VENTURE OR ANY
SUBSIDIARY THAT IS NOT A GUARANTOR, SUBJECT TO THE LIMITATIONS SET FORTH IN
CLAUSES (10) AND (11) OF SECTION 6.07 ABOVE AND (4) THAT THE BORROWER OR ANY
SUBSIDIARY OR ANY GUARANTOR MAY, WHETHER AS A RESULT OF AN INTERNAL
REORGANIZATION OR OTHERWISE, GUARANTEE THE DEBT OF ANY OTHER SUBSIDIARY (OTHER
THAN ANY SUBSIDIARY THAT IS NOT A GUARANTOR) OR GUARANTOR OR THE BORROWER
PERMITTED UNDER THIS AGREEMENT.


 


SECTION 6.09  TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION,
INCLUDING, WITHOUT LIMITATION, THE PURCHASE, SALE, OR EXCHANGE OF PROPERTY OR
THE RENDERING OF ANY SERVICE, WITH ANY AFFILIATE, OR PERMIT ANY SUBSIDIARY TO
ENTER INTO ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, THE PURCHASE, SALE,
OR EXCHANGE OF PROPERTY OR THE RENDERING OF ANY SERVICE, WITH ANY AFFILIATE,
EXCEPT IN THE ORDINARY COURSE OF AND PURSUANT TO THE REASONABLE REQUIREMENTS OF
THE BORROWER’S OR SUCH GUARANTOR’S OR ANY SUBSIDIARY’S BUSINESS AND UPON FAIR
AND REASONABLE TERMS NO LESS FAVORABLE TO THE BORROWER OR SUCH GUARANTOR OR ANY
SUBSIDIARY THAN WOULD OBTAIN IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH A
PERSON NOT AN AFFILIATE (WHICH EXCEPTION SHALL INCLUDE THE PAYMENT OF INSURANCE
PREMIUMS TO UHIC FOR THE PURCHASE OF CONSTRUCTION WARRANTIES AND BUILDER DEFAULT
PROTECTION FOR BUYERS OF HOUSING UNITS FROM THE BORROWER OR ANY OF ITS
SUBSIDIARIES AND TO STIC FOR TITLE INSURANCE); PROVIDED, HOWEVER, THAT THE
FOLLOWING TRANSACTIONS SHALL NOT BE PROHIBITED BY THIS SECTION 6.09:  (I)
TRANSACTIONS INVOLVING THE PURCHASE, SALE OR EXCHANGE OF PROPERTY HAVING A VALUE
OF $500,000 OR LESS; AND (II) TRANSACTIONS OTHERWISE PERMITTED BY THIS
AGREEMENT.


 


SECTION 6.10  HOUSING INVENTORY.  PERMIT THE NUMBER OF SPECULATIVE HOUSING
UNITS, AS AT THE END OF ANY FISCAL QUARTER, TO EXCEED THE GREATER OF (A) THE
NUMBER OF HOUSING UNIT CLOSINGS OCCURRING DURING THE PERIOD OF TWELVE (12)
MONTHS ENDING ON THE LAST DAY OF SUCH FISCAL QUARTER, MULTIPLIED BY THIRTY
PERCENT (30%) OR (B) THE NUMBER OF HOUSING UNIT CLOSINGS OCCURRING DURING THE
PERIOD OF SIX (6) MONTHS ENDING ON THE LAST DAY OF SUCH FISCAL QUARTER,
MULTIPLIED BY SEVENTY PERCENT (70%).


 


SECTION 6.11  AMENDMENT OR MODIFICATION OF SENIOR INDENTURES.  AMEND OR MODIFY,
OR PERMIT ANY AMENDMENT OR MODIFICATION OF, ANY OF THE SENIOR INDENTURES (OTHER
THAN THOSE PROVIDED FOR IN CLAUSES (I), (II), (III), (V) OR (VI) OF SECTION
10.01(A) OF SUCH SENIOR INDENTURES).

 

61

--------------------------------------------------------------------------------


 


SECTION 6.12  NON-GUARANTORS.  PERMIT UHIC TO ENGAGE IN ANY BUSINESS OTHER THAN
THE ISSUANCE OF CONSTRUCTION WARRANTIES AND BUILDER DEFAULT PROTECTION FOR
BUYERS OF HOUSING UNITS FROM THE BORROWER OR ANY OF ITS SUBSIDIARIES OR PERMIT
STIC TO ENGAGE IN ANY BUSINESS OTHER THAN TITLE INSURANCE.


 


SECTION 6.13  NEGATIVE PLEDGES.  DIRECTLY OR INDIRECTLY ENTER INTO ANY AGREEMENT
(OTHER THAN THIS AGREEMENT, THE SENIOR INDENTURES AND ANY OTHER SIMILAR LOAN AND
CREDIT AGREEMENTS AND INDENTURES THAT MAY HEREAFTER BE ENTERED INTO BY THE
BORROWER AND THAT EVIDENCE BORROWING BASE DEBT) WITH ANY PERSON THAT PROHIBITS
OR RESTRICTS OR LIMITS THE ABILITY OF THE BORROWER OR ANY GUARANTOR TO CREATE,
INCUR, PLEDGE OR SUFFER TO EXIST ANY LIEN UPON ANY ASSETS OF THE BORROWER OR ANY
GUARANTOR (EXCEPT THAT AGREEMENTS CREATING OR SECURING SECURED DEBT PERMITTED
UNDER SECTION 6.02 MAY PROHIBIT, RESTRICT OR LIMIT OTHER LIENS ON THOSE ASSETS
ENCUMBERED BY THE LIENS SECURING SUCH SECURED DEBT).


 


ARTICLE VII
FINANCIAL COVENANTS

 

So long as any Note shall remain unpaid or any Facility Letter of Credit shall
remain outstanding or any Revolving Credit Lender shall have any Revolving
Credit Commitment under this Agreement (unless otherwise agreed to by the
Required Lenders in writing):

 


SECTION 7.01  MINIMUM CONSOLIDATED TANGIBLE NET WORTH.  THE BORROWER WILL
MAINTAIN AT ALL TIMES A CONSOLIDATED TANGIBLE NET WORTH OF NOT LESS THAN THE SUM
(THE “MINIMUM CONSOLIDATED TANGIBLE NET WORTH”) OF (I) $662,000,000, (II) AN
AMOUNT EQUAL TO FIFTY PERCENT (50%) OF THE CUMULATIVE NET INCOME OF THE BORROWER
EARNED AFTER MARCH 31, 2004 (EXCLUDING ANY QUARTER IN WHICH THERE IS A LOSS),
AND (III) FIFTY PERCENT (50%) OF THE NET PROCEEDS RECEIVED AFTER MARCH 31, 2004
BY THE BORROWER OR ANY SUBSIDIARY FROM THE SALE OR ISSUANCE OF ANY OF ITS COMMON
EQUITY.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT THAT THE BORROWER SHALL AT
ANY TIME CONSUMMATE AN ACQUISITION FOR A PURCHASE PRICE OR OTHER CONSIDERATION
EQUALING OR EXCEEDING $100,000,000, THE MINIMUM CONSOLIDATED TANGIBLE NET WORTH
SHALL BE INCREASED TO THE SUM OF (I) 80% OF THE BORROWER’S CONSOLIDATED TANGIBLE
NET WORTH IMMEDIATELY FOLLOWING THE CLOSING OF SUCH ACQUISITION, (II) AN AMOUNT
EQUAL TO 50% OF THE CUMULATIVE NET INCOME OF THE BORROWER EARNED AFTER THE
CLOSING OF SUCH ACQUISITION (EXCLUDING ANY QUARTER IN WHICH THERE IS A LOSS) AND
(III) 50% OF THE NET PROCEEDS RECEIVED AFTER THE CLOSING OF SUCH ACQUISITION BY
THE BORROWER OR ANY SUBSIDIARY FOR THE SALE OR ISSUANCE OF ITS COMMON EQUITY.


 


SECTION 7.02  LEVERAGE RATIO.  THE BORROWER WILL NOT PERMIT THE RATIO OF
CONSOLIDATED DEBT TO CONSOLIDATED TANGIBLE NET WORTH TO EXCEED (A) 2.25 TO 1.00
AT ANY TIME THAT THE BORROWER MAINTAINS AN INTEREST COVERAGE RATIO OF AT LEAST
2.5 TO 1.0 OR (B) 2.0 TO 1.0 AT ANY OTHER TIME.  FOR PURPOSES OF THIS SECTION
7.02, CONSOLIDATED TANGIBLE NET WORTH SHALL EXCLUDE THE BORROWER’S AND
GUARANTORS’ INVESTMENTS IN JOINT VENTURES AND IN SUBSIDIARIES THAT ARE NOT
GUARANTORS.


 


SECTION 7.03  BORROWING BASE DEBT.  AT ANY TIME AT WHICH THE SENIOR UNSECURED
PUBLIC DEBT OF THE BORROWER DOES NOT HAVE A RATING OF BBB- OR HIGHER FROM S&P OR
BAA3 OR HIGHER FROM

 

62

--------------------------------------------------------------------------------


 


MOODY’S, THE BORROWER WILL NOT PERMIT THE OUTSTANDING AMOUNT OF THE BORROWING
BASE DEBT TO EXCEED THE BORROWING BASE.


 


SECTION 7.04  INTEREST COVERAGE RATIO.  THE BORROWER SHALL MAINTAIN AN INTEREST
COVERAGE RATIO OF NOT LESS THAN 2.0 TO 1.0, WHICH RATIO SHALL BE DETERMINED AS
OF THE LAST DAY OF EACH FISCAL QUARTER FOR THE FOUR-QUARTER PERIOD ENDING ON
SUCH DAY.


 


SECTION 7.05  LAND INVENTORY.  THE BORROWER SHALL NOT PERMIT THE RATIO OF (I)
ADJUSTED LAND VALUE TO (II) THE SUM OF (A) CONSOLIDATED TANGIBLE NET WORTH PLUS
(B) FIFTY PERCENT (50%) OF CONSOLIDATED SUBORDINATED DEBT TO EXCEED 1.0 TO 1.0.


 


ARTICLE VIII
EVENTS OF DEFAULT

 


SECTION 8.01  EVENTS OF DEFAULT.  IF ANY OF THE FOLLOWING EVENTS SHALL OCCUR:


 

(1)                                  The Borrower shall fail to pay (a) the
principal of any Note, or any amount of a commitment or other fee, as and when
due and payable or (b) interest on any Note or any amount of any commitment fee
or other fee within five (5) Business Days after the same is due and payable;

 

(2)                                  Any representation or warranty made or
deemed made by the Borrower or by any Guarantor in any Loan Document or which is
contained in any certificate, document, opinion, or financial or other statement
furnished at any time under or in connection with this Agreement shall prove to
have been incorrect, incomplete, or misleading in any material respect on or as
of the date made or deemed made;

 

(3)                                  The Borrower or any Guarantor shall fail to
perform or observe any term, covenant, or agreement contained in Articles V, VI
or VII hereof, and such failure shall continue for a period of thirty (30)
consecutive days;

 

(4)                                  The Borrower or any Significant Subsidiary
or any Significant Guarantor shall (a) fail to pay (within the applicable cure
period, if any) any amount in respect of indebtedness for borrowed money equal
to or in excess of $5,000,000 in the aggregate (other than the Notes) of the
Borrower or such Significant Subsidiary or such Significant Guarantor, as the
case may be, or any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise); or (b) fail
to perform or observe any term, covenant, or condition on its part to be
performed or observed (within the applicable cure period, if any) under any
agreement or instrument relating to any such indebtedness, when required to be
performed or observed, if the effect of such failure to perform or observe is to
accelerate, or permit the acceleration of after the giving of notice or passage
of time, or both, the maturity of such indebtedness, whether or not such failure
to perform or observe shall be waived by the holder of such indebtedness; or (c)
any such indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), repurchased
or redeemed prior to the stated maturity thereof;

 

63

--------------------------------------------------------------------------------


 

(5)                                  The Borrower or any Significant Subsidiary
or any Significant Guarantor (a) shall generally not pay, or shall be unable to
pay, or shall admit in writing its inability to pay its debts as such debts
become due; or (b) shall make an assignment for the benefit of creditors, or
petition or apply to any tribunal for the appointment of a custodian, receiver,
or trustee for it or a substantial part of its assets; or (c) shall commence any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, dissolution, or liquidation law or statute of any jurisdiction, whether
now or hereafter in effect; or (d) shall have had any such petition or
application filed or any such proceeding commenced against it in which an order
for relief is entered or an adjudication or appointment is made and which
remains undismissed for a period of forty (40) days or more; or (e) shall take
any corporate action indicating its consent to, approval of, or acquiescence in
any such petition, application, proceeding, or order for relief or the
appointment of a custodian, receiver, or trustee for all or any substantial part
of its properties; or (f) shall suffer any such custodianship, receivership, or
trusteeship to continue undischarged for a period of forty (40) days or more;

 

(6)                                  One or more judgments, decrees, or orders
for the payment of money in excess of $10,000,000 in the aggregate shall be
rendered against the Borrower and/or any Subsidiary and/or any Guarantor, and
such judgments, decrees, or orders shall continue unsatisfied and in effect for
a period of twenty (20) consecutive days without being vacated, discharged,
satisfied, or stayed or bonded pending appeal;

 

(7)                                  Any Guaranty hereunder shall at any time
after its execution and delivery and for any reason cease to be in full force
and effect or shall be declared null and void, or the validity or enforceability
thereof shall be contested by the Guarantor or the Guarantor shall deny it has
any further liability or obligation under, or shall fail to perform its
obligations under, the Guaranty (except to the extent that the foregoing occurs
solely by reason of the liquidation or dissolution of a Guarantor as a result of
an Internal Reorganization);

 

(8)                                  Any Change of Control of the Borrower or
any Subsidiary or any Guarantor shall occur;

 

(9)                                  Any of the following events shall occur or
exist with respect to the Borrower, any Subsidiary or any Commonly Controlled
Entity under ERISA: any Reportable Event shall occur; complete or partial
withdrawal from any Multiemployer Plan shall take place; any Prohibited
Transaction shall occur; a notice of intent to terminate a Plan shall be filed,
or a Plan shall be terminated; or circumstances shall exist which constitute
grounds entitling the PBGC to institute proceedings to terminate a Plan, or the
PBGC shall institute such proceedings; and in each case above, such event or
condition, together with all other events or conditions described in this
Section 8.01(9), if any, could subject the Borrower or any Significant Guarantor
or Significant Subsidiary to any tax, penalty, or other liability which in the
aggregate may exceed $1,000,000;

 

(10)                            If any federal, state, or local agency asserts a
material claim against the Borrower or any Significant Guarantor or Significant
Subsidiary and/or its assets, equipment, property, leaseholds, or other
facilities for damages or cleanup costs relating to a hazardous discharge or an
environmental complaint; provided, however, that such claim shall not constitute

 

64

--------------------------------------------------------------------------------


 

a default if, within fifteen (15) days of the occurrence giving rise to the
claim, (a) the Borrower can prove to the reasonable satisfaction of the Required
Lenders that the Borrower has commenced and is diligently pursuing either: (i) a
cure or correction of the event which constitutes the basis for the claim, and
continues diligently to pursue such cure or correction, it being hereby
acknowledged by the Lenders that (with respect to the matters disclosed in
Schedule 4.14) the Borrower’s compliance with the covenants contained in
Sections 5.06 and 5.10 shall satisfy the requirements of this clause (i), or
(ii) proceedings for an injunction, a restraining order or other appropriate
emergent relief preventing such agency or agencies from asserting such claim,
which relief is granted within thirty (30) days of the occurrence giving rise to
the claim and the injunction, order, or emergent relief is not thereafter
resolved or reversed on appeal or (iii) the defense against the claim through
action in a court or agency exercising jurisdiction over the claim; and (b) in
any of the foregoing events (except for the matters disclosed in Schedule 4.14,
as to which no security is required), the Borrower has posted a bond, letter of
credit, or other security satisfactory in form, substance, and amount to the
Required Lenders and the agency or entity asserting the claim to secure the
correction of the event which constitutes the basis for the claim in accordance
with applicable laws;

 

then the following provisions shall apply:

 

(I)                                     IF ANY EVENT OF DEFAULT DESCRIBED IN
SECTION 8.01(5) OCCURS WITH RESPECT TO THE BORROWER, THE OBLIGATIONS OF THE
LENDERS TO MAKE LOANS HEREUNDER AND THE OBLIGATION AND POWER OF THE ISSUERS TO
ISSUE FACILITY LETTERS OF CREDIT SHALL AUTOMATICALLY TERMINATE AND THE
OBLIGATIONS SHALL IMMEDIATELY BECOME DUE AND PAYABLE WITHOUT ANY ELECTION OR
ACTION ON THE PART OF THE AGENT, ANY ISSUER OR ANY LENDER AND THE BORROWER WILL
BE AND BECOME THEREBY UNCONDITIONALLY OBLIGATED, WITHOUT ANY FURTHER NOTICE, ACT
OR DEMAND, TO PAY TO THE AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS, WHICH
FUNDS SHALL BE HELD IN THE FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT, EQUAL
TO THE DIFFERENCE OF (X) THE AMOUNT OF FACILITY LETTER OF CREDIT OBLIGATIONS AT
SUCH TIME, LESS (Y) THE AMOUNT ON DEPOSIT IN THE FACILITY LETTER OF CREDIT
COLLATERAL ACCOUNT AT SUCH TIME WHICH IS FREE AND CLEAR OF ALL RIGHTS AND CLAIMS
OF THIRD PARTIES AND HAS NOT BEEN APPLIED AGAINST THE OBLIGATIONS (SUCH
DIFFERENCE, THE “COLLATERAL SHORTFALL AMOUNT”).  IF ANY OTHER EVENT OF DEFAULT
OCCURS, THE REQUIRED LENDERS (OR THE AGENT WITH THE CONSENT OF THE REQUIRED
LENDERS) MAY (A) TERMINATE OR SUSPEND THE OBLIGATIONS OF THE LENDERS TO MAKE
LOANS HEREUNDER AND THE OBLIGATION AND POWER OF THE ISSUERS TO ISSUE FACILITY
LETTERS OF CREDIT, OR DECLARE THE OBLIGATIONS TO BE DUE AND PAYABLE, OR BOTH,
WHEREUPON THE OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT
PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY KIND, ALL OF WHICH THE BORROWER
HEREBY EXPRESSLY WAIVES, AND (B) UPON NOTICE TO THE BORROWER AND IN ADDITION TO
THE CONTINUING RIGHT TO DEMAND PAYMENT OF ALL AMOUNTS PAYABLE UNDER THIS
AGREEMENT, MAKE DEMAND ON THE BORROWER TO PAY, AND THE BORROWER WILL, FORTHWITH
UPON SUCH DEMAND AND WITHOUT ANY FURTHER NOTICE OR ACT, PAY TO THE AGENT THE
COLLATERAL SHORTFALL AMOUNT, WHICH FUNDS SHALL BE DEPOSITED IN THE FACILITY
LETTER OF CREDIT COLLATERAL ACCOUNT.

 

(II)                                  IF AT ANY TIME WHILE ANY EVENT OF DEFAULT
IS CONTINUING, THE AGENT DETERMINES THAT THE COLLATERAL SHORTFALL AMOUNT AT SUCH
TIME IS GREATER THAN ZERO, THE AGENT MAY MAKE DEMAND ON THE BORROWER TO PAY, AND
THE BORROWER WILL, FORTHWITH UPON SUCH DEMAND AND WITHOUT ANY FURTHER NOTICE OR
ACT, PAY TO THE AGENT THE COLLATERAL

 

65

--------------------------------------------------------------------------------


 

SHORTFALL AMOUNT, WHICH FUNDS SHALL BE DEPOSITED IN THE FACILITY LETTER OF
CREDIT COLLATERAL ACCOUNT.

 

(III)                               THE AGENT MAY, AT ANY TIME OR FROM TIME TO
TIME AFTER FUNDS ARE DEPOSITED IN THE FACILITY LETTER OF CREDIT COLLATERAL
ACCOUNT, APPLY SUCH FUNDS TO THE PAYMENT OF THE OBLIGATIONS AND ANY OTHER
AMOUNTS AS SHALL FROM TIME TO TIME HAVE BECOME DUE AND PAYABLE BY THE BORROWER
TO THE LENDERS OR THE ISSUER UNDER THE LOAN DOCUMENTS.

 

(IV)                              AT ANY TIME WHILE ANY EVENT OF DEFAULT IS
CONTINUING, NEITHER THE BORROWER NOR ANY PERSON CLAIMING ON BEHALF OF OR THROUGH
THE BORROWER SHALL HAVE ANY RIGHT TO WITHDRAW ANY OF THE FUNDS HELD IN THE
FACILITY LETTER OF CREDIT COLLATERAL ACCOUNT.  AFTER ALL OF THE OBLIGATIONS HAVE
BEEN INDEFEASIBLY PAID IN FULL AND THE AGGREGATE REVOLVING CREDIT COMMITMENT HAS
BEEN TERMINATED, ANY FUNDS REMAINING IN THE FACILITY LETTER OF CREDIT COLLATERAL
ACCOUNT SHALL BE RETURNED BY THE AGENT TO THE BORROWER OR PAID TO WHOMEVER MAY
BE LEGALLY ENTITLED THERETO AT SUCH TIME.

 

(V)                                 IF, WITHIN 30 DAYS AFTER ACCELERATION OF THE
MATURITY OF THE OBLIGATIONS OR TERMINATION OF THE OBLIGATIONS OF THE LENDERS TO
MAKE LOANS AND THE OBLIGATION AND POWER OF THE ISSUER TO ISSUE FACILITY LETTERS
OF CREDIT HEREUNDER AS A RESULT OF ANY EVENT OF DEFAULT (OTHER THAN ANY EVENT OF
DEFAULT AS DESCRIBED IN SECTION 8.01(5) WITH RESPECT TO THE BORROWER) AND BEFORE
ANY JUDGMENT OR DECREE FOR THE PAYMENT OF THE OBLIGATIONS DUE SHALL HAVE BEEN
OBTAINED OR ENTERED, THE REQUIRED LENDERS (IN THEIR SOLE DISCRETION) SHALL SO
DIRECT, THE AGENT SHALL, BY NOTICE TO THE BORROWER, RESCIND AND ANNUL SUCH
ACCELERATION AND/OR TERMINATION.

 


SECTION 8.02  SET OFF.  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF ANY
EVENT OF DEFAULT, EACH LENDER IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO
TIME, WITHOUT NOTICE TO THE BORROWER (ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY
THE BORROWER), TO SET OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL,
TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER INDEBTEDNESS AT
ANY TIME OWING BY SUCH LENDER TO OR FOR THE CREDIT OR THE ACCOUNT OF THE
BORROWER AGAINST ANY AND ALL OF THE OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER
EXISTING UNDER THIS AGREEMENT OR ANY NOTE OR NOTES HELD BY SUCH LENDER OR ANY
OTHER LOAN DOCUMENT, IRRESPECTIVE OF WHETHER OR NOT THE AGENT OR SUCH LENDER
SHALL HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY NOTE OR NOTES HELD BY
SUCH LENDER OR SUCH OTHER LOAN DOCUMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE
UNMATURED.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE BORROWER (WITH A COPY TO
THE AGENT) AFTER ANY SUCH SET-OFF AND APPLICATION, PROVIDED THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION. 
THE RIGHTS OF EACH LENDER UNDER THIS SECTION 8.02 ARE IN ADDITION TO OTHER
RIGHTS AND REMEDIES (INCLUDING, WITHOUT LIMITATION, OTHER RIGHTS OF SET-OFF)
WHICH EACH LENDER MAY HAVE.

 

66

--------------------------------------------------------------------------------


 


ARTICLE IX
INTENTIONALLY OMITTED


 


ARTICLE X
AGENCY PROVISIONS


 


SECTION 10.01  AUTHORIZATION AND ACTION.  EACH LENDER HEREBY IRREVOCABLY
APPOINTS AND AUTHORIZES THE AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND
TO EXERCISE SUCH POWERS UNDER THIS AGREEMENT AS ARE DELEGATED TO THE AGENT BY
THE TERMS HEREOF, TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  THE DUTIES OF THE AGENT SHALL BE MECHANICAL AND ADMINISTRATIVE IN
NATURE AND THE AGENT SHALL NOT BY REASON OF THIS AGREEMENT BE A TRUSTEE OR
FIDUCIARY FOR ANY LENDER.  THE AGENT SHALL HAVE NO DUTIES OR RESPONSIBILITIES
EXCEPT THOSE EXPRESSLY SET FORTH HEREIN.  AS TO ANY MATTERS NOT EXPRESSLY
PROVIDED FOR BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ENFORCEMENT OR
COLLECTION OF THE NOTES), THE AGENT SHALL NOT BE REQUIRED TO ACT OR TO REFRAIN
FROM ACTING EXCEPT UPON THE INSTRUCTIONS OF THE REQUIRED LENDERS OR, TO THE
EXTENT REQUIRED UNDER SECTION 11.01, ALL LENDERS (AND SHALL BE FULLY PROTECTED
IN SO ACTING OR SO REFRAINING FROM ACTING), AND SUCH INSTRUCTIONS SHALL BE
BINDING UPON ALL LENDERS AND ALL HOLDERS OF NOTES; PROVIDED, HOWEVER, THAT THE
AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION WHICH EXPOSES THE AGENT TO
PERSONAL LIABILITY OR WHICH IS CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW. 
THE AGENT SHALL ADMINISTER THE LOAN IN THE SAME MANNER THAT IT WOULD ADMINISTER
A COMPARABLE LOAN HELD 100% FOR ITS OWN ACCOUNT.


 


SECTION 10.02  LIABILITY OF AGENT.  NEITHER THE AGENT NOR ANY OF ITS DIRECTORS,
OFFICERS, AGENTS, OR EMPLOYEES SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED
TO BE TAKEN BY IT OR THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT IN THE
ABSENCE OF ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE AGENT (1) MAY TREAT THE PAYEE OF
ANY NOTE AS THE HOLDER THEREOF UNTIL THE AGENT RECEIVES WRITTEN NOTICE OF THE
ASSIGNMENT OR TRANSFER THEREOF SIGNED BY SUCH PAYEE AND IN FORM SATISFACTORY TO
THE AGENT; (2) MAY CONSULT WITH LEGAL COUNSEL (INCLUDING COUNSEL FOR THE
BORROWER), INDEPENDENT PUBLIC ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND
SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN IN GOOD FAITH BY
IT IN ACCORDANCE WITH THE ADVICE OF SUCH COUNSEL, ACCOUNTANTS, OR EXPERTS; (3)
MAKES NO WARRANTY OR REPRESENTATION TO ANY LENDER AND SHALL NOT BE RESPONSIBLE
TO ANY LENDER FOR ANY STATEMENTS, WARRANTIES, OR REPRESENTATIONS MADE IN OR IN
CONNECTION WITH THIS AGREEMENT; (4) SHALL NOT HAVE ANY DUTY TO ASCERTAIN OR TO
INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY TERMS, COVENANTS, OR
CONDITIONS OF THIS AGREEMENT ON THE PART OF THE BORROWER (OTHER THAN THE PAYMENT
OF PRINCIPAL, INTEREST AND FEES DUE HEREUNDER), OR TO INSPECT THE PROPERTY
(INCLUDING THE BOOKS AND RECORDS) OF THE BORROWER; (5) SHALL NOT BE RESPONSIBLE
TO ANY LENDER FOR THE DUE EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY,
GENUINENESS, PERFECTION, SUFFICIENCY OR VALUE OF THIS AGREEMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO OR THE VALUE, SUFFICIENCY,
CREATION, PERFECTION OR PRIORITY OF ANY LIEN IN ANY COLLATERAL SECURITY; AND (6)
SHALL INCUR NO LIABILITY UNDER OR IN RESPECT OF THIS AGREEMENT BY ACTING UPON
ANY NOTICE, CONSENT, CERTIFICATE OR OTHER INSTRUMENT OR WRITING (WHICH MAY BE
SENT BY TELEGRAM, TELEFAX, OR FACSIMILE TRANSMISSION) REASONABLY BELIEVED BY IT
TO BE GENUINE AND SIGNED OR SENT BY THE PROPER PARTY OR PARTIES.


 


SECTION 10.03  RIGHTS OF AGENT AS A LENDER.  WITH RESPECT TO ITS COMMITMENTS,
THE LOANS MADE BY IT AND ANY NOTE ISSUED TO IT, THE AGENT SHALL HAVE THE SAME
RIGHTS AND POWERS UNDER THIS AGREEMENT AS ANY OTHER LENDER AND MAY EXERCISE THE
SAME AS THOUGH IT WERE NOT THE AGENT; AND THE TERM “LENDER” OR “LENDERS” SHALL,
UNLESS OTHERWISE EXPRESSLY INDICATED, INCLUDE THE AGENT IN ITS INDIVIDUAL
CAPACITY.  THE AGENT, EACH LENDER AND EACH OF THEIR RESPECTIVE AFFILIATES MAY
ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS TRUSTEE UNDER INDENTURES OF, AND
GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH, THE BORROWER, ANY OF ITS
SUBSIDIARIES AND ANY

 

67

--------------------------------------------------------------------------------


 


PERSON WHO MAY DO BUSINESS WITH OR OWN SECURITIES OF THE BORROWER OR ANY
SUBSIDIARY, ALL AS IF THE AGENT WERE NOT THE AGENT AND WITHOUT ANY DUTY TO
ACCOUNT THEREFOR TO THE OTHER LENDERS.


 


SECTION 10.04  INDEPENDENT CREDIT DECISIONS.  EACH LENDER ACKNOWLEDGES THAT IT
HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR ANY OTHER LENDER AND
BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS
OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE AGENT OR
ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN TAKING OR
NOT TAKING ACTION UNDER THIS AGREEMENT.  THE AGENT SHALL PROMPTLY PROVIDE THE
LENDERS WITH COPIES OF ALL NOTICES OF DEFAULT AND OTHER FORMAL NOTICES SENT OR
RECEIVED IN ACCORDANCE WITH SECTION 11.02 OF THIS AGREEMENT, ANY WRITTEN NOTICE
RELATING TO CHANGES IN THE BORROWER’S DEBT RATINGS THAT AFFECT THE SENIOR DEBT
RATING RECEIVED FROM THE BORROWER OR A RATINGS AGENCY, ANY DOCUMENTS RECEIVED BY
THE AGENT PURSUANT TO SECTION 5.08 (EXCEPT TO THE EXTENT THAT THE BORROWER HAS
FURNISHED THE SAME DIRECTLY TO THE LENDERS) AND ANY OTHER DOCUMENTS OR NOTICES
RECEIVED BY THE AGENT WITH RESPECT TO THIS AGREEMENT AND REQUESTED IN WRITING BY
ANY LENDER.  EXCEPT FOR NOTICES, REPORTS AND OTHER DOCUMENTS AND INFORMATION
EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS BY THE AGENT HEREUNDER, THE
AGENT SHALL HAVE NO DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT
OR OTHER INFORMATION CONCERNING THE AFFAIRS, FINANCIAL CONDITION OR BUSINESS OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES (OR ANY OF THEIR AFFILIATES) WHICH MAY
COME INTO POSSESSION OF THE AGENT OR ANY OF ITS AFFILIATES.


 


SECTION 10.05  INDEMNIFICATION.  THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
AGENT IN ITS CAPACITY AS AGENT AND NOT AS A LENDER (TO THE EXTENT NOT REIMBURSED
BY THE BORROWER), IN THE PROPORTION OF THEIR AGGREGATE PRO RATA SHARES, FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE
AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION
TAKEN OR OMITTED BY THE AGENT UNDER THIS AGREEMENT, PROVIDED THAT NO LENDER
SHALL BE LIABLE FOR ANY PORTION OF ANY OF THE FOREGOING (I) RESULTING FROM THE
AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, (II) ON ACCOUNT OF A STRICTLY
INTERNAL OR REGULATORY MATTER RELATING TO THE AGENT (SUCH AS RELATING TO LEGAL
LENDING LIMIT VIOLATION BY THE AGENT), OR (III) IN CONNECTION WITH A BREACH OF
AN AGREEMENT MADE BY THE AGENT TO A LENDER UNDER THIS AGREEMENT.  WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER SEVERALLY AGREES TO REIMBURSE THE AGENT
(TO THE EXTENT NOT REIMBURSED BY THE BORROWER) PROMPTLY UPON DEMAND FOR ITS
AGGREGATE PRO RATA SHARE OF ANY REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING
COUNSEL FEES) INCURRED BY THE AGENT IN CONNECTION WITH THE PREPARATION,
ADMINISTRATION, OR ENFORCEMENT OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT; PROVIDED, HOWEVER, THAT NO LENDER SHALL
BE REQUIRED TO REIMBURSE THE AGENT FOR ANY SUCH EXPENSES INCURRED (I) RESULTING
FROM THE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, (II) ON ACCOUNT OF A
STRICTLY INTERNAL OR REGULATORY MATTER RELATING TO THE AGENT (SUCH AS RELATING
TO LEGAL LENDING LIMIT VIOLATION BY THE AGENT), OR (III) IN CONNECTION WITH A
BREACH OF AN AGREEMENT MADE BY THE AGENT TO A LENDER UNDER THIS AGREEMENT.


 


SECTION 10.06  SUCCESSOR AGENT.  (A)  THE AGENT MAY RESIGN AT ANY TIME BY GIVING
AT LEAST SIXTY (60) DAYS’ PRIOR WRITTEN NOTICE THEREOF TO THE LENDERS AND THE
BORROWER AND MAY BE REMOVED AT ANY TIME WITH OR WITHOUT CAUSE BY THE REQUIRED
LENDERS.  UPON ANY SUCH RESIGNATION

 

68

--------------------------------------------------------------------------------


 


OR REMOVAL, THE REQUIRED LENDERS SHALL HAVE THE RIGHT TO APPOINT A SUCCESSOR
AGENT, SUBJECT TO SECTION 10.06(B).  IF NO SUCCESSOR AGENT SHALL HAVE BEEN SO
APPOINTED BY THE REQUIRED LENDERS, AND SHALL HAVE ACCEPTED SUCH APPOINTMENT,
WITHIN THIRTY (30) DAYS AFTER THE RETIRING AGENT’S GIVING OF NOTICE OF
RESIGNATION OR THE REQUIRED LENDERS’ REMOVAL OF THE RETIRING AGENT, THEN THE
RETIRING AGENT MAY, ON BEHALF OF THE LENDERS, APPOINT A SUCCESSOR AGENT, WHICH
SHALL BE A COMMERCIAL BANK OR FEDERAL SAVINGS BANK ORGANIZED UNDER THE LAWS OF
THE UNITED STATES OF AMERICA OR OF ANY STATE THEREOF, SUBJECT TO SECTION
10.06(B).  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS AGENT HEREUNDER BY A
SUCCESSOR AGENT, SUCH SUCCESSOR AGENT SHALL THEREUPON SUCCEED TO AND BECOME
VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING AGENT,
AND THE RETIRING AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER
THIS AGREEMENT.  AFTER ANY RETIRING AGENT’S RESIGNATION OR REMOVAL HEREUNDER AS
AGENT, THE PROVISIONS OF THIS ARTICLE X SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AGENT UNDER THIS
AGREEMENT.


 

(b)                                 The appointment of any successor Agent that
is not a Lender shall, as long as no Event of Default shall have occurred and be
continuing, be subject to the prior written approval of the Borrower, which
approval shall not be unreasonably withheld.

 


SECTION 10.07  SHARING OF PAYMENTS, ETC.  IF ANY LENDER SHALL OBTAIN ANY
PAYMENTS (WHETHER VOLUNTARY, INVOLUNTARY, THROUGH THE EXERCISE OF ANY RIGHT OF
SET-OFF, OR OTHERWISE) ON ACCOUNT OF ANY NOTE OR NOTES HELD BY IT IN EXCESS OF
ITS APPLICABLE PRO RATA SHARE OF PAYMENTS ON ACCOUNT OF THE APPLICABLE NOTES
OBTAINED BY ALL APPLICABLE LENDERS, SUCH LENDER SHALL PURCHASE FROM THE OTHER
REVOLVING CREDIT LENDERS OR TERM LOAN LENDERS (AS APPLICABLE) SUCH
PARTICIPATIONS IN THE NOTES HELD BY THEM AS SHALL BE NECESSARY TO CAUSE SUCH
PURCHASING LENDER TO SHARE THE EXCESS PAYMENT RATABLY WITH EACH OF THE OTHER
REVOLVING CREDIT LENDERS OR TERM LOAN LENDERS (AS APPLICABLE), PROVIDED,
HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT IS THEREAFTER
RECOVERED FROM SUCH PURCHASING LENDER, SUCH PURCHASE FROM EACH REVOLVING CREDIT
LENDER OR TERM LOAN LENDER (AS APPLICABLE) SHALL BE RESCINDED AND EACH
APPLICABLE LENDER SHALL REPAY TO THE PURCHASING LENDER THE PURCHASE PRICE TO THE
EXTENT OF SUCH RECOVERY TOGETHER WITH AN AMOUNT EQUAL TO SUCH LENDER’S RATABLE
SHARE (ACCORDING TO THE PROPORTION OF (1) THE AMOUNT OF SUCH LENDER’S REQUIRED
REPAYMENT TO (2) THE TOTAL AMOUNT SO RECOVERED FROM THE PURCHASING LENDER) OF
ANY INTEREST OR OTHER AMOUNT PAID OR PAYABLE BY THE PURCHASING LENDER IN RESPECT
OF THE TOTAL AMOUNT SO RECOVERED.  THE BORROWER AGREES THAT ANY LENDER SO
PURCHASING A PARTICIPATION FROM ANOTHER LENDER PURSUANT TO THIS SECTION 10.07
MAY, TO THE FULLEST EXTENT PERMITTED BY LAW, EXERCISE ALL ITS RIGHTS OF PAYMENT
(INCLUDING THE RIGHT OF SET-OFF) WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS
IF SUCH LENDER WERE THE DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT OF SUCH
PARTICIPATION.


 


SECTION 10.08  WITHHOLDING TAX MATTERS.  EACH LENDER WHICH IS A NON-UNITED
STATES PERSON AGREES TO EXECUTE AND DELIVER TO THE AGENT FOR DELIVERY TO THE
BORROWER, BEFORE THE FIRST SCHEDULED PAYMENT DATE IN EACH YEAR (AND, IN THE CASE
OF A LENDER THAT BECOMES A LENDER HEREUNDER BY ASSIGNMENT, BEFORE THE FIRST
SCHEDULED PAYMENT DATE FOLLOWING SUCH ASSIGNMENT), TWO DULY COMPLETED COPIES OF
UNITED STATES INTERNAL REVENUE SERVICE FORMS W-8BEN OR W-8ECI, OR ANY SUCCESSOR
FORMS, AS APPROPRIATE, PROPERLY COMPLETED AND CERTIFYING THAT SUCH LENDER IS
ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT WITHHOLDING OR
DEDUCTION OF UNITED STATES FEDERAL TAXES.  EACH LENDER WHICH IS A NON-UNITED
STATES PERSON REPRESENTS AND WARRANTS TO THE BORROWER AND TO THE AGENT THAT, AT
THE DATE OF THIS AGREEMENT, (I) ITS LENDING OFFICES ARE

 

69

--------------------------------------------------------------------------------


 


ENTITLED TO RECEIVE PAYMENTS OF PRINCIPAL, INTEREST, AND FEES HEREUNDER WITHOUT
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES IMPOSED BY THE UNITED
STATES OR ANY POLITICAL SUBDIVISION THEREOF AND (II) IT IS PERMITTED TO TAKE THE
ACTIONS DESCRIBED IN THE PRECEDING SENTENCE UNDER THE LAWS AND ANY APPLICABLE
DOUBLE TAXATION TREATIES OF THE JURISDICTIONS SPECIFIED IN THE PRECEDING
SENTENCE.  EACH LENDER WHICH IS A NON-UNITED STATES PERSON FURTHER AGREES THAT,
TO THE EXTENT ANY FORM CLAIMING COMPLETE OR PARTIAL EXEMPTION FROM WITHHOLDING
AND DEDUCTION OF UNITED STATES FEDERAL TAXES DELIVERED UNDER THIS SECTION 10.08
IS FOUND TO BE INCOMPLETE OR INCORRECT IN ANY MATERIAL RESPECT, SUCH LENDER
SHALL EXECUTE AND DELIVER TO THE AGENT A COMPLETE AND CORRECT REPLACEMENT FORM.


 


SECTION 10.09  SYNDICATION AGENTS, DOCUMENTATION AGENTS, MANAGING AGENTS OR
CO-AGENTS.  NONE OF THE LENDERS IDENTIFIED IN THIS AGREEMENT AS A “SYNDICATION
AGENT,” “DOCUMENTATION AGENT,” “MANAGING AGENT” OR “CO-AGENT” SHALL HAVE ANY
RIGHT, POWER, OBLIGATION, LIABILITY, RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT
OTHER THAN THOSE APPLICABLE TO ALL LENDERS AS SUCH.  WITHOUT LIMITING THE
FOREGOING, NONE OF SUCH LENDERS SHALL HAVE OR BE DEEMED TO HAVE A FIDUCIARY
RELATIONSHIP WITH ANY LENDER.  EACH LENDER HEREBY MAKES THE SAME
ACKNOWLEDGEMENTS WITH RESPECT TO SUCH LENDERS AS IT MAKES WITH RESPECT TO THE
AGENT IN SECTION 10.04.


 


ARTICLE XI
MISCELLANEOUS


 


SECTION 11.01  AMENDMENTS, ETC.  NO AMENDMENT, MODIFICATION, TERMINATION, OR
WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT TO WHICH THE BORROWER IS A PARTY,
NOR CONSENT TO ANY DEPARTURE BY THE BORROWER FROM ANY LOAN DOCUMENT TO WHICH IT
IS A PARTY, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY THE REQUIRED LENDERS (OR REQUIRED REVOLVING CREDIT LENDERS IN THE
CASE OF AN AMENDMENT, MODIFICATION, WAIVER OR CONSENT DESCRIBED IN CLAUSES (D)
AND (E) BELOW) AND THE BORROWER, AND THEN SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
GIVEN; PROVIDED, HOWEVER, THAT NO AMENDMENT, WAIVER OR CONSENT SHALL (A) UNLESS
IN WRITING AND SIGNED BY THE BORROWER AND ALL OF THE LENDERS HOLDING AN INTEREST
IN THE APPLICABLE FACILITY, DO, OR HAVE THE EFFECT OF DOING, ANY OF THE
FOLLOWING:  (1) INCREASE THE COMMITMENTS OF THE LENDERS UNDER SUCH FACILITY
(EXCEPT FOR INCREASES IN THE AGGREGATE REVOLVING CREDIT COMMITMENT IN ACCORDANCE
WITH SECTION 2.02.2) OR SUBJECT THE LENDERS UNDER SUCH FACILITY TO ANY
ADDITIONAL OBLIGATIONS; (2) REDUCE THE PRINCIPAL OF, OR INTEREST ON, THE NOTES
OR ANY FEES (OTHER THAN THE AGENT’S FEES) HEREUNDER WITH RESPECT TO SUCH
FACILITY; OR (3) POSTPONE ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR
INTEREST ON, THE NOTES OR ANY FEES (OTHER THAN THE AGENT’S FEES) HEREUNDER WITH
RESPECT TO SUCH FACILITY; (B) UNLESS IN WRITING AND SIGNED BY THE BORROWER AND
ALL LENDERS, DO, OR HAVE THE EFFECT OF DOING, ANY OF THE FOLLOWING:  (1) CHANGE
THE PERCENTAGE OF THE COMMITMENTS OR OF THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
THE NOTES OR THE NUMBER OF LENDERS WHICH SHALL BE REQUIRED FOR THE LENDERS OR
ANY OF THEM TO TAKE ACTION HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CHANGE
IN THE PERCENTAGE OF REVOLVING CREDIT LENDERS REQUIRED TO EXTEND THE REVOLVING
CREDIT TERMINATION DATE UNDER THE PROVISIONS OF SECTION 2.19 OR THE PERCENTAGE
OF TERM LOAN LENDERS REQUIRED TO EXTEND THE TERM LOAN MATURITY DATE UNDER THE
PROVISIONS OF SECTION 2.20); (2) RELEASE ANY SIGNIFICANT GUARANTOR OR (EXCEPT AS
OTHERWISE PROVIDED IN SECTION 8.01) RELEASE ANY SUMS HELD IN THE FACILITY LETTER
OF CREDIT COLLATERAL ACCOUNT; OR (3) AMEND, MODIFY OR WAIVE

 

70

--------------------------------------------------------------------------------


 


ANY PROVISION OF THE GUARANTY, THIS SECTION 11.01 OR CLAUSE (I) OF SECTION
12.01; (C) UNLESS IN WRITING AND SIGNED BY THE AGENT IN ADDITION TO THE LENDERS
REQUIRED HEREIN TO TAKE SUCH ACTION, AFFECT THE RIGHTS OR DUTIES OF THE AGENT
UNDER ANY OF THE LOAN DOCUMENTS; (D) UNLESS IN WRITING AND SIGNED BY THE SWING
LINE LENDER AND THE REQUIRED REVOLVING CREDIT LENDERS, AFFECT ANY PROVISIONS OF
THIS AGREEMENT THAT RELATE TO THE SWING LINE LOANS OR OTHERWISE AFFECT THE
RIGHTS OR DUTIES OF THE SWING LINE LENDER; OR (E) UNLESS IN WRITING AND SIGNED
BY THE ISSUERS AND THE REQUIRED REVOLVING CREDIT LENDERS, AFFECT ANY OF THE
PROVISIONS OF THIS AGREEMENT THAT RELATE TO THE FACILITY LETTERS OF CREDIT OR
OTHERWISE AFFECT THE RIGHTS OR DUTIES OF ANY ISSUER.


 


SECTION 11.02  NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
UNDER THIS AGREEMENT AND UNDER THE OTHER LOAN DOCUMENTS TO WHICH THE BORROWER IS
A PARTY SHALL BE IN WRITING (INCLUDING TELEGRAPHIC, TELEX, AND FACSIMILE
TRANSMISSIONS) AND MAILED OR TRANSMITTED OR HAND DELIVERED, IF TO THE BORROWER,
A LENDER OR THE AGENT AT ITS RESPECTIVE ADDRESS SET FORTH ON THE SIGNATURE PAGES
HEREOF; OR, AS TO EACH PARTY, AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY
SUCH PARTY IN A WRITTEN NOTICE TO ALL OTHER PARTIES COMPLYING AS TO DELIVERY
WITH THE TERMS OF THIS SECTION 11.02. EXCEPT AS IS OTHERWISE PROVIDED IN THIS
AGREEMENT, ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE EFFECTIVE WHEN DEPOSITED
IN THE MAILS OR DELIVERED TO THE TELEGRAPH COMPANY, OR TRANSMITTED, ANSWERBACK
RECEIVED, OR HAND DELIVERED, RESPECTIVELY, ADDRESSED AS AFORESAID, EXCEPT THAT
NOTICES TO THE AGENT PURSUANT TO THE PROVISIONS OF ARTICLE II SHALL NOT BE
EFFECTIVE UNTIL RECEIVED BY THE AGENT OR, IN THE CASE OF SECTION 2.22, THE SWING
LINE LENDER.


 


SECTION 11.03  NO WAIVER.  NO FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE
AGENT OR THE ISSUER IN EXERCISING ANY RIGHT, POWER, OR REMEDY HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY
SUCH RIGHT, POWER, OR REMEDY PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, POWER, OR REMEDY HEREUNDER. THE MAKING OF A
LOAN OR ISSUANCE, AMENDMENT OR EXTENSION OF A FACILITY LETTER OF CREDIT
NOTWITHSTANDING THE EXISTENCE OF A DEFAULT OR EVENT OF DEFAULT SHALL NOT
CONSTITUTE ANY WAIVER OR ACQUIESCENCE OF SUCH DEFAULT OR EVENT OF DEFAULT, AND
THE MAKING OF ANY LOAN OR ISSUANCE, AMENDMENT OR EXTENSION OF A FACILITY LETTER
OF CREDIT NOTWITHSTANDING ANY FAILURE OR INABILITY TO SATISFY THE CONDITIONS
PRECEDENT TO SUCH LOAN OR ISSUANCE, AMENDMENT OR EXTENSION OF A FACILITY LETTER
OF CREDIT SHALL NOT CONSTITUTE ANY WAIVER OR ACQUIESCENCE WITH RESPECT TO SUCH
CONDITIONS PRECEDENT WITH RESPECT TO ANY SUBSEQUENT LOANS OR SUBSEQUENT
ISSUANCE, AMENDMENT OR EXTENSION OF A FACILITY LETTER OF CREDIT.  THE RIGHTS AND
REMEDIES PROVIDED HEREIN ARE CUMULATIVE, AND ARE NOT EXCLUSIVE OF ANY OTHER
RIGHTS, POWERS, PRIVILEGES, OR REMEDIES, NOW OR HEREAFTER EXISTING, AT LAW, IN
EQUITY OR OTHERWISE.


 


SECTION 11.04  COSTS, EXPENSES, AND TAXES.  (A) THE BORROWER AGREES TO REIMBURSE
THE AGENT FOR ANY REASONABLE COSTS, INTERNAL CHARGES AND OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT, WHICH
ATTORNEYS MAY BE EMPLOYEES OF THE AGENT) PAID OR INCURRED BY THE AGENT IN
CONNECTION WITH THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY, REVIEW,
AMENDMENT, MODIFICATION AND ADMINISTRATION OF THE LOAN DOCUMENTS.  THE BORROWER
ALSO AGREES TO REIMBURSE THE AGENT, THE LENDERS AND THE ISSUERS FOR ANY
REASONABLE COSTS, INTERNAL CHARGES AND OUT-OF-POCKET EXPENSES (INCLUDING
ATTORNEYS’ FEES AND TIME CHARGES OF ATTORNEYS FOR THE AGENT, THE LENDERS AND THE
ISSUERS WHICH ATTORNEYS MAY BE EMPLOYEES OF THE AGENT, THE LENDERS AND THE
ISSUERS) PAID OR INCURRED BY THE AGENT, THE

 

71

--------------------------------------------------------------------------------


 


ARRANGER, ANY LENDER OR ISSUER IN CONNECTION WITH THE COLLECTION OF THE
OBLIGATIONS AND ENFORCEMENT OF THE LOAN DOCUMENTS.

 

(b)                                 The Borrower shall pay any and all stamp and
other taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing, and recording of any of the Loan Documents and the
other documents to be delivered under any such Loan Documents, and agrees to
hold the Agent and each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or failing to
pay such taxes and fees.

 

(c)                                  All payments by the Borrower to or for the
account of any Lender, Issuer or the Agent hereunder or under any Note or
Reimbursement Agreement shall be made free and clear of and without deduction
for any and all Taxes.  If the Borrower shall be required by law to deduct any
Taxes from or in respect of any such payable hereunder to any Lender, Issuer or
the Agent, upon notice from the Agent to the Borrower (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
paragraph) such Lender, Issuer or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant authority in accordance with applicable law
and (iv) the Borrower shall furnish to the Agent the original copy of a receipt
evidencing payment thereof within 30 days after such payment is made.

 

(d)                                 This Section 11.04 shall survive termination
of this Agreement.

 


SECTION 11.05  INTEGRATION.  THIS AGREEMENT (INCLUDING THE BORROWER’S OBLIGATION
TO PAY THE FEES AS PROVIDED IN SECTION 2.09(C) AND THE FEE LETTER REFERRED TO
THEREIN) AND THE LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT BETWEEN THE PARTIES
RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL ORAL STATEMENTS AND
PRIOR WRITINGS WITH RESPECT THERETO.


 


SECTION 11.06  INDEMNITY.  THE BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY, AND
HOLD EACH LENDER HARMLESS FROM AND AGAINST ALL CLAIMS, DAMAGES, JUDGMENTS,
PENALTIES, COSTS, AND EXPENSES (INCLUDING REASONABLE ATTORNEY FEES AND COURT
COSTS NOW OR HEREAFTER ARISING FROM THE AFORESAID ENFORCEMENT OF THIS CLAUSE)
ARISING DIRECTLY OR INDIRECTLY FROM THE ACTIVITIES OF THE BORROWER AND ITS
SUBSIDIARIES, ITS PREDECESSORS IN INTEREST, OR THIRD PARTIES WITH WHOM IT HAS A
CONTRACTUAL RELATIONSHIP, OR ARISING DIRECTLY OR INDIRECTLY FROM THE VIOLATION
OF ANY ENVIRONMENTAL PROTECTION, HEALTH, OR SAFETY LAW, WHETHER SUCH CLAIMS ARE
ASSERTED BY ANY GOVERNMENTAL AGENCY OR ANY OTHER PERSON.  THIS INDEMNITY SHALL
SURVIVE TERMINATION OF THIS AGREEMENT.


 


SECTION 11.07  GOVERNING LAW.  THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (INCLUDING §735ILCS
105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW)
OF THE STATE OF ILLINOIS BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS.


 


SECTION 11.08  SEVERABILITY OF PROVISIONS.  ANY PROVISION OF ANY LOAN DOCUMENT
WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE

 

72

--------------------------------------------------------------------------------


 


INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS OF SUCH LOAN DOCUMENT OR AFFECTING THE
VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 11.09  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES TO THIS AGREEMENT IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


SECTION 11.10  HEADINGS.  ARTICLE AND SECTION HEADINGS IN THE LOAN DOCUMENTS ARE
INCLUDED IN SUCH LOAN DOCUMENTS FOR THE CONVENIENCE OF REFERENCE ONLY AND SHALL
NOT CONSTITUTE A PART OF THE APPLICABLE LOAN DOCUMENTS FOR ANY OTHER PURPOSE.


 


SECTION 11.11  SUBMISSION TO JURISDICTION.  THE BORROWER, FOR ITSELF AND FOR
EACH SUBSIDIARY AND GUARANTOR, HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS AND OF
ANY ILLINOIS STATE COURT SITTING IN THE CITY OF CHICAGO FOR PURPOSES OF ALL
LEGAL PROCEEDINGS WHICH MAY ARISE HEREUNDER OR UNDER THE NOTES.  THE BORROWER,
FOR ITSELF AND FOR EACH SUBSIDIARY AND GUARANTOR, IRREVOCABLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT,
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.  THE BORROWER, FOR ITSELF AND FOR EACH SUBSIDIARY AND
GUARANTOR, HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY THE
MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ITS ADDRESS SPECIFIED IN SECTION 11.02 HEREOF OR IN ANY OTHER MANNER PERMITTED
BY LAW.


 


SECTION 11.12  JURY TRIAL WAIVER.  THE BORROWER, FOR ITSELF AND FOR EACH
SUBSIDIARY AND GUARANTOR, THE AGENT, EACH ISSUER AND EACH LENDER HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY ACTION, PROCEEDING,
CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING
OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE LOAN DOCUMENTS.  NO
OFFICER OF ANY LENDER OR OF THE AGENT OR ANY ISSUER HAS AUTHORITY TO WAIVE,
CONDITION, OR MODIFY THIS PROVISION.


 


SECTION 11.13  GOVERNMENTAL REGULATION.  ANYTHING CONTAINED IN THIS AGREEMENT TO
THE CONTRARY NOTWITHSTANDING, NO LENDER SHALL BE OBLIGATED TO EXTEND CREDIT TO
THE BORROWER IN VIOLATION OF ANY LIMITATION OR PROHIBITION PROVIDED BY ANY
APPLICABLE STATUTE OR REGULATION.


 


SECTION 11.14  NO FIDUCIARY DUTY.  THE RELATIONSHIP BETWEEN THE BORROWER AND THE
LENDERS AND THE AGENT SHALL BE SOLELY THAT OF BORROWER AND LENDER.  NEITHER THE
AGENT NOR ANY LENDER SHALL HAVE ANY FIDUCIARY RESPONSIBILITIES TO THE BORROWER. 
NEITHER THE AGENT NOR ANY LENDER UNDERTAKES ANY RESPONSIBILITY TO THE BORROWER
TO REVIEW OR INFORM THE BORROWER OF ANY MATTER IN CONNECTION WITH ANY PHASE OF
THE BORROWER’S BUSINESS OR OPERATIONS.


 


SECTION 11.15  CONFIDENTIALITY.  EACH LENDER AGREES TO HOLD ANY CONFIDENTIAL
INFORMATION WHICH IT MAY RECEIVE FROM THE BORROWER PURSUANT TO THIS AGREEMENT IN
CONFIDENCE,

 

73

--------------------------------------------------------------------------------


 


EXCEPT FOR DISCLOSURE (I) TO OTHER LENDERS AND THEIR RESPECTIVE AFFILIATES, (II)
TO LEGAL COUNSEL, ACCOUNTANTS, AND OTHER PROFESSIONAL ADVISORS TO THAT LENDER OR
TO A TRANSFEREE, (III) TO REGULATORY OFFICIALS, (IV) TO ANY PERSON AS REQUESTED
PURSUANT TO OR AS REQUIRED BY LAW, REGULATION, OR LEGAL PROCESS, (V) TO ANY
PERSON IN CONNECTION WITH ANY LEGAL PROCEEDING TO WHICH THAT LENDER IS A PARTY,
AND (VI) PERMITTED BY SECTION 12.04.


 


SECTION 11.16  USA PATRIOT ACT NOTIFICATION.  THE FOLLOWING NOTIFICATION IS
PROVIDED TO THE BORROWER PURSUANT TO SECTION 326 OF THE USA PATRIOT ACT OF 2001,
31 U.S.C. SECTION 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower:  When the Borrower opens an account, the Agent and the Lenders
will ask for the Borrower’s name, tax identification number, business address
and other information that will allow the Agent and the Lenders to identify the
Borrower.

 


ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


 


SECTION 12.01  SUCCESSORS AND ASSIGNS.  THE TERMS AND PROVISIONS OF THE LOAN
DOCUMENTS SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE BORROWER AND THE
AGENT AND THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, EXCEPT THAT
(I) THE BORROWER SHALL NOT HAVE THE RIGHT TO ASSIGN ITS RIGHTS OR OBLIGATIONS
UNDER THE LOAN DOCUMENTS WITHOUT THE CONSENT OF ALL LENDERS AND (II) ANY
ASSIGNMENT BY ANY LENDER MUST BE MADE IN COMPLIANCE WITH SECTION 12.03. 
NOTWITHSTANDING CLAUSE (II) OF THIS SECTION, ANY LENDER MAY AT ANY TIME, WITHOUT
THE CONSENT OF THE BORROWER OR THE AGENT, PLEDGE ALL OR ANY PORTION OF ITS
RIGHTS UNDER THIS AGREEMENT AND ITS NOTES TO A FEDERAL RESERVE BANK AS SECURITY
FOR AN OBLIGATION OF SUCH PLEDGOR OR OF AN AFFILIATED ENTITY TO SUCH FEDERAL
RESERVE BANK; PROVIDED, HOWEVER, THAT NO SUCH PLEDGE SHALL RELEASE THE PLEDGOR
LENDER FROM ITS OBLIGATIONS HEREUNDER.  THE AGENT MAY TREAT THE PAYEE OF ANY
NOTE AS THE OWNER THEREOF FOR ALL PURPOSES HEREOF UNLESS AND UNTIL SUCH PAYEE
COMPLIES WITH SECTION 12.03 IN THE CASE OF AN ASSIGNMENT THEREOF.  ANY ASSIGNEE
OR TRANSFEREE OF A NOTE AGREES BY ACCEPTANCE THEREOF TO BE BOUND BY ALL THE
TERMS AND PROVISIONS OF THE LOAN DOCUMENTS.  ANY REQUEST, AUTHORITY OR CONSENT
OF ANY PERSON, WHO AT THE TIME OF MAKING SUCH REQUEST OR GIVING SUCH AUTHORITY
OR CONSENT IS THE HOLDER OF ANY NOTE, SHALL BE CONCLUSIVE AND BINDING ON ANY
SUBSEQUENT HOLDER, TRANSFEREE OR ASSIGNEE OF SUCH NOTE OR OF ANY NOTE OR NOTES
ISSUED IN EXCHANGE THEREOF.


 


SECTION 12.02  PARTICIPATIONS.  (A)  PERMITTED PARTICIPANTS; EFFECT.  ANY LENDER
MAY, IN THE ORDINARY COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE
LAW, AT ANY TIME SELL TO ONE OR MORE BANKS OR OTHER ENTITIES (“PARTICIPANTS”)
PARTICIPATING INTERESTS IN ANY LOAN OWING TO SUCH LENDER, ANY NOTE HELD BY SUCH
LENDER, ANY COMMITMENT OF SUCH LENDER (WHICH MAY INCLUDE, IN THE CASE OF THE
SWING LINE LENDER, THE SWING LINE COMMITMENT) OR ANY OTHER INTEREST OF SUCH
LENDER UNDER THE LOAN DOCUMENTS.  IN THE EVENT OF ANY SUCH SALE BY A LENDER OF
PARTICIPATING INTERESTS TO A PARTICIPANT, SUCH LENDER’S OBLIGATIONS UNDER THE
LOAN DOCUMENTS

 

74

--------------------------------------------------------------------------------


 


SHALL REMAIN UNCHANGED, SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, SUCH LENDER SHALL REMAIN
THE HOLDER OF ANY SUCH NOTE FOR ALL PURPOSES UNDER THE LOAN DOCUMENTS, ALL
AMOUNTS PAYABLE BY THE BORROWER UNDER THIS AGREEMENT SHALL BE DETERMINED AS IF
SUCH LENDER HAD NOT SOLD PARTICIPATING INTERESTS, AND THE BORROWER AND THE AGENT
SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH
SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 

(b)                                  Voting rights.  Each Lender shall with
respect to its Participants, if any, retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Commitment (or Swing Line Commitment, if applicable)
in which such Participant has an interest which forgives principal, interest or
fees (other than Agent’s fees) or reduces the interest rate or fees (other than
Agent’s fees) payable with respect to any such Loan or Commitment (or Swing Line
Commitment, if applicable), postpones any date fixed for any regularly scheduled
payment of principal of, or interest or fees (other than Agent’s fees) on, any
such Loan or Commitment (or Swing Line Commitment, if applicable) or releases
any Significant Guarantor.

 

(c)                                  Benefit of set-off.  The Borrower agrees
that each Participant shall be deemed to have the rights of set-off provided in
Sections 2.12 and 8.02 in respect of its participating interest in amounts owing
under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents, provided that each Lender shall retain the right of set-off provided
in Sections 2.12 and 8.02 with respect to the amount of participating interests
sold to each Participant.  The Lenders agree to share with each Participant, and
each Participant, by exercising the right of set-off provided in Section 2.12 or
8.02, agrees to share with each Lender, any amount received pursuant to the
exercise of its right of set-off, such amounts to be shared in accordance with
Section 10.07 as if each Participant were a Lender.

 


SECTION 12.03  ASSIGNMENTS.  (A)  PERMITTED ASSIGNMENTS.  ANY LENDER MAY, IN THE
ORDINARY COURSE OF ITS BUSINESS AND IN ACCORDANCE WITH APPLICABLE LAW, AT ANY
TIME ASSIGN TO ONE OR MORE BANKS OR OTHER ENTITIES (“PURCHASERS”) ALL OR ANY
PART OF ANY COMMITMENT OF SUCH LENDER AND LOANS HELD BY SUCH LENDER, WHICH MAY
INCLUDE, IN THE CASE OF A PURCHASER OF AN INTEREST FROM THE SWING LINE LENDER,
THE SWING LINE COMMITMENT AND SWING LINE LOANS), AND OF ITS RIGHTS AND
OBLIGATIONS UNDER THE LOAN DOCUMENTS, PROVIDED, HOWEVER, THAT, BASED UPON FACTS
AND CIRCUMSTANCES EXISTING AT THE TIME OF ANY SUCH ASSIGNMENT, SUCH ASSIGNMENT
DOES NOT RESULT IN AN EVENT DESCRIBED IN SECTIONS 2.14, 2.15, OR 2.16 HEREOF. 
SUCH ASSIGNMENT SHALL BE SUBSTANTIALLY IN THE FORM OF EXHIBIT G HERETO OR IN
SUCH OTHER FORM AS MAY BE AGREED TO BY THE PARTIES THERETO.  THE CONSENT OF THE
BORROWER AND THE AGENT (WHICH CONSENTS SHALL NOT BE UNREASONABLY WITHHELD) SHALL
BE REQUIRED PRIOR TO AN ASSIGNMENT BECOMING EFFECTIVE WITH RESPECT TO A
PURCHASER WHICH IS NOT A LENDER OR AN AFFILIATE THEREOF; PROVIDED, HOWEVER, THAT
IF AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING OR IF THE ASSIGNMENT IS IN
CONNECTION WITH THE PHYSICAL SETTLEMENT OF CREDIT DERIVATIVE TRANSACTIONS, THE
CONSENT OF THE BORROWER SHALL NOT BE REQUIRED.


 

(b)                                  Effect; Effective date.  Upon (i) delivery
to the Agent of a notice of assignment, substantially in the form attached as
Exhibit 1 to Exhibit G hereto (a “Notice of Assignment”), together with any
consents required by Section 12.03; and (ii) payment (by either

 

75

--------------------------------------------------------------------------------


 

the assignor or the assignee) of a $4,000.00 fee (or, in the case of an
assignment to the assignor’s Affiliate or by reason of the provisions of Section
2.19 or Section 2.20, a $2,000 fee) to the Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment.  The Notice of Assignment shall contain a representation
by the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitment and Loans under the applicable assignment agreement
are “plan assets” as defined under ERISA and that the rights and interests of
the Purchaser in and under the Loan Documents will not be “plan assets” under
ERISA.  On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Revolving Credit Lender (in the case of an assignment with
respect to the Revolving Credit Facility) or Term Loan Lender (in the case of an
assignment with respect to the Term Loan Facility) party to this Agreement and
shall have all the rights and obligations of a Revolving Credit Lender or Term
Loan Lender (as applicable) under the Loan Documents, to the same extent as if
it were an original party hereto, and no further consent or action by the
Borrower, the Lenders or the Agent shall be required to release the transferor
Lender with respect to the percentage of the applicable Commitments and Loans
(and, if applicable, Swing Line Commitments and Swing Line Loans) assigned to
such Purchaser.  Upon the consummation of any assignment to a Purchaser pursuant
to this Section 12.03(b), the transferor Lender, the Agent and the Borrower
shall make appropriate arrangements so that replacement Notes are issued to such
transferor Lender and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
Revolving Credit Commitments (in the case of the Revolving Credit Facility) or
Term Loans (in the case of the Term Loan Facility), as adjusted pursuant to such
assignment.

 


SECTION 12.04  DISSEMINATION OF INFORMATION.  THE BORROWER AUTHORIZES EACH
LENDER TO DISCLOSE TO ANY PARTICIPANT OR PURCHASER OR ANY OTHER PERSON ACQUIRING
AN INTEREST IN THE LOAN DOCUMENTS BY OPERATION OF LAW (EACH A “TRANSFEREE”) AND
ANY PROSPECTIVE TRANSFEREE ANY AND ALL INFORMATION IN SUCH LENDER’S POSSESSION
CONCERNING THE CREDITWORTHINESS OF THE BORROWER, EACH SUBSIDIARY, OR EACH
GUARANTOR, PROVIDED THAT SUCH TRANSFEREE OR PROSPECTIVE TRANSFEREE AGREES TO BE
SUBJECT TO SECTION 11.15 TO THE SAME EFFECT AS IF IT WERE A LENDER.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written.

 

76

--------------------------------------------------------------------------------


 

 

 

BEAZER HOMES USA, INC.

 

 

 

By:

 

 

 

 

Cory J. Boydston, Vice President & Treasurer

 

 

 

Address for Notices

 

 

 

1000 Abernathy Road

 

Suite 1200

 

Atlanta, Georgia  30328

 

Attention:  President

 

Tel: (770) 829-3700

 

Fax:   (770) 481-0431

 

 

 

BANK ONE, NA

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Addresses for Notices

 

 

 

Bank One, NA

 

131 South Dearborn Street

 

Mail Suite IL1 0135

 

Chicago, Illinois  60670

 

Attn:  Mr. F. Patt Schiewitz

 

Telephone:  (312) 325-3132

 

Telecopy:  (312) 325-3122

 

77

--------------------------------------------------------------------------------


 

Schedule I

 

COMMITMENT SCHEDULE

 

Lender

 

Revolving Credit
Commitment

 

Term Loan
Commitment

 

 

 

 

 

 

 

Bank One, NA

 

$

46,933,333.33

 

$

17,066,666.67

 

BNP Paribas

 

46,933,333.34

 

17,066,666.66

 

Guaranty Bank

 

46,933,333.34

 

17,066,666.66

 

Wachovia Bank, National Association

 

46,933,333.34

 

17,066,666.66

 

The Royal Bank of Scotland plc

 

46,933,333.33

 

17,066,666.67

 

PNC Bank, National Association

 

36,666,666.67

 

13,333,333.33

 

SunTrust Bank

 

36,666,666.67

 

13,333,333.33

 

Washington Mutual Bank, FA

 

36,666,666.67

 

13,333,333.33

 

Comerica Bank

 

29,333,333.33

 

10,666,666.67

 

KeyBank National Association

 

25,666,666.67

 

9,333,333.33

 

BankUnited, FSB

 

22,000,000.00

 

8,000,000.00

 

AmSouth Bank

 

18,333,333.33

 

6,666,666.67

 

Citicorp North America, Inc.

 

18,333,333.33

 

6,666,666.67

 

Compass Bank

 

18,333,333.33

 

6,666,666.67

 

Deutsche Bank Trust Company

 

18,333,333.33

 

6,666,666.67

 

Americas

 

 

 

 

 

Fifth Third Bank (Central Indiana)

 

18,333,333.33

 

6,666,666.67

 

UBS Loan Finance LLC

 

18,333,333.33

 

6,666,666.67

 

Union Planters Bank N.A.

 

18,333,333.33

 

6,666,666.67

 

 

 

 

 

 

 

Total

 

$

550,000,000.00

 

$

200,000,000.00

 

 

1

--------------------------------------------------------------------------------


 

Schedule II

 

EXISTING LETTERS OF CREDIT

 

--------------------------------------------------------------------------------


 

Schedule III

 

GUARANTORS

 

The Guarantors are all of the Borrower’s Subsidiaries listed on Schedule 4.10,
except the following:

 

•                                          Security Title Insurance Company

 

•                                          United Homes Insurance Corporation

 

--------------------------------------------------------------------------------


 

Schedule 4.07

 

CLAIMS

 

The following matters have been disclosed by the Borrower in its Quarterly
Report on Form 10Q for the quarter ended March 31, 2004 as filed with the
Securities and Exchange Commission:

 

Midwest Water Intrusion Claims

 

As of March 31, 2004, our subsidiary, Trinity Homes LLC, had received 759
construction defect and warranty complaints related to moisture intrusion and
mold.  As of March 31, 2004, there were seven pending lawsuits related to these
complaints.  One of these suits, Gary Harmon and Sheri Harmon v. Trinity Homes
LLC and Beazer Homes Investment Corp. is a putative class action suit that was
filed in Hamilton County Superior Court in the State of Indiana on August 19,
2003 against Trinity and Beazer Homes Investment Corp., another one of our
subsidiaries and Trinity’s parent.  As part of that case, the plaintiffs are
asserting that Trinity and Beazer Homes Investment Corp. violated applicable
building codes.  The complaint attempts to define the purported class to include
all owners of a residential structure in Indiana constructed and marketed by
Trinity and Beazer Homes Investment Corp. in which a one-inch gap with a vapor
barrier does not exist between an exterior brick veneer wall and the surface of
the underlying exterior wall.  Excluded from the class are any residents who
suffer personal injuries caused by mold infestation.  No monetary amount was
stated in the claim.  No hearing on class certification has been held at this
time and no hearing for such certification is currently scheduled.

 

Additional information on reserves maintained by the Borrower for this issue is
included in the Quarterly Report on Form 10Q in Footnote 7 (Contingencies) to
our consolidated financial statement.

 

--------------------------------------------------------------------------------


 

Schedule 4.10

 

SUBSIDIARIES OF BORROWER

 

Subsidiary

 

State of
Incorporation/Formation

 

Borrower’s
% Ownership

 

 

 

 

 

 

 

Beazer Mortgage Corporation

 

Delaware

 

100% by Borrower

 

Beazer Homes Corp. (“BHC”)

 

Tennessee

 

100% by BHHC

 

Beazer Home Sales Arizona, Inc.

 

Delaware

 

100% by BHHC

 

Beazer Realty Corp.

 

Georgia

 

100% by BHC

 

Beazer/Squires Realty, Inc.

 

North Carolina

 

100% by BHC

 

Beazer Homes Holdings Corp. (“BHHC”)

 

Delaware

 

100% by Borrower

 

Beazer Homes Texas Holdings, Inc. (“BHTH”)

 

Delaware

 

100% by BHHC

 

Beazer Homes Texas, L.P.

 

Delaware

 

99% by Beazer Homes Corp.
1% by Beazer Homes Texas Holdings, Inc.

 

Beazer Realty, Inc.

 

New Jersey

 

100% by BHC

 

Homebuilders Title Services, Inc.

 

Delaware

 

100% by Borrower

 

Texas Lone Star Title, L.P.

 

Texas

 

99% by Beazer Homes Sales Arizona, Inc.
1% by Beazer Homes Texas Holdings, Inc.

 

Homebuilders Title Services of Virginia, Inc.

 

Virginia

 

100% by Borrower

 

Security Title Insurance Company

 

Vermont

 

100% by Borrower

 

United Home Insurance Corporation

 

Vermont

 

26.50 by BHHC,
27.28% by BHTH,
26.48% by BHC and
3.29% each by CCO,
Cutter, CCTN, CCNC and Trinity

 

April Corporation

 

Colorado

 

100% by BHHC

 

Beazer Allied Companies Holdings, Inc.

 

Delaware

 

100% by BHHC

 

Beazer SPE, LLC

 

Georgia

 

100% by Beazer Homes Holding Corp.

 

Beazer Homes Investment Corp. (“BHIC”)

 

Delaware

 

100% by Borrower

 

Beazer Clarksburg, LLC

 

Maryland

 

100% by Beazer Homes Corp.

 

Crossmann Communities of North Carolina,  Inc. (“CCNC”)

 

North Carolina

 

100% by BHIC

 

Crossmann Communities of Ohio, Inc. (“CCO”)

 

Ohio

 

100% by BHIC

 

 

--------------------------------------------------------------------------------


 

Crossmann Communities of Tennessee, LLC (“CCTN”)

 

Tennessee

 

99% by Deluxe Homes of Ohio, Inc.
1% by Crossmann Communities of North Carolina, Inc.

 

Crossmann Investments, Inc.

 

Indiana

 

100% BHIC

 

Crossmann Management, Inc.

 

Indiana

 

100% by BHIC

 

Crossmann Mortgage Corp.

 

Indiana

 

100% by BHIC

 

Crossmann Communities Partnership (“CCP”)

 

Indiana

 

82.5% by BHIC
17.5% by Deluxe Homes of Lafayette, Inc.

 

Cutter Homes, Ltd. (“Cutter”)

 

Kentucky

 

100% by BHIC

 

Deluxe Homes of Lafayette, Inc.

 

Indiana

 

100% by BHIC

 

Deluxe Homes of Ohio, Inc.

 

Ohio

 

100% by Crossmann Communities of Ohio, Inc.

 

Beazer Realty, Inc. (formerly Merit Realty, Inc.)

 

Indiana

 

100% by BHIC

 

Paragon Title, LLC

 

Indiana

 

100% by BHIC

 

Pinehurst Builders, LLC

 

South Carolina

 

100% by Crossmann Communities of North Carolina, Inc.

 

Trinity Homes, LLC (“Trinity”)

 

Indiana

 

50% by BHIC
50% by Crossmann Communities Partnership

 

 

--------------------------------------------------------------------------------


 

Schedule 4.14

 

ENVIRONMENTAL MATTERS

 

The following matters have been disclosed by the Borrower in its Quarterly
Report on Form 10Q for the quarter ended March 31, 2004 as filed with the
Securities and Exchange Commission:

 

EPA Inquiry Concerning Storm Water Management Practices

 

In November 2003, Beazer Homes received a request for information from the
United States Environmental Protection Agency (the “EPA”) pursuant to Section
308 of the Clean Water Act seeking information concerning the nature and extent
of storm water discharge practices relating to certain projects undertaken since
December 1998.  Beazer Homes identified 381 projects within this category and
the EPA sought specific information concerning 71 of them.  As of May 6, 2004,
the EPA or an equivalent state agency had issued Administrative Orders
identifying alleged instances of noncompliance for 15 of the sites.  The
Administrative Orders provide mandatory compliance schedules to address the
alleged deficiencies in storm water management practices, but do not impose any
monetary penalties.  The EPA has reserved the right to impose monetary penalties
at a later date, the amount of which, if any, cannot currently be estimated. 
Beazer Homes is working to comply with the requirements of the Administrative
Orders and to otherwise maintain compliance with the requirements of the Clean
Water Act.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is made as of May     , 2004 by the undersigned
parties hereto (collectively, the “Guarantors”) in favor of the Agent, for the
benefit of the Lenders under the Credit Agreement referred to below.

 

WITNESSETH:

 

WHEREAS, Beazer Homes USA, Inc., a Delaware corporation (the “Borrower”) and
Bank One, NA, having its principal office in Chicago, Illinois, as Agent (the
“Agent”), and certain other Lenders from time to time party thereto have entered
into a certain Amended and Restated Credit Agreement dated as of May     , 2004
(as same may be amended or modified from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
to be made by the Lenders to the Borrower;

 

WHEREAS, it is a condition precedent to the execution of the Credit Agreement by
the Agent and the Lenders that each of the Guarantors execute and deliver this
Guaranty whereby each of the Guarantors shall guarantee the payment when due,
subject to Section 9 hereof, of all Guaranteed Obligations, as defined below;
and

 

WHEREAS, in consideration of the financial and other support that the Borrower
has provided, and in consideration of such financial and other support as the
Borrower may in the future provide, to the Guarantors, and in order to induce
the Lenders and the Agent to enter into the Credit Agreement, and because each
Guarantor has determined that executing this Guaranty is in its interest and to
its financial benefit, each of the Guarantors is willing to guarantee the
obligations of the Borrower under the Credit Agreement, any Note and any other
Loan Documents;

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.                                Defined Terms. “Guaranteed
Obligations” is defined in Section 3 below.  Other capitalized terms used herein
but not defined herein shall have the meaning set forth in the Credit Agreement.

 

SECTION 2.  Representations and Warranties.  Each of the Guarantors represents
and warrants (which representations and warranties shall be deemed to have been
renewed upon each advance of a Loan and on each Issuance Date under the Credit
Agreement) that:

 

(a)                                  It is (in the case of a corporation) a
corporation duly incorporated or (in the case of a limited partnership) a
limited partnership duly formed or (in the case of a limited liability company)
a limited liability company duly formed, validly existing, and in good standing
under the laws of the jurisdiction of its incorporation or formation; has the
power and authority to own

 

--------------------------------------------------------------------------------


 

its assets and to transact the business in which it is now engaged or proposed
to be engaged in; and is duly qualified and in good standing under the laws of
each other jurisdiction in which such qualification is required.

 

(b)                                 The execution, delivery and performance by
it of this Guaranty have been duly authorized by all necessary corporate,
partnership or limited liability company action, as the case may be, and do not
and will not (1) require any consent or approval of its stockholders, partners
or members (as applicable) (except such consents as have been obtained as of the
date hereof); (2) contravene its charter or bylaws, partnership agreement or
articles or certificate of formation or operating agreement (as applicable); (3)
violate, in any material respect, any provision of any law, rule, regulation
(including, without limitation, Regulations U and X of the Board of Governors of
the Federal Reserve System), order, writ, judgment, injunction, decree,
determination, or award presently in effect having applicability to it; (4)
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other material agreement, lease, or instrument to which
it is a party or by which it or its properties may be bound or affected; (5)
result in, or require, the creation or imposition of any Lien, upon or with
respect to any of the properties now owned or hereafter acquired by it; and (6)
cause it to be in default, in any material respect, under any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination, or award
or any such indenture, agreement, lease or instrument.

 

(c)                                  This Guaranty is its legal, valid, and
binding obligation, enforceable against it, in accordance with its respective
terms, except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditors’ rights
generally.

 

SECTION 3.                                The Guaranty.  Subject to Section 9
hereof, each of the Guarantors hereby absolutely and unconditionally guarantees,
as primary obligor and not as surety, the full and punctual payment (whether at
stated maturity, upon acceleration or early termination or otherwise, and at all
times thereafter, at the time and in the manner and otherwise in accordance with
the terms of the Credit Agreement) and performance of the Obligations, including
without limitation any such Obligations incurred or accrued during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding, whether
or not allowed or allowable in such proceeding (collectively, subject to the
provisions of Section 9 hereof, being referred to collectively as the
“Guaranteed Obligations”).  Upon failure by the Borrower to pay punctually any
such amount, each of the Guarantors agrees that it shall forthwith on demand pay
to the Agent for the benefit of the Lenders, the amount not so paid at the place
and in the manner specified in the Credit Agreement, any Note or any other Loan
Document, as the case may be.  This Guaranty is a continuing guaranty of payment
and not of collection.  Each of the Guarantors waives any right to require the
Lender to sue the Borrower, any other guarantor, or any other Person obligated
for all or any part of the Guaranteed Obligations, or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.

 

SECTION 4.                                Guaranty Unconditional.  Subject to
Section 9 hereof, the obligations of each of the Guarantors hereunder shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

 

--------------------------------------------------------------------------------


 

(i)                                     any extension, renewal, settlement,
compromise, waiver or release in respect of any of the Guaranteed Obligations,
by operation of law or otherwise, or any obligation of any other guarantor of
any of the Guaranteed Obligations, or any default, failure or delay, willful or
otherwise, in the payment or performance of the Guaranteed Obligations;

 

(ii)                                  any modification or amendment of or
supplement to the Credit Agreement, any Note or any other Loan Document;

 

(iii)                               any release, nonperfection or invalidity of
any direct or indirect security for any obligation of the Borrower under the
Credit Agreement, any Note, any other Loan Document or any obligations of any
other guarantor of any of the Guaranteed Obligations, or any action or failure
to act by the Agent, any Lender or any Affiliate of any Lender with respect to
any collateral securing all or any part of the Guaranteed Obligations;

 

(iv)                              any change in the corporate existence,
structure or ownership of the Borrower or any other guarantor of any of the
Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting the Borrower, or any other guarantor of the
Guaranteed Obligations, or its assets or any resulting release or discharge of
any obligation of the Borrower or any other guarantor of any of the Guaranteed
Obligations;

 

(v)                                 the existence of any claim, setoff or other
rights which the Guarantors may have at any time against the Borrower, any other
guarantor of any of the Guaranteed Obligations, the Agent, any Lender or any
other Person, whether in connection herewith or any unrelated transactions;

 

(vi)                              any invalidity or unenforceability relating to
or against the Borrower, or any other guarantor of any of the Guaranteed
Obligations, for any reason related to the Credit Agreement, any Note, any other
Loan Document or any provision of applicable law or regulation purporting to
prohibit the payment by the Borrower, or any other guarantor of the Guaranteed
Obligations, of the Borrower of or interest on any Note or any other amount
payable by the Borrower under the Credit Agreement, any Note or any other Loan
Document;

 

(vii)                           any law, regulation or order of any
jurisdiction, or any other event, affecting any term of any Guaranteed
Obligation or any Lender’s rights with respect thereto; or

 

--------------------------------------------------------------------------------


 

(viii)                        any other act or omission to act or delay of any
kind by the Borrower, any other guarantor of the Guaranteed Obligations, the
Agent, any Lender or any other Person or any other circumstance whatsoever which
might, but for the provisions of this paragraph, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder.

 

SECTION 5.                                Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances.  Each of the Guarantor’s obligations
hereunder shall remain in full force and effect until all Guaranteed Obligations
shall have been indefeasibly paid in full and the Commitments under the Credit
Agreement shall have terminated or expired.  If at any time any payment of the
Borrower of or interest on any Note or any other amount payable by the Borrower
or any other party under the Credit Agreement, any Note or any other Loan
Document is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, each of
the Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

 

SECTION 6.                                Waivers.  Each of the Guarantors
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of any of the Guaranteed Obligations, or any other
Person.

 

SECTION 7.                                Subordination; Subrogation.  Each of
the Guarantors hereby subordinates to the Guaranteed Obligations all
indebtedness or other liabilities of the Borrower or to any other Guarantor to
such Guarantor.  Each of the Guarantors hereby further agrees not to assert any
right, claim or cause of action, including, without limitation, a claim for
subrogation, reimbursement, indemnification or otherwise, against the Borrower
arising out of or by reason of this Guaranty or the obligations hereunder,
including, without limitation, the payment or securing or purchasing of any of
the Guaranteed Obligations by any of the Guarantors unless and until the
Guaranteed Obligations are indefeasibly paid in full and all Commitments have
terminated or expired.

 

SECTION 8.                                Stay of Acceleration.  If acceleration
of the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Credit Agreement, any
Note or any other Loan Document shall nonetheless be payable by each of the
Guarantors hereunder forthwith on demand by the Agent made at the request of the
Required Lenders.

 

SECTION 9.                                Limitation on Obligations. (a) The
provisions of this Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under this Guaranty would
otherwise be held or determined to be avoidable, invalid or unenforceable on
account of the amount of such Guarantor’s liability under this Guaranty, then,
notwithstanding any other provision of this Guaranty to the contrary, the amount
of such liability shall, without any further action by the

 

--------------------------------------------------------------------------------


 

Guarantors, the Agent or any Lender, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”).  This Section 9(a) with respect to the Maximum
Liability of the Guarantors is intended solely to preserve the rights of the
Agent hereunder to the maximum extent not subject to avoidance under applicable
law, and neither the Guarantor nor any other person or entity shall have any
right or claim under this Section 9(a) with respect to the Maximum Liability,
except to the extent necessary so that the obligations of the Guarantors
hereunder shall not be rendered voidable under applicable law.

 

(b)                                 Each of the Guarantors agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor, and may exceed the aggregate Maximum Liability of
all other Guarantors, without impairing this Guaranty or affecting the rights
and remedies of the Agent hereunder.  Nothing in this Section 9(b) shall be
construed to increase any Guarantor’s obligations hereunder beyond its Maximum
Liability.

 

(c)                                  In the event any Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Guaranty, each other Guarantor (each a
“Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Pro Rata Share” of such payment or
payments made, or losses suffered, by such Paying Guarantor.  For the purposes
hereof, each Non-Paying Guarantor’s “Pro Rata Share” with respect to any such
payment or loss by a Paying Guarantor shall be determined as of the date on
which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the
Borrower after the date hereof (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Guarantors, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means). 
Nothing in this Section 9(c) shall affect any Guarantor’s several liability for
the entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability).  Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to all the Guaranteed
Obligations.  The provisions of this Section 9(c) are for the benefit of both
the Agent and the Guarantors and may be enforced by any one, or more, or all of
them in accordance with the terms hereof.

 

SECTION 10.                          Notices.  All notices, requests and other
communications to any party hereunder shall be given or made by telecopier or
other writing and telecopied, or mailed or delivered to the intended recipient
at its address or telecopier number set forth on the signature pages hereof or
such other address or telecopy number as such party may hereafter specify for
such purpose by notice to the Agent in accordance with the provisions of Section
11.02 of the Credit Agreement.  Except as otherwise provided in this Guaranty,
all such communications shall be deemed to have been duly given when transmitted
by telecopier, or personally delivered

 

--------------------------------------------------------------------------------


 

or, in the case of a mailed notice sent by certified mail return-receipt
requested, on the date set forth on the receipt (provided, that any refusal to
accept any such notice shall be deemed to be notice thereof as of the time of
any such refusal), in each case given or addressed as aforesaid.

 

SECTION 11.                          No Waivers.  No failure or delay by the
Agent or any Lenders in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies provided in this Guaranty,
the Credit Agreement, any Note or the other Loan Documents shall be cumulative
and not exclusive of any rights or remedies provided by law.

 

SECTION 12.                          No Duty to Advise.  Each of the Guarantors
assumes all responsibility for being and keeping itself informed of the
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each of the Guarantors assumes and
incurs under this Guaranty, and agrees that neither the Agent nor any Lender has
any duty to advise any of the Guarantors of information known to it regarding
those circumstances or risks.

 

SECTION 13.                          Successors and Assigns.  This Guaranty is
for the benefit of the Agent and the Lenders and their respective successors and
permitted assigns and in the event of an assignment of any amounts payable under
the Credit Agreement, any Note or any other Loan Documents, the rights
hereunder, to the extent applicable to the indebtedness so assigned, shall be
transferred with such indebtedness.  This Guaranty shall be binding upon each of
the Guarantors and their respective successors and permitted assigns.

 

SECTION 14.                          Changes in Writing.  Neither this Guaranty
nor any provision hereof may be changed, waived, discharged or terminated
orally, but only in writing signed by each of the Guarantors and the Agent with
the consent of the Required Lenders.

 

SECTION 15.                          Costs of Enforcement.  Each of the
Guarantors agrees to pay all costs and expenses including, without limitation,
all court costs and attorneys’ fees and expenses paid or incurred by the Agent
or any Lender or any Affiliate of any Lender in endeavoring to collect all or
any part of the Guaranteed Obligations from, or in prosecuting any action
against, the Borrower, the Guarantors or any other guarantor of all or any part
of the Guaranteed Obligations.

 

SECTION 16.                          GOVERNING LAW; SUBMISSION TO JURISDICTION;
WAIVER OF JURY TRIAL.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF ILLINOIS.  EACH OF THE GUARANTORS HEREBY
SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT,
AND ANY ILLINOIS STATE COURT, SITTING IN CHICAGO, ILLINOIS AND FOR PURPOSES OF
ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS GUARANTY (INCLUDING,
WITHOUT LIMITATION, ANY OF THE OTHER LOAN DOCUMENTS) OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE GUARANTORS IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY

 

--------------------------------------------------------------------------------


 

SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  EACH OF THE GUARANTORS, AND THE AGENT AND THE LENDERS ACCEPTING THIS
GUARANTY, HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

SECTION 17.                          Taxes, etc.  All payments required to be
made by any of the Guarantors hereunder shall be made without setoff or
counterclaim and free and clear of and without deduction or withholding for or
on account of, any present or future taxes, levies, imposts, duties or other
charges of whatsoever nature imposed by any government or any political or
taxing authority thereof (excluding federal taxation of the overall income of
any Lender), provided, however, that if any of the Guarantors is required by law
to make such deduction or withholding, such Guarantor shall forthwith (i) pay to
the Agent or any Lender, as applicable, such additional amount as results in the
net amount received by the Agent or any Lender, as applicable, equaling the full
amount which would have been received by the Agent or any Lender, as applicable,
had no such deduction or withholding been made, (ii) pay the full amount
deducted to the relevant authority in accordance with applicable law, and (iii)
furnish to the Agent or any Lender, as applicable, certified copies of official
receipts evidencing payment of such withholding taxes within 30 days after such
payment is made.

 

SECTION 18.                          Supplemental Guarantors.  Pursuant to
Section 5.15 of the Credit Agreement, additional Subsidiaries shall become
obligated as Guarantors hereunder (each as fully as though an original signatory
hereto) by executing and delivering to the Agent a supplemental guaranty in the
form of Exhibit A attached hereto (with blanks appropriately filled in),
together with such additional supporting documentation required pursuant to
Section 5.15 of the Credit Agreement.

 

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be duly
executed, under seal, by its authorized officer as of the day and year first
above written.

 

 

[Add Guarantor Signatures]

 

 

 

Address for Notices to all Guarantors

 

 

 

c/o Beazer Homes USA, Inc.

 

1000 Abernathy Road

 

Suite 1200

 

Atlanta, Georgia  30328

 

Attention:  President

 

Tel:  (770) 829-3700

 

Fax: (770) 481-0431

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUPPLEMENTAL GUARANTY

 

[Date]

 

Bank One, NA, as Agent
for the Lenders

 

Ladies and Gentlemen:

 

Reference is hereby made to (i) that certain Amended and Restated Credit
Agreement, dated as of May     , 2004, as amended, among Beazer Homes USA, Inc.,
the lenders from time to time parties thereto (the “Lenders”), and Bank One, NA,
as a Lender and as Agent (the “Agent”) on behalf of itself and the other Lenders
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) and (ii) that certain Guaranty, dated as of May     , 2004,
executed and delivered by the Guarantors parties thereto in favor of the Agent,
for the benefit of the Lenders (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”).  Terms not defined herein which are
defined in the Credit Agreement shall have for the purposes hereof the
respective meanings provided therein.

 

In accordance with Section 5.15 of the Credit Agreement and Section 18 of the
Guaranty, the undersigned, [GUARANTOR]                        , a corporation
[limited partnership/limited liability company] organized under the laws of
                      , hereby elects to be a “Guarantor” for all purposes of
the Credit Agreement and the Guaranty, respectively, effective from the date
hereof.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Guaranty, to the same extent and with the same
force and effect as if the undersigned were a direct signatory thereto.

 

This Supplemental Guaranty shall be construed in accordance with and governed by
the internal laws of the State of Illinois (but otherwise without regard to the
conflict of laws provisions).

 

IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed by the
undersigned as of the      day of         , 200  .

 

 

[GUARANTOR]

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit B-1

 

REVOLVING CREDIT NOTE

 

$

,         

 

FOR VALUE RECEIVED, the undersigned, BEAZER HOMES USA, INC., a Delaware
corporation (the “Borrower”) HEREBY PROMISES TO PAY to the order of
                                               (the “Lender”) to BANK ONE, NA,
as Agent, at the Agent’s Office located at 1 Bank One Plaza, Chicago, IL, for
the account of the applicable Lending Office of the Lender, in lawful money of
the United States and in immediately available funds, the principal amount of
                                   Dollars ($              ) or the aggregate
unpaid principal amount of all Revolving Credit Loans made to the Borrower by
the Lender pursuant to the Credit Agreement and outstanding on the Revolving
Credit Termination Date, whichever is less, and to pay interest from the date of
this Note, in like money, at said office for the account of the applicable
Lending Office, at the time and at a rate per annum as provided in the Credit
Agreement.  The Lender is hereby authorized by the Borrower to endorse on the
schedule attached to this Note held by it the amount and type of each Revolving
Credit Loan and each renewal, conversion, and payment of principal amount
received by the Lender for the account of the applicable Lending Office on
account of its Revolving Credit Loans, which endorsement shall, in the absence
of manifest error, be conclusive as to the outstanding balance of the Revolving
Credit Loans made by the Lender; provided, however, that the failure to make
such notation with respect to any Revolving Credit Loan or renewal, conversion,
or payment shall not limit or otherwise affect the obligations of the Borrower
hereunder.

 

This Note is one of the Revolving Credit Notes referred to in, and is entitled
to the benefits of, the Amended and Restated Credit Agreement, dated as of May
    , 2004, between the Borrower, the Lender and certain other lenders party
thereto (which, as it may be amended, modified, renewed or extended from time to
time, is herein called the “Credit Agreement”).  Terms used herein which are
defined in the Credit Agreement shall have their defined meanings when used
herein.  The Credit Agreement, among other things, contains provisions for
acceleration of the maturity of this Note upon the happening of certain stated
events and also for prepayments on account of principal hereof prior to the
maturity of this Note upon the terms and conditions specified in the Credit
Agreement.

 

The Borrower hereby agrees to pay all reasonable costs and expenses (including
reasonable attorney’s fees and expenses) paid or incurred by the holder of this
Note in the collection of any principal or interest payable under this Note or
the enforcement of this Note or any other Loan Documents.

 

This Note shall be governed by the laws of the State of Illinois.

 

 

BEAZER HOMES USA, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE TO REVOLVING CREDIT NOTE

 

Date Made
or Paid

 

Type of
Loan

 

Amount of
Principal
Paid

 

Unpaid
Principal
Balance of
Note

 

Name of
Person
Making
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

                                                Exhibit B-2

 

TERM LOAN NOTE

 

$

,         

 

FOR VALUE RECEIVED, the undersigned, BEAZER HOMES USA, INC., a Delaware
corporation (the “Borrower”) HEREBY PROMISES TO PAY to the order of
                                               (the “Lender”) to BANK ONE, NA,
as Agent, at the Agent’s Office located at 1 Bank One Plaza, Chicago, IL, for
the account of the applicable Lending Office of the Lender, in lawful money of
the United States and in immediately available funds, the principal amount of
                                   Dollars ($              ), and to pay
interest from the date of this Note, in like money, at said office for the
account of the applicable Lending Office, at the time and at a rate per annum as
provided in the Credit Agreement.  The Lender is hereby authorized by the
Borrower to endorse on the schedule attached to this Note held by it the amount
and type of each Term Loan and each renewal, conversion, and payment of
principal amount received by the Lender for the account of the applicable
Lending Office on account of its Term Loans, which endorsement shall, in the
absence of manifest error, be conclusive as to the outstanding balance of the
Term Loans made by the Lender; provided, however, that the failure to make such
notation with respect to any Term Loan or renewal, conversion, or payment shall
not limit or otherwise affect the obligations of the Borrower hereunder.

 

This Note is one of the Term Loan Notes referred to in, and is entitled to the
benefits of, the Amended and Restated Credit Agreement, dated as of May     ,
2004, between the Borrower, the Lender and certain other lenders party thereto
(which, as it may be amended, modified, renewed or extended from time to time,
is herein called the “Credit Agreement”).  Terms used herein which are defined
in the Credit Agreement shall have their defined meanings when used herein.  The
Credit Agreement, among other things, contains provisions for acceleration of
the maturity of this Note upon the happening of certain stated events and also
for prepayments on account of principal hereof prior to the maturity of this
Note upon the terms and conditions specified in the Credit Agreement.

 

The Borrower hereby agrees to pay all reasonable costs and expenses (including
reasonable attorney’s fees and expenses) paid or incurred by the holder of this
Note in the collection of any principal or interest payable under this Note or
the enforcement of this Note or any other Loan Documents.

 

This Note shall be governed by the laws of the State of Illinois.

 

 

BEAZER HOMES USA, INC.

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE TO TERM LOAN NOTE

 

Date Made
or Paid

 

Type of
Loan

 

Amount of
Principal
Paid

 

Unpaid
Principal
Balance of
Note

 

Name of
Person
Making
Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

COMMITMENT AND ACCEPTANCE

 

This Commitment and Acceptance (this “Commitment and Acceptance”) dated as
of              , 200  , is entered into among the parties listed on the
signature pages hereof.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement (as
defined below).

 

PRELIMINARY STATEMENTS

 

Reference is made to that certain Amended and Restated Credit Agreement dated as
of May     , 2004, by and among Beazer Homes USA, Inc., a Delaware corporation
(the “Company”), Bank One, NA, as Agent, and the Lenders that are parties
thereto (as the same may from time to time be amended, modified, supplemented or
restated, in whole or in part and without limitation as to amount, terms,
conditions or covenants, the “Credit Agreement”).

 

Pursuant to Section 2.02.2 of the Credit Agreement, the Company has requested an
increase in the Aggregate Revolving Credit Commitment from
$                               to $                                    .  Such
increase in the Aggregate Revolving Credit Commitment is to become effective on
                                   ,          (the “Increase Date”) [THIS DATE
IS TO BE MUTUALLY AGREED UPON BY THE BORROWER, THE ACCEPTING LENDER AND AGENT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 2.02.2) OF THE CREDIT AGREEMENT].  In
connection with such requested increase in the Aggregate Revolving Credit
Commitment, the Borrower, Agent and                                   
(“Accepting Lender”) hereby agree as follows:

 

1.  ACCEPTING BANK’S COMMITMENT.  Effective as of the Increase Date, [Accepting
Lender shall become a party to the Credit Agreement as a Revolving Credit
Lender, shall have all of the rights and obligations of a Revolving Credit
Lender thereunder, shall agree to be bound by the terms and provisions thereof
and shall thereupon have a Revolving Credit Commitment under and for purposes of
the Credit Agreement in an amount equal to the] [the Revolving Credit Commitment
of Accepting Lender under the Credit Agreement shall be increased from
$                                       to the] amount set forth opposite
Accepting Lender’s name on the signature pages hereof.

 

[2.  REPRESENTATIONS AND AGREEMENTS OF ACCEPTING BANK.  Accepting Lender (i)
confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements requested by Accepting Lender and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Commitment and Acceptance, (ii) agrees
that it will, independently and without reliance upon Administrative Agent or
any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes
Administrative Agent to take such actions as Administrative Agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to

 

--------------------------------------------------------------------------------


 

be performed by it as a Revolving Credit Lender, (v) agrees that its payment
instructions and notice instructions are as set forth in the attachment to
Schedule 1, (vi) confirms that none of the funds, monies, assets or other
consideration being used to make the commitment and acceptance hereunder are
“plan assets” as defined under ERISA and that its rights, benefits and interests
in and under the Loan Documents will not be “plan assets” under ERISA, and (vii)
if applicable attaches the forms prescribed by the Internal Revenue Service of
the United States certifying that Accepting Lender is entitled to receive
payments under the Loan Documents without deduction or withholding of any United
States federal income taxes.*

 

--------------------------------------------------------------------------------

*Paragraph 2 is to be inserted only if Accepting Lender is not already a party
to the Credit Agreement prior to the Increase Date.

 

3.  REPRESENTATION OF THE BORROWER.  The Borrower hereby represents and warrants
that, as of the date hereof and as of the Increase Date, no event or condition
shall have occurred and then be continuing which constitutes a Default or Event
of Default.

 

4.  GOVERNING LAW.  This Commitment and Acceptance shall be governed by the
internal law, and not the law of conflicts, of the State of Illinois.

 

5.  NOTICES.  For the purpose of notices to be given under the Credit Agreement,
the address of Accepting Lender (until notice of a change is delivered) shall be
the address set forth in Schedule 1.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

BORROWER:

 

 

 

BEAZER HOMES USA, INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

AGENT:

 

 

 

BANK ONE, NA,
as AGENT

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

REVOLVING CREDIT COMMITMENT:

ACCEPTING LENDER:

 

 

$

[NAME OF ACCEPTING LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

to Commitment and Acceptance

 

1.                                       Attach Accepting Lender’s
Administrative Information Sheet, which must include its payment instructions
and notice address.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

CERTIFICATE

 

This Certificate is delivered pursuant to the Amended and Restated Credit
Agreement dated as of May     , 2004 among Beazer Homes USA, Inc., Bank One, NA
as Agent, and the Lender party thereto (the “Credit Agreement”).  Capitalized
terms used herein and not defined herein shall have the meanings provided
therefor in the Credit Agreement.  This Certification is delivered in connection
with [a notice requesting a Borrowing under Section 2.03 OR a notice requesting
issuance, amendment or extension of a Facility Letter of Credit under Section
2.23.4]*.

 

The undersigned hereby certifies as follows:

 

1.                                       The representations and warranties
contained in Article IV of the Credit Agreement are correct on and as of the
[date of such Borrowing OR Issuance Date]* as though made on and as of such date
except to the extent that any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
is correct as of such earlier date.

 

2.                                       No Default or Event of Default has
occurred and is continuing and would result from [such Borrowing OR the
issuance, amendment or extension of such Facility Letter of Credit]*.

 

3.                                       If applicable under Section 7.03 of the
Agreement, upon [such Borrowing OR the issuance, amendment or extension of such
Facility Letter of Credit]*, the Borrowing Base Debt shall not exceed the
Borrowing Base as set forth in the Borrowing Base Certificate delivered by the
Borrower to the Agent as of the most recent Inventory Valuation Date, which
Borrowing Base Certificate is true and correct as of such Inventory Valuation
Date.

 

Date:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*Include appropriate portion of bracketed provision

 

--------------------------------------------------------------------------------


 

Exhibit E

 

LEGAL OPINION OF BORROWER’S GEORGIA AND DELAWARE COUNSEL

 

(See attached)

 

--------------------------------------------------------------------------------


 

Exhibit F

 

LEGAL OPINION OF BORROWER’S ILLINOIS COUNSEL

 

(See attached)

 

--------------------------------------------------------------------------------


 

Exhibit G

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Assignment Agreement”) between
                           (the “Assignor”) and
                                     (the “Assignee”) is dated as of
                          , 200  .  The parties hereto agree as follows:

 

1.  PRELIMINARY STATEMENT.  The Assignor is a party to a Credit Agreement
(which, as it may be amended, modified, renewed or extended from time to time,
is herein called the “Credit Agreement”) described in Item 1 of Schedule 1
attached hereto (“Schedule 1”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Credit
Agreement.

 

2.  ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement relating to the facilities listed in Item 3 of
Schedule 1 and the other Loan Documents.  The Revolving Credit Commitment (or
Revolving Credit Loans, if the Commitment has been terminated) and/or the Term
Loans purchased by the Assignee hereunder are set forth in Item 3 of Schedule 1.

 

3.  EFFECTIVE DATE.  The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 3 of Schedule
1 or two Business Days (or such shorter period agreed to by the Agent) after a
Notice of Assignment substantially in the form of Exhibit 1 attached hereto has
been delivered to the Agent.  Such Notice of Assignment must include any
consents required to be delivered to the Agent by Section 12.03 of the Credit
Agreement (including the consent of the Agent).  In no event will the Effective
Date occur if the payments required to be made by the Assignee to the Assignor
on the Effective Date under Sections 4 and 5 hereof are not made on the proposed
Effective Date.  The Assignor will notify the Assignee of the proposed Effective
Date no later than the Business Day prior to the proposed Effective Date.  As of
the Effective Date, (i) the Assignee shall have the rights and obligations of a
Bank under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder and (ii) the Assignor shall relinquish its
rights and be released from its corresponding obligations under the Loan
Documents with respect to the rights and obligations assigned to the Assignee
hereunder.

 

4.  PAYMENTS, OBLIGATIONS.  On and after the Effective Date, the Assignee shall
be entitled to receive from the Agent all payments of principal, interest and
fees with respect to the interest assigned hereby.  The Assignee shall advance
funds directly to the Agent with respect to all Loans and reimbursement payments
made on or after the Effective Date with respect to the interest assigned
hereby.  [In consideration for the sale and assignment of Loans hereunder, (i)
the Assignee shall pay the Assignor on the Effective Date, an amount equal to
the principal amount of the portion of all ABR Loans assigned to the Assignee
hereunder and

 

1

--------------------------------------------------------------------------------


 

(ii) with respect to each LIBOR Loan made by the Assignor and assigned to the
Assignee hereunder which is outstanding on the Effective Date, (a) on the last
day of the Interest Period therefor or (b) on such earlier date agreed to by the
Assignor and the Assignee or (c) on the date on which any such LIBOR Loan either
becomes due (by acceleration or otherwise) or is prepaid (the date as described
in the foregoing clauses (a), (b) or (c) being hereinafter referred to as the
“Payment Date”), the Assignee shall pay the Assignor an amount equal to the
principal amounts of the portion of such LIBOR Loan assigned to the Assignee
which is outstanding on the Payment Date.  If the Assignor and the Assignee
agree that the Payment Date for such LIBOR Loan shall be the Effective Date,
they shall agree to the interest rate applicable to the portion of such Loan
assigned hereunder for the period from the Effective Date to the end of the
existing Interest Period applicable to such LIBOR Loan (the “Agreed Interest
Rate”) and any interest received by the Assignee in excess of the Agreed
Interest Rate shall be remitted to the Assignor.  In the event interest for the
period from the Effective Date to but not including the Payment Date is not paid
by the Borrower with respect to any LIBOR Loan sold by the Assignor to the
Assignee hereunder, the Assignee shall pay to the Assignor interest for such
period on the portion of such LIBOR Loan sold by the Assignor to the Assignee
hereunder at the applicable rate provided by the Credit Agreement.  In the event
a prepayment of any LIBOR Loan which is existing on the Payment Date and
assigned by the Assignor to the Assignee hereunder occurs after the Payment Date
but before the end of the Interest Period applicable to such LIBOR Loan, the
Assignee shall remit to the Assignor the excess of the prepayment penalty paid
with respect to the portion of such LIBOR Loan assigned to the Assignee
hereunder over the amount which would have been paid if such prepayment penalty
was calculated based on the Agreed Interest Rate.  The Assignee will also
promptly remit to the Assignor (i) any principal payments received from the
Agent with respect to LIBOR Loans prior to the Payment Date and (ii) any amounts
of interest on Loans and fees received from the Agent which relate to the
portion of the Loans assigned to the Assignee hereunder for periods prior to the
Effective Date, in the case of ABR Loans, or the Payment Date, in the case of
LIBOR Loans, and not previously paid by the Assignee to the Assignor.]* In the
event that either party hereto receives any payment to which the other party
hereto is entitled under this Assignment Agreement, then the party receiving
such amount shall promptly remit it to the other party hereto.

 

--------------------------------------------------------------------------------

*The parties may insert alternative payment provisions in lieu of the payment
terms included in this Exhibit.

 

5.  FEES PAYABLE BY THE ASSIGNEE.  [To the extent applicable, the Assignee shall
pay to the Assignor a fee on each day on which a payment of interest or
commitment fee is made under the Credit Agreement with respect to the amounts
assigned to the Assignee hereunder (other than a payment of interest or
commitment fee for the period prior to the Effective Date or, in the case of
LIBOR Loans, the Payment Date, which the Assignee is obligated to deliver to the
Assignor pursuant to Section 4 hereof).  The amount of such fee shall be the
difference between (i) the interest or fee, as applicable, paid with respect to
the amounts assigned to the Assignee hereunder and (ii) the interest or fee, as
applicable, which would have been paid with respect to the amounts assigned to
the Assignee hereunder if each interest rate was        of 1% less than the
interest rate paid by the Borrower or if the commitment fee was            of 1%
less than the commitment fee paid by the Borrower, as applicable.  In addition,
the Assignee agrees to pay         % of the recordation fee required to be paid
to the Agent pursuant to the Credit Agreement in connection with this Assignment
Agreement.]*

 

2

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*The parties may insert alternative payment provisions in lieu of the payment
terms included in this Exhibit.

 

6.  REPRESENTATIONS OF THE ASSIGNOR:  LIMITATIONS ON THE ASSIGNOR’S LIABILITY. 
The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim created by the Assignor.  It is understood and
agreed that the assignment and assumption hereunder are made without recourse to
the Assignor and that the Assignor makes no other representation or warranty of
any kind to the Assignee.  Neither the Assignor nor any of its officers,
directors, employees, agents or attorneys shall be responsible for (i) the due
execution, legality, validity, enforceability, genuineness, sufficiency or
collectibility of any Loan Documents, including without limitation, documents
granting the Assignor and the other Banks a security interest in assets of the
Borrower, any Subsidiary, or any Guarantor, (ii) any representation, warranty or
statement made in or in connection with any of the Loan Documents, (iii) the
financial condition or creditworthiness of the Borrower, any Subsidiary, or any
Guarantor, (iv) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (v) inspecting any of the property,
books or records of the Borrower, any Subsidiary, or any Guarantor, (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Loans or (vii) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

 

7.  REPRESENTATIONS OF THE ASSIGNEE.  The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of such financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Bank, (v) agrees that its
payment instructions and notice instructions are as set forth in the attachment
to Schedule 1, (vi) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, [and (vii)
attaches the forms prescribed by the Internal Revenue Service of the United
States certifying that the Assignee is entitled to receive payments under the
Loan Documents without deduction or withholding of any United States federal
income taxes]* and (viii) represents and warrants that the assignment hereunder
does not and will not, as of the effective date of such assignment, result in
any increased costs or expenses, including without limitation pursuant to
Section 2.14 or 2.15 of the Credit Agreement, payable by the Borrower or any
Guarantor.

 

--------------------------------------------------------------------------------

*to be inserted if the Assignee is not incorporated under the laws of the United
States, or a state thereof.

 

3

--------------------------------------------------------------------------------


 

8.  INDEMNITY.  The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement.

 

9.  SUBSEQUENT ASSIGNMENTS.  After the Effective Date, the Assignee shall have
the right pursuant to Section 12.03 of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms or
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that all consents required under the terms of
the Loan Documents have been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

 

10.  REDUCTIONS OF AGGREGATE REVOLVING CREDIT COMMITMENT.  If this Assignment
assigns all or any portion of the Assignor’s interest in its Revolving Credit
Commitment and any reduction in the Aggregate Revolving Credit Commitment (other
than pursuant to Section 2.19(c) of the Credit Agreement) occurs between the
date of this Assignment Agreement and the Effective Date, the percentage
interest specified in Item 3 of Schedule 1 shall remain the same, but the dollar
amount purchased shall be recalculated based on the reduced Commitment of the
Assignor.

 

11.  ENTIRE AGREEMENT.  This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

 

12.  GOVERNING LAW.  This Assignment Agreement shall be governed by and
construed in accordance with, the laws of the State of Illinois without regard
to principles of conflict of laws.

 

13.  NOTICES.  Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement.  For the purpose hereof the addresses
of the parties hereto (until notice of a change is delivered) shall be the
addresses set forth in the attachment to Schedule 1.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

[NAME OF ASSIGNOR]

By:

 

 

Title:

 

 

 

[NAME OF ASSIGNEE]

By:

 

 

Title:

 

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

to Assignment Agreement

 

1.  Description and Date of Credit Agreement:

 

2.  Date of Assignment Agreement:                                   , 200  

 

3.  Amounts (As of Date of Item 2 above):

 

 

 

Revolving Credit
Facility

 

Term Loan Facility

 

 

 

 

 

 

 

a. Total of Commitments (Loans)* under Credit Agreement

 

$

 

 

$

 

 

 

 

 

 

 

 

b. Assignee’s Percentage of each Facility purchased under the Assignment
Agreement**

 

 

%

 

%

 

 

 

 

 

 

c. Amount of Assigned Share in each Facility purchased under the Assignment
Agreement

 

$

 

 

$

 

 

 

 

 

 

 

 

d. Assignee’s aggregate Commitment Amount (Loan Amount)* Purchased Hereunder:

 

$

 

 

$

 

 

 

 

 

 

 

 

e. Proposed Effective Date:

 

 

 

 

 

 

Accepted and Agreed:

 

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

*If a Commitment has been terminated, insert outstanding Loans in place of
Commitment

**Percentage taken to 10 decimal places

 

--------------------------------------------------------------------------------


 

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

 

Attach Assignor’s Administrative Information Sheet, which must include notice
address for the Assignor and the Assignee and the ABR Loan Lending Office
address and the LIBOR Loan Lending Office address for the Assignee.

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

to Assignment Agreement

 

NOTICE

 

OF ASSIGNMENT

 

                  , 200      

 

To:                                                                             
[NAME OF BORROWER]*

 

 

[NAME OF AGENT]

 

 

From:                [NAME OF ASSIGNOR] (the “Assignor”)

 

[NAME OF ASSIGNEE] (the “Assignee”)

 

1.  We refer to that certain Credit Agreement (the “Credit Agreement”) described
in Item I of Schedule 1 attached hereto (“Schedule 1”).  Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.

 

2.  This Notice of Assignment (this “Notice”) is given and delivered to [the
Borrower and]* the Agent pursuant to Section 12.03 of the Credit Agreement.

 

3.  The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of                     , 200       (the “Assignment”), pursuant to
which, among other things, the Assignor has sold, assigned, delegated and
transferred to the Assignee, and the Assignee has purchased, accepted and
assumed from the Assignor the percentage interest specified in Item 3 of
Schedule 1 of all outstanding rights and obligations under the Credit Agreement
relating to the facilities listed in Item 3 of Schedule 1.  The Effective Date
of the Assignment shall be the later of the date specified in Item 5 of Schedule
1 or two Business Days (or such shorter period as agreed to by the Agent) after
this Notice of Assignment and any consents and fees required by Section 12.03 of
the Credit Agreement have been delivered to the Agent, provided that the
Effective Date shall not occur if any condition precedent agreed to by the
Assignor and the Assignee has not been satisfied.

 

--------------------------------------------------------------------------------

*To be included only if consent must be obtained from the Borrower pursuant to
Section 12.03 of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

4.  The Assignor and the Assignee hereby give to the Borrower and the Agent
notice of the assignment and delegation referred to herein.  The Assignor will
confer with the Agent before the date specified in Item 5 of Schedule 1 to
determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Agent to determine the
Effective Date pursuant to Section 3 hereof if it occurs thereafter.  The
Assignor shall notify the Agent if the Assignment Agreement does not become
effective on any proposed Effective Date as a result of the failure to satisfy
the conditions precedent agreed to by the Assignor and the Assignee.  At the
request of the Agent, the Assignor will give the Agent written confirmation of
the satisfaction of the conditions precedent.

 

5.  The Assignor or the Assignee shall pay to the Agent on or before the
Effective Date the processing fee of $4,000.00 required by Section 12.03 of the
Credit Agreement.

 

6.  If any Notes are outstanding on the Effective Date, the Assignor and the
Assignee request and direct that the Agent prepare and cause the Borrower to
execute and deliver new Notes or, as appropriate, replacement Notes, to the
Assignor and the Assignee.  The Assignor and, if applicable, the Assignee each
agree to deliver to the Agent the original Note received by it from the Borrower
upon its receipt of a new Note (or replacement Note) in the appropriate amount,
whereupon such original Note shall be marked “canceled” and returned to the
Borrower.

 

7.  The Assignee advises the Agent that notice and payment instructions are set
forth in the attachment to Schedule 1.

 

8.  The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment Agreement are “plan assets” as defined under ERISA and that its
rights, benefits, and interests in and under the Loan Documents will not be
“plan assets” under ERISA.

 

9.  The Assignee authorizes the Agent to act as its agent under the Loan
Documents in accordance with the terms thereof.  The Assignee acknowledges that
the Agent has no duty to supply information with respect to the Borrower or the
Loan Documents to the Assignee until the Assignee becomes a party to the Credit
Agreement.*

 

--------------------------------------------------------------------------------

*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

 

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED [AND CONSENTED TO] BY (NAME OF AGENT]

ACKNOWLEDGED [AND CONSENTED TO] BY (NAME OF BORROWER]

 

 

 

 

By:

 

 

By:

 

 

 

 

Title:

 

 

Title:

 

 

 

[Attach photocopy of Schedule 1 to Assignment)

 

--------------------------------------------------------------------------------